 

FS Energy and Power Fund - 8-K [fsep-8k_061114.htm]

 

Exhibit 10.1

 

EXECUTION VERSION



--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

June 11, 2014

 

among

 

FSEP TERM FUNDING, LLC,
as Borrower,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent and a Lender

 

and

 

The Other Lenders Party Hereto

 



 

 

 



TABLE OF CONTENTS

 

Page 

 

ARTICLE 1       DEFINITIONS AND INTERPRETATION   Section 1.01 Defined Terms 1
Section 1.02 Use of Defined Terms 1 Section 1.03 Interpretation 2 Section 1.04
Accounting Matters 2 Section 1.05 Conflict Between Credit Documents 3 Section
1.06 Legal Representation of the Parties 3       ARTICLE 2       COMMITMENT  
Section 2.01 Commitment 3 Section 2.02 Voluntary Reductions or Termination of
the Maximum Commitment 4 Section 2.03 Fees 4 Section 2.04 Commitment Reduction
and Termination 5       ARTICLE 3       LOANS AND LENDER NOTE   Section 3.01
Borrowing Procedure for Loans 5 Section 3.02 Notes 6 Section 3.03 Principal
Payments 6 Section 3.04 Interest 8 Section 3.05 Method and Place of Payment 11
Section 3.06 Net Payments; Taxes 11 Section 3.07 Sharing of Payments by Lenders
15 Section 3.08 Post Default Order of Application of Funds 16       ARTICLE 4  
    CONDITIONS TO CREDIT EXTENSIONS   Section 4.01 Effectiveness 16 Section 4.02
All Loans 20

 



 

 



 

ARTICLE 5       REPRESENTATIONS AND WARRANTIES   Section 5.01 Organization, etc
21 Section 5.02 Due Authorization, Non-Contravention, etc 21 Section 5.03
Compliance with Laws 22 Section 5.04 Government Approval, Regulation, etc 22
Section 5.05 Validity, etc 22 Section 5.06 Financial Information 22 Section 5.07
Litigation, etc 22 Section 5.08 Regulations T, U and X 22 Section 5.09 Pension
and Welfare Plans 22 Section 5.10 Taxes 23 Section 5.11 Absence of Default 23
Section 5.12 Real Property 23 Section 5.13 Environmental Warranties 23 Section
5.14 Borrower’s Businesses 23 Section 5.15 Collateral 23 Section 5.16
Maintenance of Assets 24 Section 5.17 Manager 24 Section 5.18 Use of Proceeds 24
Section 5.19 Compliance with Anti-Terrorism Laws and Regulations 24 Section 5.20
Compliance with Anti-Money Laundering Laws and Regulations 25       ARTICLE 6  
    COVENANTS   Section 6.01 Affirmative Covenants 25 Section 6.02 Negative
Covenants 34       ARTICLE 7       EVENTS OF DEFAULT   Section 7.01 Events of
Default 38 Section 7.02 Action if Bankruptcy 41 Section 7.03 Action if Other
Event of Default 41 Section 7.04 Additional Rights Upon Event of Default 42
Section 7.05 Notice of Default 42

 



-ii-

 



 

ARTICLE 8       THE ADMINISTRATIVE AGENT   Section 8.01 Appointment 42 Section
8.02 Nature of Duties 43 Section 8.03 Lack of Reliance on the Administrative
Agent 43 Section 8.04 Certain Rights of the Administrative Agent 44 Section 8.05
Reliance 44 Section 8.06 Indemnification 44 Section 8.07 The Administrative
Agent in its Individual Capacity 44 Section 8.08 Resignation by the
Administrative Agent 45       ARTICLE 9       MISCELLANEOUS   Section 9.01
Payment of Expenses, etc 45 Section 9.02 Right of Setoff 46 Section 9.03 Notices
47 Section 9.04 Benefit of Agreement 48 Section 9.05 Participations and
Assignments 48 Section 9.06 Replacement of Lenders 50 Section 9.07 No Waiver;
Remedies Cumulative 51 Section 9.08 Calculations; Computations 51 Section 9.09
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial 52
Section 9.10 Counterparts 53 Section 9.11 Effectiveness 53 Section 9.12 Headings
Descriptive 53 Section 9.13 Amendment or Waiver 53 Section 9.14 Survival 54
Section 9.15 Domicile of Loans 55 Section 9.16 Confidentiality 55 Section 9.17
Register 55 Section 9.18 Lender Affiliate Securities 56 Section 9.19
Marshalling; Recapture 56 Section 9.20 No Petition 56 Section 9.21
Acknowledgment 56 Section 9.22 Severability 56 Section 9.23 Restatement 56

 



-iii-

 



 

ANNEX I – Definitions ANNEX II – Collateral Valuation Schedule ANNEX III –
Collateral Transaction Procedures       EXHIBIT A – Form of Borrowing Request
EXHIBIT B – Form of Note EXHIBIT C – Form of Assignment Agreement EXHIBIT D –
Form of Security Agreement EXHIBIT E – Form of Custodial Agreement EXHIBIT F –
Form of Required Borrower and Manager Opinion EXHIBIT G – Form of Manager Letter
EXHIBIT H – Form of Equity Owner Letter EXHIBIT I – Form of FS Advisor Letter
EXHIBIT J – Form of Compliance Certificate ( Section 6.01(b)(iii)) EXHIBIT K –
[Reserved] EXHIBIT L – Form of Commitment Termination Notice EXHIBIT M – Form of
Loan Cessation Notice EXHIBIT N-1 - Form of U.S. Tax Compliance Certificate
EXHIBIT N-2 - Form of U.S. Tax Compliance Certificate EXHIBIT N-3 - Form of U.S.
Tax Compliance Certificate EXHIBIT N-4 - Form of U.S. Tax Compliance Certificate
      SCHEDULE 1 – Lending Offices, Administrative Agent Office and Notice Data
SCHEDULE 2 – UCC–1 Filing Jurisdictions SCHEDULE 3 – Schedule of Fund
Investments SCHEDULE 4 – Approved Banks SCHEDULE 5 – Approved Selling
Institutions SCHEDULE 6 – Approved Industry Categories SCHEDULE 7 – Approved
Pricing Services SCHEDULE 8 – Approved Bond Dealers



  



-iv-

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 11, 2014 (as
amended from time to time, this “Agreement”), is entered into by and among FSEP
TERM FUNDING, LLC, a Delaware limited liability company (the “Borrower”),
DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”) as Administrative Agent and a Lender
and each other Lender party hereto from time to time (together with DBNY in its
capacity as Lender, the “Lenders” and each a “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the Original Lender are all
party to that certain Credit Agreement, dated as of June 24, 2011 (as amended
from time to time prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which the Lenders extended the Commitment thereunder to enable the
Borrower to acquire, hold and dispose of Fund Investments;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement as set forth herein; and

WHEREAS, the Administrative Agent and the Lenders are willing to agree to this
amendment and restatement and to continue to extend the Commitment to the
Borrower on the terms and subject to the conditions set forth herein in a
maximum aggregate principal amount not to exceed at any time the lesser of (a)
the Maximum Commitment and (b) the Maximum Advance Amount at such time.

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.01.             Defined Terms. As used in this Agreement, and unless
the context requires a different meaning, capitalized terms used but not defined
herein shall have the respective meanings set forth in Annex I or Annex II.

Section 1.02.             Use of Defined Terms. Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in each Assignment Agreement,
notice and other communication delivered from time to time in connection with
this Agreement or any other Credit Document.

 

 

 



Section 1.03.             Interpretation. In this Agreement, unless a clear
contrary intention appears:

(a)                 the singular number includes the plural number and vice
versa;

(b)                 reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are
permitted by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

(c)                 reference to any gender includes each other gender;

(d)                 reference to any agreement (including this Agreement and the
Annexes, Exhibits and Schedules hereto), document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof and, if applicable, the terms
hereof and reference to any promissory note includes any promissory note which
is an extension or renewal thereof or a substitute or replacement therefor;

(e)                 reference to any Applicable Law means such Applicable Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder;

(f)                  unless the context indicates otherwise, reference to any
Article, Section, Schedule, Annex or Exhibit means such Article, Section or
Schedule hereof or Annex or Exhibit hereto;

(g)                 “hereunder,” “hereof,” “hereto” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Article, Section or other provision hereof;

(h)                 “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

(i)                   relative to the determination of any period of time,
“from” means “from and including,” “to” means “to but excluding,” and “through”
means “through and including”; and

(j)                  reference to any rating by Moody’s includes any equivalent
rating in a successor rating category of Moody’s and reference to any rating by
S&P includes any equivalent rating in a successor rating category of S&P.

Section 1.04.             Accounting Matters. For purposes of this Agreement,
except as otherwise noted herein, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP applied
on a basis consistent with the most recent audited financial statements of the
Borrower delivered to the Administrative Agent on or before the Original Closing
Date (or if the Borrower is consolidated on the financial statements of the
Equity Owner, the most recent audited financial statements of the Equity Owner)
and using the same valuation method as used in such financial statements, except
for any change required or permitted by GAAP if the Borrower’s certified public
accountants concur in such change and the change is disclosed to the
Administrative Agent.

 

-2-

 



Section 1.05.             Conflict Between Credit Documents. If there is any
conflict between this Agreement and any other Credit Document, this Agreement
and such other Credit Document shall be interpreted and construed, if possible,
so as to avoid or minimize such conflict but, to the extent (and only to the
extent) of such conflict, this Agreement shall prevail and control.

Section 1.06.             Legal Representation of the Parties. This Agreement
was negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring this Agreement or any
other Credit Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

ARTICLE 2

COMMITMENT

Section 2.01.             Commitment.

(a)                 Subject to the terms and conditions of this Agreement, each
Lender severally commits, after the A&R Effective Date until the Commitment
Termination Date, to make revolving loans (collectively, “Loans”) from time to
time to the Borrower, in an aggregate amount not to exceed at any time the
outstanding amount of such Lender’s Commitment with respect to the Loans;
provided that the Lenders shall not be required to make any Loans hereunder if,
after giving effect thereto and to the receipt and application by the Borrower
of the proceeds of such Loans, the then aggregate outstanding principal amount
of such Loans would exceed the lesser of (a) the Maximum Commitment and (b) the
Maximum Advance Amount at such time; provided further that the amount of each
Loan required to be made by a Lender shall not exceed its pro rata share (based
on its Applicable Percentage) of the amount requested in the related Borrowing
Request, subject to Section 2.01(b). Subject to the preceding limitation and the
terms and conditions of this Agreement, the Borrower may from time to time and
prior to the Commitment Termination Date borrow, prepay, repay and reborrow
Loans.

(b)                 The Loans made from time to time pursuant to the Tranche A
Commitments hereunder (whether made before, on, or after the A&R Effective Date)
are referred to as “Tranche A Loans” and the Loans made from time to time
pursuant the Tranche B Commitments hereunder (whether made on or after the A&R
Effective Date) are referred to as the “Tranche B Loans.” As of the A&R
Effective Date (immediately before giving effect to the Loans, if any, borrowed
on the A&R Effective Date), all of the Tranche A Commitments have been utilized,
resulting in $240,000,000.00 in aggregate principal amount of Tranche A Loans
outstanding, and none of the Tranche B Commitments have been utilized. The
Tranche A Loans and Tranche B Loans are pari passu in all respects. Under no
circumstances may the aggregate of the (i) Tranche A Loans required to be made
by a Tranche A Lender exceed the Tranche A Commitment of such Tranche A Lender,
and (ii) Tranche B Loans required to be made by a Tranche B Lender exceed the
Tranche B Commitment of such Tranche B Lender. All references to Loans herein
shall be deemed to include the Tranche A Loans and the Tranche B Loans. Each
Tranche B Lender acknowledges and agrees that the amount that it is required to
fund in connection with a Borrowing Request may be higher than its pro rata
share of such borrowing (based on its Applicable Percentage) due to the
requirement that the Tranche A Loans not exceed the Tranche A Commitments.

 

-3-

 



Section 2.02.             Voluntary Reductions or Termination of the Maximum
Commitment.

(a)                 Each Lender’s commitment to make Loans hereunder shall
automatically terminate, and the Maximum Commitment shall be reduced to zero,
upon the Commitment Termination Date. The Borrower may voluntarily, from time to
time, permanently reduce the amount of the Maximum Commitment upon at least ten
(10) Business Days’ prior written notice to the Administrative Agent specifying
the amount of such reduction, which notice shall be irrevocable once given;
provided that (i) no reduction may reduce the Maximum Commitment below
$25,000,000 unless the Maximum Commitment is reduced to zero; (ii) any partial
reduction of the Maximum Commitment shall be in a minimum amount of $10,000,000
and in an integral multiple of $1,000,000 for amounts in excess thereof;
(iii) no such reduction shall reduce the Maximum Commitment to an amount less
than the sum of the then aggregate outstanding Loans and (iv) any such reduction
shall be applied to reduce pro rata each Lender’s Commitment (based on such
Lender’s Applicable Percentage). The Administrative Agent shall promptly notify
each Lender of the receipt of any such notice and the pro rata reduction of such
Lender’s Commitment (based on such Lender’s Applicable Percentage).

(b)                 Concurrently with any reduction in the Maximum Commitment or
termination of the Lenders’ Commitment to make Loans hereunder prior to the
Scheduled Commitment Termination Date for whatever reason (including following
the occurrence of an Event of Default), the Borrower shall pay to the
Administrative Agent, for the account of the Lenders, the applicable Make Whole
Fee; provided that, in no event shall any Make Whole Fee be payable in
connection with any reduction or termination of the Maximum Commitment by the
Administrative Agent or the Lenders under Section 2.04.

Section 2.03.             Fees.

(a)                 Commitment Fee. From and after the NAV Trigger Date, the
Borrower shall pay the applicable Commitment Fee to the Administrative Agent,
for account of the Lenders, on each Payment Date and on the Commitment
Termination Date.

(b)                 Administrative Agent’s Fee. The Borrower shall pay fees to
the Administrative Agent at such time and in such amount as separately agreed in
a fee letter between Borrower and the Administrative Agent.

 

-4-

 



Section 2.04.             Commitment Reduction and Termination. For so long as
the NAV Trigger Date has not occurred, the Administrative Agent (on behalf of
and at the direction of the Lenders in accordance with Section 9.13(a)) may
reduce the Maximum Commitment in whole or in part upon 90 days’ prior written
notice to Borrower and to each Lender; provided that no such reduction shall be
effective if the NAV Trigger Date shall otherwise occur during such 90 day
notice period. Any such reduction of the Maximum Commitment shall result in an
equivalent reduction of each Lender’s Commitment pro rata (based on its
Applicable Percentage). Borrower acknowledges and agrees that if on the
effective date of such reduction the aggregate principal amount of the then
outstanding Loans exceeds the Maximum Commitment, then no later than on such
effective date, Borrower shall repay a principal amount of Loans (together with
accrued interest on such repaid principal portion) such that immediately
thereafter the aggregate principal amount of Loans outstanding shall not be
greater than the Maximum Commitment.

ARTICLE 3

LOANS AND LENDER NOTE

Section 3.01.             Borrowing Procedure for Loans. (a)  Subject to
satisfaction of the applicable conditions precedent and the other terms of this
Agreement, the Lenders will fund Loans to, and only to, the Custodial Account
upon receipt of timely and irrevocable written Borrowing Requests prior to the
Commitment Termination Date, certified by an Authorized Representative of the
Borrower and a Responsible Officer (which could be the same person as the
Authorized Representative) as specified in Section 4.02(b) (Borrowing Request)
specifying the amount and Business Day requested for funding; provided that the
Borrower shall deliver not more than one (1) Borrowing Request to the
Administrative Agent on any Business Day. Such Loans shall be in a minimum
principal amount equal to (A) $500,000 or an integral multiple of $1,000 for
amounts in excess thereof or (B) if less than the amount specified in (A), the
aggregate Unused Amount at such time. Any such request shall be made by either
delivery to the Administrative Agent of a written Borrowing Request or an
Authorized Representative providing to the Administrative Agent a telephonic
request for a Borrowing (which request shall be promptly confirmed by means of a
written Borrowing Request), in each case no later than 3:00 p.m. (New York time)
not less than one (1) Business Day preceding the date of the requested Loans.
The Administrative Agent shall promptly notify the relevant Lenders of the
receipt of each Borrowing Request, specifying the amount of each Loan as well as
such Lender’s pro rata share of such Loan (which shall be based on its
Applicable Percentage, pursuant to Section 2.01(a) and (b)), including, without
limitation, the allocation of each Borrowing Request to the Tranche A Loans and
the Tranche B Loans. Such notices to Lenders shall be given by telephone and
shall be promptly confirmed in writing by facsimile.

(b)                 Funding by the Lenders; Presumption by Administrative Agent.
The Administrative Agent shall have no obligation to make any Loans available to
the Borrower unless and until such Loans have been made available to the
Administrative Agent by the relevant Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
its share of such Borrowing, the Administrative Agent may assume that such
Lender has made its share available on such date in accordance with Section
3.01(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if such Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then such
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to such Loan in accordance with Section 3.04. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included or
equal to the Borrowing, as the case may be. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

-5-

 



(c)                 Payments by the Borrower; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then the Lenders severally agree to
repay to the Administrative Agent forthwith on demand the amount so distributed
to any Lenders, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate. A notice of the Administrative Agent to any Lender or Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

Section 3.02.             Notes. Upon the request of any Lender to the Borrower
made through the Administrative Agent, each Loan made by a Lender shall be
evidenced by a promissory note payable to such Lender in a maximum principal
amount equal to the product of (x) the Maximum Commitment and (y) such Lender’s
Applicable Percentage, and dated as of the date such note is issued, executed by
the Borrower and substantially in the form of Exhibit B (the “Notes”). Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender through the Administrative
Agent a Note, which shall evidence such Lender’s Loans to the Borrower. Each
Lender may attach schedules to a Note and endorse thereon the date, amount,
maturity of its Loans and payments with respect thereto.

Section 3.03.             Principal Payments. (a)  The Borrower shall repay in
full all Loans on the Maturity Date unless payment is sooner required hereunder
and such repayment shall be applied pro rata to each outstanding Loan (based on
the Applicable Percentage of each Lender), except in connection with a voluntary
repayment, in which case each repayment shall be made in the order specified in
clause (b)(i) below.

 

-6-

 



(b)                 Prior to the Maturity Date, the Borrower:

                                                   (i)                may, from
time to time on any Business Day, make a voluntary prepayment, in whole or in
part, of the aggregate outstanding principal amount of any Loans made as part of
any particular Borrowing; provided that:

(A)                no such prepayment may be made which, after giving effect
thereto, would result in the aggregate outstanding principal amount thereof
being less than $1,000,000 (unless repaid in full) or other than an integral
multiple of $1,000 for amounts in excess thereof;

(B)                each such voluntary prepayment shall require prior written
notice specifying the date and amount of such prepayment (or telephonic notice
promptly confirmed in writing) to the Administrative Agent, not later than
12:00 noon (New York time) at least two (2) Business Days’ prior to the date of
such prepayment.  The Administrative Agent shall promptly notify each Lender of
its receipt of such notice, and of the amount of such prepayment that will be
applied to each Lender; and

(C)                any such prepayment of principal shall be applied pro rata to
each outstanding Loan (based on the Applicable Percentage of each Lender;
provided, that when such application results in the outstanding principal
balance of a Loan being reduced to zero, any remaining portion of such
prepayment shall be applied pro rata to the other Loans);

                                                  (ii)                shall
immediately repay all Loans upon any acceleration of the maturity of the Loans
in connection with the occurrence of an Event of Default pursuant to Section
7.02 (Action if Bankruptcy) or 7.03 (Action if Other Event of Default) and such
repayment shall be applied pro rata to each outstanding Loan (based on the
Applicable Percentage of each Lender; provided, that when such application
results in the outstanding principal balance of a Loan being reduced to zero,
any remaining portion of such repayment shall be applied pro rata to the other
Loans); and

                                                (iii)                shall, not
later than the applicable time set forth in Section 7.01(b), repay Loans to the
extent required to satisfy the Overcollateralization Test at all times and such
repayment shall be applied pro rata to each outstanding Loan (based on the
Applicable Percentage of each Lender; provided, that when such application
results in the outstanding principal balance of a Loan being reduced to zero,
any remaining portion of such repayment shall be applied pro rata to the other
Loans).

(c)                 Prepayment Compensation. A prepayment of any Loan for any
reason (whether voluntary or mandatory) shall in all cases be accompanied by
(i) accrued but unpaid interest thereon and (ii) the payment determined in
accordance with Section 3.04(c) (Compensation).

 

-7-

 



Section 3.04.             Interest.

(a)                 Interest Rules and Calculations. (i)  The unpaid principal
amount of each Loan shall bear interest from the date of the Borrowing thereof
until maturity (whether by acceleration or otherwise) at a rate per annum which
shall at all times be the Weighted Average Rate in effect from time to time plus
the Applicable Margin.

                                                (ii)                All overdue
principal and overdue interest in respect of each Loan and any other overdue
amount payable hereunder shall bear interest at a rate per annum equal to the
Weighted Average Rate in effect from time to time plus the Applicable Margin
plus 2%.

                                                (iii)               Interest
shall accrue with respect to each outstanding Loan at the interest rate
applicable to each Interest Reset Period and shall be payable in arrears on each
Payment Date.

                                                (iv)                All
computations of interest hereunder shall be made in accordance with Section 9.08
(Calculations; Computations).

                                                 (v)                The
Administrative Agent shall, upon determining the applicable interest rate for
any Borrowing of Loans for any Interest Reset Period, promptly notify the
Borrower and the Lenders thereof.

In no event shall the rate of interest applicable to any Loan or any other
amount due hereunder exceed the maximum rate permitted by Applicable Law, and
the interest rate specified above shall, if necessary, be reduced to such
maximum rate permitted by Applicable Law.

(b)                 Increased Costs, Illegality, etc. (i)  In the event that
(x) in the case of Section 3.04(b)(i)(A) below, the Administrative Agent, (y) in
the case of Section 3.04(b)(i)(B)(1) and (C) below, a Lender, and (z) in the
case of Section 3.04(b)(i)(B)(2) below, a Recipient, shall have determined
(which determination shall, absent manifest error, be final and conclusive and
binding upon the Borrower):

(A)                on any date for determining the Weighted Average Rate for any
Interest Reset Period that, by reason of any changes arising after the A&R
Effective Date affecting the interbank Eurodollar market, adequate and fair
means do not exist for ascertaining the applicable interest rate;

(B)                at any time, that (1) such Lender shall incur increased costs
(other than Taxes) or reductions in the amounts received or receivable hereunder
with respect to agreeing to make or making, funding or maintaining any Loans, or
(2) such Recipient is subject to any Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (iii) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, in either case because of
(x) Change in Law, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Weighted Average
Rate or (y) other circumstances occurring after the Original Closing Date
affecting the interbank Eurodollar market or any other applicable market or the
position of such Lender in such market and in each case notified the
Administrative Agent thereof; or

 

-8-

 



(C)                at any time, that the making or continuance of any Loan
bearing interest determined by reference to the Weighted Average Rate has become
unlawful by compliance by such Lender in good faith with any accounting
standard, Law or guideline (or would conflict with any such accounting standard,
Law or guideline not having the force of law but with which such Lender
customarily complies even though the failure to comply therewith would not be
unlawful) and such Lender has notified the Administrative Agent thereof;

then, and in any such event, affected Loans (which in the case of clause (A)
shall be all Loans, in the case of clauses (B)(1) and (C) shall be Loans made or
to be made from any affected Lender, and in the case of clause (B)(2) shall be
Loans made or to be made from any affected Recipient) bearing interest
determined by reference to the Weighted Average Rate shall no longer be
available until such time as the Administrative Agent notifies the Borrower that
such circumstances no longer exist, and any Borrowing Request given by the
Borrower with respect to Loans which have not yet been incurred shall be deemed
rescinded by the Borrower, and (x) in the case of clauses Section 3.04(b)(i)(A)
and (B) above, the Borrower shall pay to the affected Recipients, within 10 days
of receipt of written demand therefor, such additional amounts (in the form of
an increased rate of, or a different method of calculating (including by
converting all affected Loans to Base Rate Loans), interest or otherwise as the
relevant Recipient shall determine) as shall be required to compensate the
relevant Recipient for such increased costs or reductions in amounts receivable
hereunder (a written notice as to the additional amounts owed to such Recipient,
showing the basis for the calculation thereof in reasonable detail, submitted to
the Borrower by such Recipient shall, absent manifest error, be final and
conclusive and binding upon all parties thereto) and (y) in the case of clauses
(B) and Section 3.04(b)(i)(C) above, the Borrower shall take the actions
specified in Section 3.04(b)(ii) (Increased Costs, Illegality, etc.) as promptly
as possible and, in any event, within the time period required by Law.

                                                  (ii)                At any
time that any Loan is affected by the circumstances described in Section
3.04(b)(i)(B) or (C) (Increased Costs, Illegality, etc.), the Borrower may (and
in the case of a Loan affected pursuant to Section 3.04(b)(i)(C) (Increased
Costs, Illegality, etc.), the Borrower shall) if the affected Loan is then being
made pursuant to a Borrowing, cancel such Borrowing from the affected Recipients
by giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by the
Administrative Agent pursuant to Section 3.04(b)(i)(B) or (C) (Increased Costs,
Illegality, etc.), or if the affected Loan is then outstanding, upon at least
two (2) Business Days’ written notice (or telephonic notice promptly confirmed
in writing) to the Administrative Agent, require each such Loan to be converted
into a Base Rate Loan.

                                                (iii)                If any
Lender shall have reasonably determined in good faith that after the date on
which such Lender became a Lender under this Agreement, the adoption or
effectiveness of any applicable accounting standard, or any Law regarding
capital adequacy or liquidity requirements, or any change in any of the
foregoing, or any change in the interpretation or administration of any thereof
by any accounting board or Governmental Authority (including any standards
board, central bank or comparable agency charged with the interpretation or
administration thereof), or compliance by such Lender with any request or
directive regarding capital adequacy or liquidity requirements (whether or not
having the force of law) of any such authority, board, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s (or such controlling corporation’s) capital or assets as a
consequence of its commitment to lend to a level below that which such Lender
(or such controlling corporation) would have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s (or
such controlling corporation’s) policies with respect to capital adequacy or
liquidity requirements), then from time to time, within fifteen (15) days after
demand by such Lender, as applicable (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender, as applicable, such additional amount or
amounts as shall compensate such Lender, as applicable, (or such controlling
corporation) for such reduction.

 

-9-

 



                                                (iv)                If any
Lender seeks payment of additional amounts from the Borrower pursuant to clauses
(i) or (iii) above, the Borrower may together with payment of all such
additional amounts, (a) prepay all Loans for which such Lender seeks payment of
additional amounts without payment of any prepayment compensation pursuant to
(c) (Compensation) with respect to such Loans and (b) upon such prepayment,
reduce the Maximum Commitment in an amount equal to the amount of such
prepayment without payment of a Make Whole Fee.

                                                 (v)                For
avoidance of doubt, any interpretation of Accounting Research Bulletin No. 51 by
the Financial Accounting Standards Board, or any other change in foreign or
domestic generally accepted accounting principles that would require the
consolidation of some or all of the assets of the Borrower, including the assets
and liabilities which are the subject of this Agreement, with those of any
Lender, shall constitute a change in the interpretation of a regulation subject
to this Section 3.04(b).

(c)                 Compensation. The Borrower shall compensate each Lender,
upon its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable losses, expenses and
liabilities (including any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Loans, but excluding in any event the loss of anticipated profits)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender) a Borrowing of Loans does not occur on a date specified therefor in
a Borrowing Request (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 3.04(b)(i) (Increased Costs, Illegality, etc.)),
(ii) if any prepayment, repayment or conversion of any of its Loans occurs on a
date which is not the last day of an Interest Period applicable thereto,
(iii) if any prepayment of any of its Loans is not made on any date specified in
a notice of prepayment given by the Borrower or (iv) as a consequence of (c) any
other default by the Borrower to repay its Loans when required by the terms of
this Agreement (including an Event of Default resulting in acceleration of the
maturity of the Loans hereunder) or (d) an action taken pursuant to Section
3.04(b)(ii) (Increased Costs, Illegality, etc.). A Lender’s basis for requesting
compensation pursuant to this Section 3.04(c) and a Lender’s calculation of the
amount thereof shall, absent manifest error, be final and conclusive and binding
on the Borrower. With respect to clause (ii) of the immediately preceding
sentence, the compensation owed to the relevant Lender shall be equal to (x) the
product of (1) the amount of the applicable Loans made by the relevant Lender,
(2) the excess (if any) of (A) the Weighted Average Rate applicable to such
Loans over (B) the LIBOR Rate applicable to a period equal to the number of days
remaining in the Interest Period applicable to such Loans and (3) the number of
days remaining in the Interest Period applicable to such Loans, divided by
(y) 360.

 

-10-

 



(d)                 Change of Lending Office; Limitation on Indemnities.

                                                 (i)                The Lenders
agree that, upon the occurrence of any event giving rise to the operation of
Section 3.04(b)(i)(B) or Section 3.04(b)(i)(C) (Increased Costs, Illegality,
etc.) or Section 3.06 (Net Payments; Taxes) with respect to any Lender, it
shall, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event; provided that such designation is made on such
terms that such Lender and its lending office suffer no material economic, legal
or regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this Section
3.04(d) shall affect or postpone any of the obligations of the Borrower or the
right of such Lender provided in Section 3.04(b) (Increased Costs, Illegality,
etc.) or Section 3.06 (Net Payments; Taxes).

                                                  (ii)                Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
3.04(b) shall not constitute a waiver of its right to demand such compensation,
but the Borrower shall not be required to compensate such Lender for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the event giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the event giving rise to such increased
costs or reductions is retroactive, then the nine-month period referred to above
shall be extended to include the period of retroactive effect thereof).

Section 3.05.             Method and Place of Payment. All payments by the
Borrower hereunder shall be made in Dollars. Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the
Administrative Agent, for the benefit of the Lenders, not later than 1:00 p.m.
(New York time) on the date when due and shall be made in immediately available
funds at the Administrative Agent’s Office, it being understood that written
notice (or telephonic notice promptly confirmed in writing) by the Borrower to
the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. Whenever any payment
to be made hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

Section 3.06.             Net Payments; Taxes. (a)  Any and all payments by or
on account of any obligation of the Borrower under any Transaction Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.06) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

-11-

 



(b)                 The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)                 The Borrower shall indemnify each Recipient, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.06) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)                 Each Lender shall severally indemnify the Administrative
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.05(b) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Transaction Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.06 (d).

(e)                 As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section 3.06, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

-12-

 



(f)                  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Transaction
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.06(f)(ii)(A), Section 3.06(f)(ii)(B) and
Section 3.06(f)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Borrower:

(A)                any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent)
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B)                any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(1)                 in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Transaction Document, executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)                 executed originals of IRS Form W-8ECI;

 

-13-

 



(3)                 in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit N-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or

(4)                 to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N-4 on behalf of each such direct and indirect partner;

(C)                any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)                if a payment made to a Lender under any Transaction Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to (x) comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or (y) determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

-14-

 



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)                 If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.06 (including by the payment of
additional amounts pursuant to this Section 3.06), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.06 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.06(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.06(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.06(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.06(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)                 Each party’s obligations under this Section 3.06 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Transaction Document.

(i)                   For the avoidance of doubt, for purposes of this Section
3.06, the term “applicable law” includes FATCA.

Section 3.07.             Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any Loans made by it resulting in
such Lender receiving payment of a proportion of the aggregate amount of such
Loans and accrued interest thereon greater than its share thereof as provided
herein (except as a result of a payment by the Borrower pursuant to Section 9.06
(Replacement of Lenders)), then the Lender receiving such greater proportion
shall (x) notify the Administrative Agent of such fact, and (y) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

-15-

 



                                                   (i)                if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

                                                  (ii)                the
provisions of this Section shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement, (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply) or (z) any fees or other payments
obtained by a Lender that are not a payment of principal of or interest on any
Loans.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 3.08.             Post Default Order of Application of Funds. Following
the occurrence and continuation of an Event of Default, all payments from the
Borrower to the Lenders in respect of the obligations under this Agreement shall
be applied to such obligations in the order set forth in the Security Agreement.

ARTICLE 4

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01.             Effectiveness. Notwithstanding any other provision of
this Agreement, the amendment and restatement of the Existing Credit Agreement
shall be subject to the prior or concurrent satisfaction, or written waiver by
the Lenders, of each of the conditions precedent set forth in this Section 4.01.

(a)                 Evidence of Authority. The Administrative Agent shall have
received:

                                                   (i)                a
certificate of an Authorized Representative of the Borrower and a Responsible
Officer (which could be the same person as the Authorized Representative), dated
the A&R Effective Date, as to:

(A)                the authority of the Borrower to execute, deliver and perform
this Agreement, the Notes, each other Credit Document to be executed by it and
each other instrument, agreement or other document to be executed in connection
with the transactions contemplated in connection herewith and therewith; and

(B)                the authority and signatures of those Persons authorized on
behalf of the Borrower to execute and deliver this Agreement, the Notes and the
other Credit Documents and to act with respect to this Agreement and each other
Credit Document to be executed by the Borrower, upon which certificate each
Lender, including each assignee (whether or not it shall have then become a
party hereto), may conclusively rely until it shall have received a further
certificate of the Borrower canceling or amending such prior certificates;

 

-16-

 



                                                  (ii)                a copy of
the Organic Documents of the Borrower, each certified in a manner reasonably
satisfactory to the Administrative Agent, and the provisions of which shall be
reasonably satisfactory to the Administrative Agent, a certificate of
registration and a certificate of good standing for the Borrower issued by the
appropriate governmental office in its jurisdiction of organization; and

                                                (iii)                such other
instruments, agreements or other documents (certified if requested) as the
Administrative Agent may reasonably request.

(b)                 Agreement; Notes. The Administrative Agent shall have
received executed counterparts of this Agreement from all the parties hereto and
the Notes, each, in the case of the Borrower, duly executed and delivered by an
Authorized Representative of the Borrower.

(c)                 Collateral Documents. The Administrative Agent shall have
received:

                                                 (i)                evidence
reasonably satisfactory to the Administrative Agent that all actions that are
necessary or, in the reasonable opinion of the Administrative Agent, are
desirable to perfect and protect the Liens in the Collateral created or
purported to be created by the Collateral Documents have been taken (including
delivery to the Custodian of assignment or transfer agreements executed in blank
by an Authorized Representative of the Borrower with respect to each Bank Loan);

                                                  (ii)                Amendment
No. 1 to the Security Agreement, dated as of the A&R Effective Date, duly
executed and delivered by the Borrower and the other parties thereto together
with copies of search reports certified by a party reasonably acceptable to the
Administrative Agent, dated as of a date reasonably near to the A&R Effective
Date, listing all effective UCC financing statements that name the Borrower as
the debtor and which are on file in the jurisdictions identified in Schedule 2,
showing that no financing statements (other than those filed pursuant to this
Agreement) cover any Collateral, except with respect to Permitted Liens;

                                                (iii)                a copy of
Amendment No. 1 to the Custodial Agreement, dated as of the A&R Effective Date,
as executed and delivered by the Borrower and the other parties thereto.

(d)                 Management Agreement. The Administrative Agent shall have
received a copy of Amendment No. 1 to the Management Agreement, duly executed
and delivered by the Borrower and the Manager.

(e)                 No Litigation, etc. No litigation, arbitration, governmental
investigation, proceeding or inquiry shall, on the A&R Effective Date, be
pending or, to the knowledge of the Borrower, threatened in writing with respect
to any of the transactions contemplated hereby which could, in the reasonable
opinion of the Administrative Agent, be adverse in any material respect to the
Borrower.

 

-17-

 



(f)                  Certificate as to Conditions, Warranties, No Default,
Agreements etc. The Administrative Agent shall have received a certificate of an
Authorized Representative of the Borrower and a Responsible Officer (which could
be the same person as the Authorized Representative), in each case on behalf of
the Borrower dated as of the A&R Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that, as of
such date:

                                                (i)                  all
conditions set forth in this Article 4 (CONDITIONS TO CREDIT EXTENSIONS) have
been fulfilled;

                                                (ii)                all
representations and warranties of the Borrower set forth in Article 5
(REPRESENTATIONS AND WARRANTIES) are true and correct in all material respects;

                                                (iii)                all
representations and warranties set forth in each of the Collateral Documents are
true and correct in all material respects; and

                                                (iv)                no Default
or Event of Default shall be continuing.

(g)                 Custodial Account and Fund Investments.

                                                 (i)                The
Administrative Agent shall have received evidence of the establishment of the
Custodial Account and reasonably satisfactory evidence that (1) all Fund
Investments listed on the Schedule of Fund Investments that constitute
Certificated Securities, Uncertificated Securities or negotiable Instruments (or
security entitlements in respect thereof) or Cash have been credited to the
Custodial Account in accordance with the Collateral Documents, (2) the
settlement date for all Fund Investments listed on the Schedule of Fund
Investments that constitute Bank Loans, Corporate Bond Securities, Convertible
Securities and Equity Securities has occurred, all transfer or assignment
documents relating thereto have been fully executed and delivered by authorized
signatories for the Borrower and the transferor or assignor thereof and any
other required parties (including the administrative agent thereunder and, if
applicable, the Obligor under such Bank Loan) and delivered, together with any
accompanying promissory note, if applicable, to the Custodian and instruments or
agreements of transfer in respect thereof, duly executed in blank by an
Authorized Representative of the Borrower, have been duly delivered to the
Custodian in accordance with the Collateral Documents and (3) all Obligors
relating to all Fund Investments listed on the Schedule of Fund Investments have
been instructed to make all payments in connection with such Fund Investments to
the Custodial Account.

                                                  (ii)                The
Administrative Agent shall have received evidence of the establishment of a
sub-account of the Custodial Account designated as the “Administrative Expense
Sub-account,” which shall be in the name of the Borrower subject to the terms of
the Custodial Agreement, and as to which the Administrative Agent, for the
benefit of itself and the Lenders as secured parties, shall have a first
priority perfected security interest. On each anniversary of the Original
Closing Date, the Custodian shall deposit into the Administrative Expense
Sub-account the amount needed to bring the amount on deposit therein to
$200,000. Except during the occurrence and continuation of a Default or an Event
of Default, the Custodian may, from time to time, upon notice to, but without
the consent of, the Administrative Agent, withdraw amounts from the
Administrative Expense Sub-account to pay the accrued and unpaid Administrative
Expenses of the Borrower. During the occurrence and continuation of a Default or
an Event of Default, the Custodian may withdraw amounts from the Administrative
Expense Sub-account for its reasonable expenses as permitted under the Custodial
Agreement, but shall not pay any other Administrative Expenses except with the
written consent of the Administrative Agent. All amounts remaining on deposit in
the Administrative Expense Sub-account (if any) on the Commitment Termination
Date shall be deposited by the Custodian into the Custodial Account.

 

-18-

 



(h)                 Opinions of Counsel. The Administrative Agent shall have
received the following, each dated as of the A&R Effective Date, and addressed
to the Lenders and the Administrative Agent which shall be reasonably
satisfactory in form and substance to the Administrative Agent and the Required
Lenders:

(i)                   a customary opinion letter from Dechert LLP, counsel to
the Borrower, the Manager and the FS Advisor, addressing the matters set forth
in Exhibit F; and

(ii)                reliance letters addressed to the Tranche B Lender, that
permit the Tranche B Lender to rely on opinions delivered by Richards, Layton &
Finger, P.A. on the Original Closing Date.

(i)                   Manager Letter. The Administrative Agent shall have
received from the Manager a letter addressed to the Administrative Agent and the
Lenders reaffirming all of its obligations under the Manager Letter entered into
in connection with the Existing Credit Agreement.

(j)                  Equity Owner Letter. The Administrative Agent shall have
received from the Equity Owner a letter addressed to the Administrative Agent
and the Lenders reaffirming all of its obligations under the Equity Owner Letter
entered into in connection with the Existing Credit Agreement.

(k)                 FS Advisor Letter. The Administrative Agent shall have
received from FS Advisor a letter addressed to the Administrative Agent and the
Lenders reaffirming all of its obligations under the FS Advisor Letter entered
into in connection with the Existing Credit Agreement.

(l)                   Closing Fees, Expenses, etc. The Administrative Agent
shall have received for its own account, or for account of the Lenders, as the
case may be, all fees, costs and expenses then due and payable to it under this
Agreement (including Section 9.01 (Payment of Expenses, etc.)).

(m)               Satisfactory Legal Form. All limited liability company and
other actions or proceedings taken or required to be taken in connection with
the transactions contemplated hereby and all agreements, instruments, documents
and opinions of counsel executed, submitted, or delivered pursuant to this
Section 4.01 by or on behalf of the Borrower shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel; all certificates
and opinions delivered pursuant to this Article 4 (CONDITIONS TO CREDIT
EXTENSIONS) shall be addressed to the Administrative Agent and the Lenders, or
the Administrative Agent or the Lenders shall be expressly entitled to rely
thereon; the Lenders and their counsel shall have received all information, and
such number of counterpart originals or such certified or other copies of such
information, as the Administrative Agent or its counsel may reasonably request;
and all legal matters incident to the transactions contemplated by this
Agreement shall be reasonably satisfactory to counsel to the Administrative
Agent.

 

-19-

 



Section 4.02.             All Loans. Notwithstanding any other provision of this
Agreement, the obligations of the Lenders to make any Loans shall be subject to
the satisfaction of each of the conditions precedent set forth in this Section
4.02.

(a)                 Compliance with Warranties, Maximum Commitment, No Default,
etc. Both immediately before and after giving effect to each Loan:

                                                   (i)                the
representations and warranties set forth in Article 5 (REPRESENTATIONS AND
WARRANTIES) shall be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);

                                                  (ii)                all
representations and warranties set forth in each of the Collateral Documents
shall be true and correct in all material respects with the same effect as if
then made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);

                                                (iii)                no Default
or Event of Default shall be continuing;

                                                (iv)                the
Overcollateralization Test shall be satisfied; and

                                                 (v)               the aggregate
principal amount of all Loans outstanding after giving effect to the proposed
Borrowing will not exceed the lesser of (A) the Maximum Commitment and (B) the
Maximum Advance Amount at such time (determined after giving effect to the
receipt by the Borrower of the proceeds of the requested Loan(s) and the use by
the Borrower on such date of such proceeds).

(b)                 Borrowing Request. The Administrative Agent shall have
received a Borrowing Request for a Loan certified by an Authorized
Representative of the Borrower and a Responsible Officer (which could be the
same person as the Authorized Representative), in each case on behalf of the
Borrower. The delivery of any such Borrowing Request and the acceptance by the
Borrower of the proceeds or other benefits of any Loan shall constitute a
representation and warranty by the Manager on behalf of the Borrower that on the
date of such request for a Loan, and immediately before and after giving effect
to the application of any proceeds of any Loans thereby, all statements set
forth in Section 4.02(a) (Compliance with Warranties, Maximum Commitment, No
Default, etc.) are true and correct in all material respects and (i) each
Borrowing Request shall include a schedule setting forth calculations evidencing
the satisfaction of the conditions set forth in clauses (iv) and (v) of Section
4.02(a) (Compliance with Warranties, Maximum Commitment, No Default, etc.) and
(ii) all other conditions precedent have been satisfied.

 

-20-

 



ARTICLE 5

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, to engage in the transactions contemplated herein and in the other
Credit Documents and to make the Loans hereunder, the Borrower represents and
warrants unto the Lenders and Administrative Agent as set forth in this Article
5.

Section 5.01.             Organization, etc.

(a)                 Organization, Power, Authority, etc. The Borrower is a
limited liability company duly organized, validly existing and in good standing
under the Laws of Delaware, is duly qualified to do business and is in good
standing in each jurisdiction where the nature of its business requires such
qualification to the extent required pursuant to Section 6.01(c) (Maintenance of
Existence, etc.) and Section 6.01(d) (Foreign Qualification), and has full power
and authority and holds all requisite governmental licenses, permits and other
approvals to enter into and perform its Obligations under this Agreement, the
Note and each other Credit Document to which it is a party and to own and hold
under lease its property and to conduct its business substantially as currently
conducted by it.

(b)                 Exemption from Registration. The Borrower is not required to
register under the Investment Company Act and the extensions of credit provided
for in this Agreement and the issuance by the Borrower of its equity capital to
the Equity Owner are exempt from registration under the Securities Act and the
“Blue Sky” Laws of each applicable state.

Section 5.02.             Due Authorization, Non-Contravention, etc. The
execution and delivery by the Borrower of this Agreement, the Note and each
other Credit Document to which it is a party, the performance by the Borrower of
its Obligations hereunder and thereunder, all Loans obtained hereunder by the
Borrower, the granting of the Liens provided for in the Collateral Documents and
the consummation of all other actions incidental to any thereof have been duly
authorized by all necessary action, do not and shall not conflict with, result
in any violation of, or constitute a default under, any provision of any Organic
Document or Contractual Obligation of the Borrower or any Law and shall not
result in or require the creation or imposition of any Lien on any of the
Borrower’s properties pursuant to the provisions of any Contractual Obligation
(other than the Liens provided for in the Collateral Documents and the Liens
permitted by Section 6.02(c) (Liens)). The execution and delivery of the
Borrower of the Credit Documents and performance of the Borrower’s obligations
hereunder and thereunder comply with all leverage requirements and restrictions
applicable to Business Development Companies (as such term is used in the
Investment Company Act and the rules and regulations promulgated thereunder) and
all requirements applicable to the Borrower under the Investment Company Act and
the rules and regulations promulgated thereunder.

 

-21-

 



Section 5.03.             Compliance with Laws. The Borrower is in compliance in
all material respects with all Laws, in respect of the conduct of its business
and the ownership of its properties.

Section 5.04.             Government Approval, Regulation, etc. No
authorization, approval, consent, action, filing, notice or registration by or
with any Federal, state or other Governmental Authority is required for the due
execution, delivery or performance by the Borrower of this Agreement, the Notes
or any other Credit Document or the consummation of any transactions
contemplated hereby or thereby, except for authorizations, approvals, consents,
actions, filings, notices or registrations which have been duly obtained or made
and are in full force and effect.

Section 5.05.             Validity, etc. This Agreement has been duly executed
and delivered by the Borrower and constitutes the legal, valid and binding
obligation of the Borrower enforceable in accordance with its terms; and the
Notes and each of the other Credit Documents to which the Borrower is a party
shall, on the due execution and delivery thereof, constitute the legal, valid
and binding obligation of the Borrower, enforceable in accordance with their
respective terms, in each case, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar Laws affecting creditors’ rights
generally or by general equitable principles relating to enforceability.

Section 5.06.             Financial Information. With respect to any
representation and warranty which is deemed to be made after the Original
Closing Date by the Borrower, the balance sheet and statements of operations, of
net assets (total assets less total liabilities), earnings and of cash flow,
which as of such date shall most recently have been furnished by or on behalf of
the Borrower to the Administrative Agent for the purposes of or in connection
with this Agreement or any transaction contemplated hereby, shall have been
prepared in accordance with GAAP or otherwise on a cash basis, as the case may
be, consistently applied (except as disclosed therein), and shall present fairly
in all material respects the consolidated financial condition of the Borrower as
at the dates thereof for the periods then ended.

Section 5.07.             Litigation, etc. There is no pending or, to the best
knowledge of the Borrower, threatened litigation, arbitration, action,
proceeding, order, investigation or claim, at law or in equity or before or by
any Governmental Authority affecting the Borrower, or any of its properties,
assets or revenues which could reasonably be expected to have a Material Adverse
Effect.

Section 5.08.             Regulations T, U and X. The proceeds of any Loans made
hereunder have not been, and will not be, used for a purpose which violates, or
would be inconsistent with, the provisions of Regulations T, U, or X of the FRS
Board.

Section 5.09.             Pension and Welfare Plans. (a)  None of the Borrower
or any ERISA Affiliate maintains, contributes to (or is obligated to contribute
to) or has any liability to any Pension Plan or Welfare Plan of the Borrower or
any ERISA Affiliate of the Borrower. None of the Borrower or any ERISA Affiliate
of the Borrower has maintained or contributed to (or has been obligated to
contribute to) any Pension Plan or Welfare Plan.

 

-22-

 



(b)                 None of the assets of the Borrower constitute Plan Assets.

(c)                 The formation of the Borrower, and the acquisition of Fund
Investments contemplated by the Borrower, will not constitute a nonexempt
prohibited transaction (as such term is defined in Section 4975 of the Code or
Section 406 of ERISA) that could subject DBTCA, the Administrative Agent or any
Lender to any tax or penalty on prohibited transactions imposed under Section
4975 of the Code or Section 502(i) of ERISA.

Section 5.10.             Taxes. The Borrower has filed all tax returns required
by Law to have been filed by it; all such tax returns are true and correct in
all material respects; and the Borrower has paid or withheld (as applicable) all
taxes and governmental charges thereby shown to be owing or required to be
withheld, except any such taxes or charges which are being contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.

Section 5.11.             Absence of Default. No Default shall be continuing or
Event of Default shall have occurred or would result from the incurrence of any
Obligations by the Borrower or from the grant or perfection of the Liens on the
Collateral pursuant to the Security Agreement. As of the A&R Effective Date, the
Borrower is not in default under or with respect to (a) any Contractual
Obligation or (b) under any Law.

Section 5.12.             Real Property. The Borrower does not own fee title to,
or leasehold interest in, any real property.

Section 5.13.             Environmental Warranties. The Borrower does not own or
lease, nor has it ever owned or leased, any facilities or property the ownership
of or leasehold interest in which, with the passage of time, or the giving of
notice or both, would give rise to liability under any Environmental Law.

Section 5.14.             Borrower’s Businesses. The Borrower has not engaged in
any business or activity other than such activities as permitted pursuant to its
Organic Documents and has at all times complied with the provisions in the LLC
Agreement set forth in Section 9(j) thereof.

Section 5.15.             Collateral. (a) The Borrower owns and has good title
to all of its property and assets, of any nature whatsoever, including all Fund
Investments, in each case free and clear of all Liens except as permitted
pursuant to Section 6.02(c) (Liens). The Borrower has paid and discharged all
lawful claims that, if unpaid, could result in a Lien on its properties, other
than Permitted Liens. All of the Administrative Agent’s Liens in the Collateral
are duly perfected, first priority Liens, subject only to Permitted Liens that
are expressly allowed to have priority over the Administrative Agent’s Liens.

(b)                 All information, exhibits, financial statements, documents,
books, records or reports relating to the Borrower furnished by the Borrower or
the Manager to the Administrative Agent or the Lenders in connection with any
Fund Investment are true, complete and correct in all material respects.

 

-23-

 



Section 5.16.             Maintenance of Assets. All of the Borrower’s assets
capable of being held in or credited to a securities account or deposit account
are and will be held in or credited to the Custodial Account. The Borrower does
not maintain any funds or assets in respect of any Affiliate or third party in
the Custodial Account.

Section 5.17.             Manager. (a) The Management Agreement is in full force
and effect and no material default exists thereunder and (b) the Manager is in
compliance with all material listing requirements of any exchange on which it is
listed and no disciplinary action has been taken against the Manager by any such
exchange. The Manager is authorized to act on behalf of the Borrower in
connection with the delivery of Borrowing Requests and payment instructions and
as otherwise authorized under the terms of the Management Agreement; provided
that the Borrower shall provide a certificate of the Persons so authorized as
provided in Section 4.01(a)(i)(B) (Evidence of Authority).

Section 5.18.             Use of Proceeds. The proceeds of the Borrowings
hereunder shall be used by the Borrower solely for the purposes of making
investments in Fund Investments (including purchasing or otherwise acquiring
Fund Investments from the Equity Owner), the payment of interest and other
amounts on Loans, any other purpose required hereunder and for the payment of
fees and expenses incurred in connection with the formation of the Borrower and
the other transactions contemplated under the terms of this Agreement, and the
execution, delivery and performance of this Agreement and the other Transaction
Documents including, but not limited to, the payment of fees payable to, or
reimbursement of expenses of, the Custodian pursuant to the Custodial Agreement
and the Manager pursuant to the Management Agreement and the payment of other
ongoing professional and administrative fees and expenses associated with the
business and operation of the Borrower, incurred in the ordinary course of
business, or as otherwise determined to be incurred by the Borrower (including
Administrative Expenses), to make distributions to the Equity Owner subject to
establishment of the cash reserve as set forth in Section 6.02(k) (Payment of
Management Fees) and any other requirements hereunder, or for other valid
operating purposes of the Borrower. None of such proceeds shall be used in
violation of Applicable Law or, directly or indirectly, (a) to extend “purpose
credit” within the meaning given to such term in Regulation U of the FRS Board,
or (b) to purchase, otherwise acquire or carry Margin Stock in any manner that
would result in a violation of Regulations T, U or X of the FRS Board.

Section 5.19.             Compliance with Anti-Terrorism Laws and Regulations.
Neither the Borrower nor the Equity Owner is known by the Borrower after
reasonable inquiry to be:

(a)                 identified and included on the Specially Designated
Nationals and Blocked Persons List (the “SDB List”) maintained by the United
States Office of Foreign Assets Control (“OFAC”) and the United States Treasury
Department or any other similar list (collectively with the SDB List, the
“Lists”) maintained by OFAC or any other United States Federal government agency
or authority pursuant to any authorizing United States statute, rule, regulation
or Executive Order of the President of the United States (collectively, the
“Anti-Terrorism Laws”); or

 

-24-

 



(b)                 a designated Person (a “Designated Person”) with whom a
citizen or entity of the United States is prohibited to engage in transactions
according to any economic sanction, trade embargo or other prohibition pursuant
to any Anti-Terrorism Law.

Section 5.20.             Compliance with Anti-Money Laundering Laws and
Regulations. (a)  Neither the Borrower nor the Equity Owner, to the knowledge of
the Borrower after reasonable inquiry:

                                                 (i)                is under
investigation by any United States governmental authority or agency or has been
charged with or convicted of money laundering, drug trafficking,
terrorist-related activities, any other money laundering predicate crimes or any
violation of the Bank Secrecy Act, as amended by the USA PATRIOT Act (the
“BSA”), or any other applicable Federal Law governing BSA compliance and the
prevention of money laundering violations (collectively with the BSA, the
“Anti-Money Laundering Laws”);

                                                (ii)                  has been
assessed civil penalties under any Anti-Money Laundering Laws; or

                                                (iii)                has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws.

(b)                 The Borrower has taken reasonable measures appropriate to
the circumstances (and in any event required by Law), with respect to the Equity
Owner, to assure that funds invested by the Equity Owner in the Borrower are
derived from lawful and legal sources.

ARTICLE 6

COVENANTS

Section 6.01.             Affirmative Covenants. The Borrower agrees with the
Administrative Agent and the Lenders that, until the Commitment has been
terminated and all principal and interest on the Loans and all other Obligations
then due and payable have been paid and performed in full, the Borrower shall
perform the Obligations set forth in this Section 6.01.

(a)                 Overcollateralization Test Calculation; Collateral Reports.

                                                (i)                On the 20th
day of each calendar month (or, if such date is not a Business Day, then the
next following Business Day), the Borrower shall furnish to the Administrative
Agent a written statement (a “Collateral Report”) certified by the Manager on
behalf of the Borrower, in each case as of the Reporting Date which shall
include among other things (to the extent applicable):

(A)                the Aggregate Principal Balance of all Fund Investments held
in the Custodial Account and all other Fund Investments (including Bank Loans)
owned by the Borrower;

 

-25-

 



(B)                a list of all Fund Investments, including, with respect to
each such Fund Investment, the following detailed information:

(1)                 the Obligor or issuer, as applicable, thereon (including the
issuer ticker, if any);

(2)                 the CUSIP or security identifier thereof, if any;

(3)                 the Principal Balance or number of shares, as applicable,
thereof;

(4)                 the percentage of the Aggregate Principal Balance
represented by such Fund Investment;

(5)                 the related interest rate, if applicable (including, where
applicable, the benchmark rate and the spread/margin);

(6)                 the Stated Maturity, if applicable, thereof;

(7)                 the related industry classification;

(8)                 the country of Domicile of the Obligor thereon;

(9)                 an indication as to whether each Fund Investment is (I)
experiencing any default or event of default, (II) a Senior Secured Loan, (III)
a Fixed Rate Fund Investment or a Floating Rate Fund Investment, (IV) a
Participation Interest (indicating the related Approved Selling Institution and
its rating by Moody’s, if any), (V) a Revolving Loan or Delayed Drawdown Loan,
and, in each case, the funded amount and Maximum Unfunded Amount thereof, (VI) a
DIP Fund Investment, (VII) a PIK Loan, (VIII) an Accreting Security, (IX) an
Excluded Investment, (X) a Zero Coupon Security, (XI) an Eligible Equity
Security, (XII) a Corporate Bond Security and (XIII) an Eligible Convertible
Security;

(C)                for each of the requirements or tests specified in the
definition of Portfolio Limitations, (1) the calculation, (2) the result,
(3) the related minimum or maximum test level and (4) a determination as to
whether such result satisfies the related requirement or test;

(D)                a schedule showing the balance in the Custodial Account and
each sub-account thereof and on the prior Reporting Date, each credit or debit
since such date specifying the nature, source and amount, and the ending balance
in the Custodial Account including all contributions by the Equity Owner to the
Borrower and all distributions from the Borrower to the Equity Owner;

(E)                the identity of each Excluded Investment and the principal
balance thereof;

 

-26-

 



(F)                 a schedule setting forth, in reasonable detail, the
calculation and determination of the Borrower’s compliance with the
Overcollateralization Test; provided that, for the avoidance of doubt, the
Borrower’s calculation and determination pursuant to this clause (F) shall in no
way affect the Administrative Agent’s right to determine compliance or
non-compliance with the Overcollateralization Test, as the case may be, or the
occurrence of an Overcollateralization Default Event at any time and from time
to time; and

(G)                such other information relating to the Borrower or its assets
as the Administrative Agent may reasonably request.

                                               (ii)                 Not later
than three (3) Business Days following the date of the failure to comply with
the Overcollateralization Test, the Borrower shall deliver to the Administrative
Agent a supplement to the most recent Collateral Report setting forth each of
the items included in the Collateral Report as of such date.

                                               (iii)                 The
Borrower shall promptly furnish in writing to the Administrative Agent from time
to time such additional information regarding (A) the calculation of, and
determination of the Borrower’s compliance with, the Overcollateralization Test,
within one (1) Business Day following the Administrative Agent’s request
therefor and (B) Fund Investments; provided that with respect to this clause
(B), (x) the Borrower shall have a reasonable period of time to prepare any such
additional information and (y) the Borrower shall not be required to provide any
such additional information to the extent that it would create an undue expense
for or be unduly burdensome on the Borrower (unless the Lenders or the
Administrative Agent agrees to compensate the Borrower for the reasonable
out-of-pocket costs and expenses thereof).

(b)                 Information, etc. The Borrower shall:

                                                (i)                  furnish to
the Administrative Agent as soon as available and in any event within ninety
(90) days after the end of each fiscal year of the Borrower, from McGladrey LLP
or another firm of Independent certified public accountants of nationally
recognized standing, (A) audited consolidated financial statements, including
balance sheet, income statement and statement of cash flows of the Equity Owner
and the accompanying footnotes for such fiscal year and (B) unaudited financial
statements of the Borrower, in each case prepared, subject to Section 1.04
(Accounting Matters), in accordance with GAAP, setting forth in the case of each
fiscal year in comparative form the figures for the previous fiscal year;

                                                  (ii)                furnish to
the Administrative Agent as soon as available and in any event within sixty (60)
days after the end of each of the first three (3) fiscal quarters of each fiscal
year of the Borrower (A) consolidated financial statements, including balance
sheet, income statement and statement of cash flows of the Equity Owner and
(B) unaudited financial statements of the Borrower, in each case for such fiscal
quarter and, to the extent available, for the portion of the fiscal year ended
at the end of such fiscal quarter setting forth in the case of each fiscal
quarter in comparative form the figures for the corresponding fiscal quarter and
the corresponding portion of the previous fiscal year, all certified as to
fairness of presentation, GAAP (subject to Section 1.04 (Accounting Matters))
and consistency by the Manager;



-27-

 



                                                (iii)                furnish to
the Administrative Agent simultaneously with the delivery of each set of
financial statements referred to in clauses (i) and (ii) above, a certificate of
the Manager in the form of Exhibit J, (A) setting forth the aggregate amount of
Restricted Payments made during such fiscal quarter and (B) stating whether any
Default or Event of Default has occurred since the date on which the last
certificate was delivered and, if any Default or Event of Default then exists,
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;

                                                (iv)                furnish to
the Administrative Agent as soon as available and in any event within fifteen
(15) days after the end of each month, a written statement of the Manager’s Net
Asset Value as at the close of business on the last Business Day of the previous
calendar month;

                                                 (v)                as soon as
possible after the acquisition of any Fund Investment and until the Borrower’s
disposition of such Fund Investment (or, if earlier, the maturity or termination
date thereof), use commercially reasonable efforts to cause the administrative
agent with respect to such Fund Investment to furnish (A) the Administrative
Agent and the Lenders access to IntraLinks, SyndTrak, Dealogic, Dealinks,
DealVault or other informational website (if any) available to the lenders under
or other parties in respect of such Fund Investment or the Obligor thereof and
(B) DBTCA with any notices from such administrative agent in connection with
such Fund Investment; provided that (x) if the Administrative Agent and the
Lenders are not furnished with access to such informational website (by or on
behalf of the administrative agent with respect to such Fund Investment or the
Borrower), then the Borrower shall furnish to the Administrative Agent all
information on such informational website in accordance with clause (vi) below
or (y) if DBTCA is not furnished with such notices from the administrative agent
in connection with such Fund Investment, then the Borrower shall furnish to
DBTCA all such notices in accordance with clause (vi) below; and

                                                (vi)                if there is
no informational website with respect to any Fund Investment or (A) the
Administrative Agent has not been furnished with access to such website, then
furnish to the Administrative Agent, as soon as practicable but in any event
within three (3) Business Days following receipt thereof, any and all
information and documents, including reports and notices received by the
Borrower or the Manager from the Obligor of such Fund Investment or the
administrative agent or any group or committee of lenders under or other parties
in respect of such Fund Investment (including with respect to any potential
restructuring of such Fund Investment or such Obligor), that is reasonably
likely to affect calculation of the Advance Amount, compliance with the
Overcollateralization Test, the Collateral (including the existence of any Liens
other than Permitted Liens thereon) or the Administrative Agent’s or the
Lenders’ rights under this Agreement or any other Credit Document or (B) DBTCA
has not been furnished with access to notices from the administrative agent with
respect to such Fund Investment, then furnish to DBTCA, as soon as practicable
but in any event within three (3) Business Days following receipt thereof, any
such notices; provided that notwithstanding Section 9.03(a) (Notices) and
Schedule 1, the Borrower shall furnish all “private side”, confidential or
restricted information and notices to the Administrative Agent solely by
delivery to Ian Jackson at 60 Wall Street, 13th Floor, New York, NY 10005;
Telephone: (212) 250-4627; Facsimile: +44 (113) 223-6123; Electronic Mail:
ianr.jackson@db.com.

 

-28-

 



(c)                 Maintenance of Existence, etc. The Borrower shall cause to
be done at all times all things necessary to maintain and preserve its existence
and the rights (statutory and other) and franchises (including licenses,
authorizations and permits necessary to continue its activities) used in the
conduct of its activities, including preservation of its status as a limited
liability company in good standing under the Laws of its jurisdiction of
organization.

(d)                 Foreign Qualification. The Borrower shall cause to be done
at all times all things necessary to be duly qualified to do business and be in
good standing in each jurisdiction where the failure so to qualify would have a
Material Adverse Effect.

(e)                 Payment of Taxes and Other Claims. The Borrower shall file
all U.S. federal and other material tax returns required by Law to be filed by
it and shall pay or discharge or cause to be paid or discharged, before the same
shall become delinquent, all taxes and governmental charges thereby shown to be
owing or required to be withheld, and all other material taxes, assessments and
other governmental charges (whether or not thereby shown to be owing or required
to be withheld); provided that the Borrower shall not be required to pay or
discharge or cause to be paid or discharged any such tax, assessment or charge,
the amount, applicability or validity of which is being contested in good faith
by appropriate proceedings and for which disputed amounts adequate reserves in
accordance with GAAP have been made.

(f)                  Notice of Default, Litigation, etc. The Borrower shall give
prompt notice (with a description in reasonable detail sufficient to enable the
Administrative Agent and its counsel to evaluate the nature of and period of
existence thereof and of the actions which the Borrower has taken and proposes
to take with respect thereto) to the Administrative Agent of:

                                                 (i)                 the
occurrence of any Default, Event of Default or Overcollateralization Default
Event;

                                                (ii)                 the receipt
of any notice of any default which, with notice, the passage of time or both,
would constitute an event of default (or any similar event howsoever described)
under any other Collateral Document;

                                                (iii)                any
material litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrower to the Administrative Agent which has been
instituted or, to the knowledge of the Borrower, is threatened against the
Borrower or to which any of its properties, assets or revenues is subject;

                                                (iv)                to the
extent the Borrower has knowledge thereof, any material adverse development
which shall occur in any litigation, arbitration or governmental investigation
or proceeding previously disclosed by the Borrower to the Administrative Agent;
and

                                                 (v)                any material
adverse development with respect to the Borrower, the Manager, the Equity Owner,
FS Advisor or GSO (or any replacement sub-advisor to FS Advisor) that has
impaired or is reasonably expected to impair the Borrower’s ability to perform
its obligations under this Agreement or under any of the other Credit Documents.

 

-29-

 



(g)                 Performance of Obligations. The Borrower shall (i) perform
promptly and faithfully all of its Obligations under this Agreement and each
other Credit Document executed by it, and (ii) comply in all material respects
with the provisions of all other contracts or agreements to which it is a party
or by which it is bound and pay all material obligations which it has incurred
or may incur pursuant to any such contract or agreement as such obligations
become due (including this Agreement).

(h)                 Audits; Books and Records. Except during the occurrence and
continuation of an Event of Default, the Administrative Agent may, and at the
request of the Majority Lenders shall, conduct one physical audit during each
calendar year, on reasonable notice and at reasonable times using the
Administrative Agent’s own personnel, of the assets of the Borrower. The
Borrower shall keep proper books and records reflecting all of its business and
financial affairs and transactions, in accordance with GAAP and permit the
Administrative Agent and any Lender, on reasonable notice and at reasonable
times and intervals during ordinary business hours, to visit all of its offices
and to discuss its financial matters with officers of the Borrower and its
Independent public accountants. The Borrower shall permit the Administrative
Agent and any Lender, on reasonable notice and at reasonable times and intervals
during ordinary business hours, to examine and make copies of any of the books
or other records of the Borrower. The Borrower shall pay any reasonable fees of
such Independent public accountants incurred in connection with the exercise by
the Administrative Agent of its rights pursuant to this Section 6.01(h). During
the occurrence and continuation of an Event of Default, the Administrative Agent
may conduct physical audits at any time and from time to time, as often as the
Administrative Agent may deem reasonably necessary or desirable. If the
Administrative Agent conducts a physical audit at any time, the Lenders shall be
invited to accompany the Administrative Agent.

(i)                   Compliance with Laws, etc. The Borrower shall comply in
all material respects with all Applicable Laws, in respect of the conduct of its
business and the ownership of its properties.

(j)                  Environmental Matters. The Borrower shall use and operate
all of its real properties, if any, in compliance with all Environmental Laws,
in each case, except as would not have a Material Adverse Effect.

(k)                 Maintenance of Property. The Borrower shall, at its expense:

                                                 (i)                 acquire and
maintain the Collateral in a manner that shall enable the Borrower to cause such
property to be subject to the Liens of the Collateral Documents; and

                                                 (ii)                maintain
and keep (or cause to be maintained and kept) its properties that are used or
useful to its business in good repair, working order and condition (except for
normal wear and tear) and from time to time make all necessary or desirable
repairs, renewals and replacements, so that its businesses may be properly and
advantageously conducted at all times, in each case, except as would not have a
Material Adverse Effect.

 

-30-

 



(l)                   Delivery; Payments on Collateral; Further Assurances. The
Borrower shall, at its expense:

                                                 (i)                 execute and
deliver any and all instruments necessary or as the Administrative Agent may
reasonably request to grant and perfect a first priority Lien in favor of the
Administrative Agent, for the benefit of itself and the Lenders on all of the
Collateral, free and clear of all other Liens except for Permitted Liens, and,
without any request by the Administrative Agent or any Person, deliver or cause
to be delivered promptly to the Custodian, or any designee thereof, for
crediting to the Custodial Account (to the extent capable of being so credited)
or (if not capable of being so credited) as otherwise provided under the
Collateral Documents, in due form for transfer (duly endorsed in blank or, if
appropriate, accompanied by duly executed blank stock or bond powers or any
instrument or certificate accompanying or previously delivered to the Custodian
permitting the Custodian to exercise the Borrower’s rights of transfer when
permitted hereunder or under the Security Agreement) or issued in the name of
the Custodian or its nominee or agent (or any designee of the Custodian), all
Fund Investments and all other certificated securities, chattel paper,
instruments and documents of title, if any, at any time representing all or any
of the Collateral, it being acknowledged by the parties hereto that such Fund
Investments and certificated securities, chattel paper, instruments and
documents of title may be subject to restrictions on transfer either imposed by
Law or contained in their governing documents or any related documents;

                                                  (ii)                cause
(A) any and all payments of principal, interest and other amounts, and any and
all proceeds of sale or other disposition or otherwise, in respect of any asset
constituting part of the Collateral to be made directly to the Custodial Account
and (B) any other option, warrant, Excluded Security, other security, right to
receive payment and any other asset issued or granted or otherwise provided as
consideration in connection with the issuance, purchase or restructuring of any
Fund Investment otherwise permitted hereunder to be credited to the Custodial
Account, to the extent such option, warrant, Excluded Security, other security
or other asset is capable of being so credited; and

                                                (iii)                upon
request of the Administrative Agent, execute and deliver, in due form for filing
or recording (and pay the cost of filing or recording the same in all public
offices deemed necessary or desirable by the Administrative Agent), such
assignments, security agreements, pledge agreements, consents, waivers,
financing statements, stock or bond powers, and other documents, and do such
other acts and things, all as the Administrative Agent may from time to time
reasonably request, to establish and maintain to the reasonable satisfaction of
the Administrative Agent valid first priority perfected Liens in all the
Collateral free of all other Liens, claims, and rights of third parties
whatsoever, except as permitted by Section 6.02(c) (Liens).

 

-31-

 



(m)                Equity Owner, Manager, etc.

                                                 (i)                Unless
otherwise agreed to in writing by the Administrative Agent, all of the limited
liability company interests of the Borrower shall be owned solely by the Equity
Owner. The Administrative Agent shall at all times be entitled to accept and act
upon Borrowing Requests and payment instructions received from any of those
officers or agents of the Manager designated in a certificate of the Borrower to
that effect provided from time to time to the Administrative Agent (in the form
provided in Section 4.01(a)(i)(B) (Evidence of Authority)).

                                                  (ii)                The
Borrower shall at all times maintain the Manager as the investment manager under
the Management Agreement, except as permitted pursuant to Section 6.02(g)
(Modification of Certain Instruments, Organic Documents, Agreements, etc.) or
required pursuant to Section 7.03 (Action if Other Event of Default).

                                                (iii)                The
Custodian shall at all times be the custodian of all of the Fund Investments and
other Collateral, except as otherwise provided under the Custodial Agreement.

                                                (iv)                The auditor
of the Equity Owner and the Borrower shall be McGladrey LLP or a nationally
recognized firm of Independent public auditors that is reasonably acceptable to
the Administrative Agent.

                                                 (v)                The Borrower
shall cause the Equity Owner (if not FS Energy) to execute and deliver to the
Administrative Agent a letter in the form of Exhibit H on or prior to becoming
the Equity Owner.

(n)                 Regulations T, U, and X. If at any time the Borrower
acquires any Margin Stock, the Borrower shall provide a duly completed and
executed Federal Reserve Form U-1 to each Lender pursuant to the terms of this
Agreement and take any and all actions as may be reasonably necessary, or as may
be reasonably requested by such Lender, to establish compliance with Regulations
T, U, and X of the FRS Board.

(o)                 Plan Collateral. The Borrower shall do, and shall cause its
ERISA Affiliates to do, or cause to be done, all things reasonably necessary to
ensure that the Borrower will not be deemed to hold Plan Assets at any time.
Notwithstanding Section 6.02(d) (Limitations on Dispositions of Collateral)),
the Borrower shall refrain from making any Restricted Payment to the Equity
Owner at any time that the Borrower gains knowledge that the Equity Owner has
failed to do all things reasonably necessary to ensure that it will not be
deemed to hold Plan Assets at any time.

(p)                 Anti-Terrorism and Anti-Money Laundering Policies. The
Borrower shall comply with all existing Anti-Terrorism Laws, Anti-Money
Laundering Laws, directives from the appropriate governmental agencies or
authorities and any other applicable Federal or state Laws, if and when the
Borrower is required to comply with such Laws. The Borrower also agrees to
implement and maintain policies, procedures and controls reasonably necessary to
assure compliance with all existing Anti-Terrorism Laws, Anti-Money Laundering
Laws and any other applicable Federal or state Laws, if and when the Borrower is
required to comply with such Laws. Notwithstanding Section 6.02(d) (Limitations
on Dispositions of Collateral), the Borrower shall refrain from making any
Restricted Payment to the Equity Owner at any time that the Borrower gains
knowledge that the Equity Owner has failed to implement and maintain policies,
procedures and controls reasonably necessary to assure compliance with all
existing Anti-Terrorism Laws, Anti-Money Laundering Laws and any other
applicable Federal or state Laws, if and when the Equity Owner is required to
comply with such Laws. The Borrower further agrees, upon the Administrative
Agent’s reasonable request from time to time during the term of this Agreement,
to provide written certification that its covenants under this Section 6.01(p)
have not been breached. The Borrower shall immediately upon its actual knowledge
provide written notification to the Administrative Agent if its representations
and warranties under Section 5.19 (Compliance with Anti-Terrorism Laws and
Regulations) and Section 5.20 (Compliance with Anti-Money Laundering Laws and
Regulations), and its covenants under this Section 6.01(p) are no longer correct
and have been breached or if the Borrower has a reasonable basis to believe a
representation, warranty or covenant may no longer be true or may have been
breached and provide the Administrative Agent with copies of all notices,
reports and other documents and communications relating to such an event
together with such notifications.

 

-32-

 



The Borrower consents on behalf of itself to the disclosure, by the
Administrative Agent and any Lender or any of its affiliates or agents, to U.S.
regulators of such information about the Borrower and the Equity Owner that the
Administrative Agent or such Lender reasonably deems necessary or appropriate to
comply with applicable Anti-Terrorism Laws and Anti-Money Laundering Laws and
the Borrower shall be notified in advance, if practicable (but in any case
promptly thereafter), of any non-routine disclosure.

(q)                 Notification; Quarantine Steps. The Borrower shall
immediately notify the Administrative Agent if an Authorized Representative of
the Borrower or a Responsible Officer obtains actual knowledge that the Equity
Owner or any director, principal, officer or employee of the Equity Owner:

                                                   (i)                has been
listed on any of the Lists;

                                                  (ii)                has become
a Designated Person;

                                                (iii)                is under
investigation by any governmental authority or agency for, has been charged with
or convicted of money laundering, drug trafficking, terrorist-related
activities, any other money laundering or terrorist crimes or violating any
Anti-Terrorism Laws or Anti-Money Laundering Laws;

                                                (iv)                has been
assessed civil penalties under any Anti-Terrorism Laws or Anti-Money Laundering
Laws; or

                                                (v)                has had funds
seized or forfeited in an action under any Anti-Terrorism Laws or Anti-Money
Laundering Laws. In addition, if, during the term of this Agreement, any Lender
is required under the Anti-Terrorism Laws or the Anti-Money Laundering Laws to
(A) know the identity of the Equity Owner, or (B) to determine if the Equity
Owner is included in subparagraphs (i) through (iv) above, then, upon written
request by the Administrative Agent to the Borrower, the Borrower shall provide
such information to the Administrative Agent. The Borrower on behalf of itself
consents to the disclosure, by the Administrative Agent or such Lender or any of
their respective affiliates or agents, to U.S. regulators of such information
about the Borrower and the Equity Owner that the Administrative Agent or such
Lender reasonably deem necessary or appropriate to comply with applicable
Anti-Terrorism Laws and Anti-Money Laundering Laws.

 

-33-

 



(r)                  Borrower’s Business. The Borrower shall not engage in any
business or activity other than such activities as permitted pursuant to its
Organic Documents and shall at all times comply with the provisions in the LLC
Agreement set forth in Section 9(j) thereof.

(s)                  Conditions Applicable to All Sale and Purchase
Transactions. Any transaction effected under this Agreement or in connection
with the acquisition of additional Fund Investments shall be conducted on an
arm’s-length basis, shall comply with the applicable requirements of the
Collateral Transaction Procedures and, if effected with a Person Affiliated with
the Manager, shall be effected in accordance with the requirements of Section
6.02(p) (Limitations on Transactions with Affiliates and Other Funds.).

(t)                  Required Reserves on Certain Fund Investments. If the
Borrower purchases or holds any Fund Investment (including a Revolving Loan or
Delayed Drawdown Loan) that obligates the Borrower, whether currently or upon
the happening of any contingency at a future date, to advance any additional
funds to an Obligor (which, for the avoidance of doubt, shall not include Fully
Pre-funded Revolving Loans), then the Borrower shall, unless otherwise consented
to in writing by the Administrative Agent (which may be in the form of an
email), maintain at all times during which it has any such obligation, Cash or
Cash Equivalents on deposit in the Revolving Loan Collateral Sub-account (as
defined in the Custodial Agreement) in an aggregate amount equal to the unfunded
portion of such obligation.

Section 6.02.             Negative Covenants. The Borrower agrees with the
Administrative Agent and the Lenders that, until the Commitment has been
terminated and all principal and interest on the Loans and all other Obligations
then due and payable have been paid and performed in full, the Borrower shall
perform the Obligations set forth in this Section 6.02.

(a)                 No Other Business; Subsidiaries. The Borrower shall not
engage in any business or activity other than (i) incurring Loans or other
obligations permitted pursuant to this Agreement, purchasing and selling Fund
Investments in accordance with the restrictions herein and in its Organic
Documents, and (ii) engaging in any other activities which are necessary,
suitable or appropriate to accomplish the foregoing or are incidental thereto or
connected therewith or ancillary thereto or otherwise contemplated hereby.
Notwithstanding anything to the contrary contained in this Section 6.02(a) or
elsewhere in this Agreement, the Borrower shall have no Subsidiaries.

(b)                 Limitations on Debt. The Borrower shall not create, incur,
assume or suffer to exist or otherwise directly or indirectly become or be
liable (collectively, “Incur” and, with correlative meanings, “Incurred” and
“Incurrence”) in respect of any Debt, other than (i) indebtedness in respect of
the Loans, (ii) indebtedness in connection with the Transaction Documents
(including, without limitation, indebtedness, fees and expenses in favor of the
Custodian and other agents thereunder), (iii) indebtedness under any Revolving
Loans and Delayed Drawdown Loans thereunder, and (iv) Debt that is approved in
writing by the Administrative Agent and the Required Lenders.

 

-34-

 



(c)                 Liens. The Borrower shall not Incur any Lien upon any
property or assets included in the Collateral, whether now owned or hereafter
acquired, except the following (collectively, the “Permitted Liens”):

                                                   (i)                Liens in
favor, or for the benefit, of the Administrative Agent and the Lenders granted
pursuant to this Agreement or any Collateral Document, including the Lien in
favor of the Administrative Agent, for the benefit of itself and the Lenders,
created by the Security Agreement;

                                                  (ii)                any other
Lien granted in favor of (A) the Administrative Agent for its benefit and the
benefit of the Lenders or (B) the Custodian pursuant to the Custodial Agreement;

                                                (iii)                Liens for
Taxes, assessments or other governmental charges (a) not yet delinquent or (b)
the amount or validity of which is being contested in good faith by appropriate
proceedings; provided that the amount of such Liens which are being contested in
good faith by appropriate proceedings shall not exceed $1,000,000 in the
aggregate; and

                                                (iv)                in the case
of assets or property of an Obligor of a Fund Investment (or assets or property
received in a foreclosure or other proceeding or workout with respect to a Fund
Investment), to the extent that such assets or property are included in the
Collateral, Liens on such assets or property permitted by the applicable
underlying instrument.

(d)                 Limitations on Dispositions of Collateral. The Borrower
shall not remove or cause to be removed from the Custodial Account (other than
from the Administrative Expense Sub-account as set forth in Section 4.01(g)
(Custodial Account and Fund Investments) or in connection with a withdrawal by
the Custodian of its fees, expenses and other amounts pursuant to the Custodial
Agreement) or otherwise dispose of or cause to be disposed any Collateral,
including any Fund Investment, except that, prior to, and if such removal or
disposition will not result in, the occurrence of a Default (including failure
to satisfy the Overcollateralization Test) or an Event of Default, the Borrower
may (i) purchase or sell Fund Investments in accordance with Section 6.02(q)
(Purchases and Sales of Fund Investments), (ii) remove Cash from the Custodial
Account to make payments due to the Administrative Agent or the Lenders or their
respective Affiliates under this Agreement or any other Credit Document,
(iii) subject to establishment of the cash reserve as set forth in Section
6.02(k) (Payment of Management Fees), remove Cash from the Custodial Account to
pay Administrative Expenses and other fees and expenses of the Borrower other
than Management Fees, (iv) subject to establishment of the cash reserve, payment
of Administrative Expenses and satisfaction of the Overcollateralization Test,
each as set forth in Section 6.02(k) (Payment of Management Fees), and payment
of all amounts due and payable by the Borrower (excluding the Management Fees),
pay the Management Fees and (v) subject to establishment of the cash reserve,
payment of Administrative Expenses and satisfaction of the Overcollateralization
Test (provided that following the occurrence of a Super-Collateralization Event,
the Overcollateralization Test for purposes of this clause (v) shall be
calculated with a Super-Collateralization Percentage equal to 125% (whether or
not such Super-Collateralization Percentage is otherwise required pursuant to
the definition of Margin Requirement at such time)), each as set forth in
Section 6.02(k) (Payment of Management Fees), and payment of all amounts due and
payable by the Borrower (including the Management Fees), make equity
distributions to the Equity Owner. During the existence of, or if such removal
or disposition will result in, a Default or an Event of Default, the Borrower
shall not remove from the Custodial Account or otherwise dispose of any
Collateral, including any Fund Investment, without the prior written consent of
the Administrative Agent.

 

-35-

 



(e)                 Change of Name, etc. The Borrower shall not change (i) the
location of its principal place of business, chief executive office, chief place
of business or its records concerning its business and financial affairs,
(ii) its name or the name under or by which it conducts its business or
(iii) its jurisdiction of organization other than in accordance with the
Security Agreement.

(f)                  Merger, Consolidation; Successor Entity Substituted. The
Borrower shall not consolidate or merge with or into any other Person or sell,
lease or otherwise transfer its respective properties and assets substantially
as an entirety to any Person.

(g)                 Modification of Certain Instruments, Organic Documents,
Agreements, etc. The Borrower shall not consent to any (i) material amendment or
other material modification of any of the terms or provisions of the Collateral
Documents, or (ii) material amendment, supplement or other modification of any
of the terms or provisions of (a) its Organic Documents if such change would
adversely affect the Administrative Agent or the Lenders or (b) the Management
Agreement (except in connection with a change of Manager following the
occurrence of an Event of Default), in each case, without the prior written
consent of the Administrative Agent and the Required Lenders. If the Borrower
elects to terminate the Manager or the Management Agreement, appoint a
replacement Manager or consent to an assignment of the Management Agreement, it
shall provide immediate notice thereof to the Administrative Agent and the
Lenders. If the Borrower receives a resignation notice from the Manager or a
notice of a proposed assignment, it shall provide immediate notice thereof to
the Administrative Agent and the Lenders.

(h)                 Agreements Restricting Liens. Other than the Collateral
Documents, the Borrower shall not enter into any agreement which prohibits the
creation or assumption of any Lien upon its properties, revenues or assets,
whether now owned or hereafter acquired.

(i)                   Inconsistent Agreements. The Borrower shall not enter into
any agreement containing any provision which would be violated or breached by
the performance by the Borrower of its obligations under this Agreement or under
any other Credit Document.

(j)                  Pension and Welfare Plans. The Borrower shall not incur any
liability or obligation with respect to any Pension Plan or any Welfare Plan
other than by operation of Law. The Borrower shall not maintain or contribute to
(or become obligated to contribute to) any Pension Plan or Welfare Plan other
than by operation of Law.

 

-36-

 



(k)                 Payment of Management Fees. The Borrower shall not be
obligated to pay, nor permit the Manager to be paid, any Management Fees until
(i) all interest, principal and other amounts then due under this Agreement to
the Lenders have been paid, (ii) a cash reserve covering all accrued but unpaid
interest through the next following Determination Date has been set aside and
(iii) all the Administrative Expenses for the relevant Interest Period have been
paid. The Manager shall expressly agree to subordinate its right to payment of
the Management Fee, during the occurrence and continuation of a Default or an
Event of Default, to the payment in full of all Administrative Expenses and all
payments due to the Administrative Agent and the Lenders under this Agreement.
Furthermore, the Borrower may not pay any Management Fees or make any equity
distributions to the Equity Owner to the extent that immediately following such
payment or distribution, as applicable, the Overcollateralization Test (as
determined for purposes of this paragraph (k)) would not be satisfied.

(l)                   Commodities; Real Estate. The Borrower shall not purchase
or otherwise acquire or receive as a distribution any commodities or any fee
interest in real property.

(m)               Margin Stock. The Borrower shall not use any of the proceeds
of the Borrowings (i) to extend “purpose credit” within the meaning given to
such term in Regulation U of the FRS Board or (ii) to purchase, otherwise
acquire or carry any Margin Stock in any manner that would result in a violation
of Regulations T, U or X of the FRS Board.

(n)                 Limitations on Swap Transactions and Structured Finance
Obligations. The Borrower shall not (i) enter into or otherwise effect or permit
to remain outstanding any Swap Transaction or (ii) acquire any Structured
Finance Obligations.

(o)                 Investment Company Act. The Borrower shall not register as,
or conduct its business or take any action which shall cause it or the
Collateral to be required to be registered as, an investment company under the
Investment Company Act; provided that the parties acknowledge that the Fund
Investments and the Borrowings by the Borrower shall be subject to any
restrictions imposed on the Equity Owner as a business development company under
the Investment Company Act.

(p)                 Limitations on Transactions with Affiliates and Other Funds.
The Borrower shall not, directly or indirectly, without the prior written
consent of the Administrative Agent and the Majority Lenders: (i) make an
investment in any of its Affiliates, the Manager, the Equity Owner, any Related
Fund or any account managed by the Manager, (ii) sell, lease or otherwise
transfer any assets to any of its Affiliates, the Manager, the Equity Owner, any
Related Fund or any account managed by the Manager, (iii) purchase or acquire
assets from any of its Affiliates, the Manager, the Equity Owner, any Related
Fund or any account managed by the Manager or (iv) enter into any other
transaction directly or indirectly with or for the benefit of any of its
Affiliates, the Manager, the Equity Owner, any Related Fund or any account
managed by the Manager (including Guarantees and assumptions of obligations of
any of its Affiliates, the Manager, the Equity Owner, any Related Fund or any
account managed by the Manager); provided that the Borrower may, without the
consent of the Majority Lenders, conduct with Affiliates, the Manager, the
Equity Owner or any Related Fund any of the transactions referred to in clauses
(i), (ii), (iii) and (iv) above, so long as such transactions are conducted on
terms no less favorable, taken as a whole, to the Borrower than would be
obtained in an arm’s length transaction with a non-Affiliate.

 

-37-

 



(q)                 Purchases and Sales of Fund Investments. The Borrower shall
not (i) purchase any investment other than Fund Investments or (ii) purchase or
sell any Fund Investment other than in compliance with Applicable Law and the
Collateral Transaction Procedures and only if (A) immediately following such
transaction, no Default or Event of Default would occur or be continuing and
(B) the Overcollateralization Test is satisfied; provided that this paragraph
(q) shall not prohibit the Borrower from acquiring and holding an Excluded
Investment that the Borrower receives in connection with the workout or
restructuring of any Fund Investment; provided further that in no event may the
Borrower acquire or hold in connection with such a workout or restructuring,
without the prior written consent of the Administrative Agent and the Required
Lenders, any Margin Stock, unless the Borrower delivers a completed and executed
Federal Reserve Form U-1 to the Lenders simultaneously therewith.

(r)                  Distributions. The Borrower shall not make any payments or
distributions other than in accordance with paragraph (d) (Limitations on
Dispositions of Collateral) above.

(s)                  No Commingling of Borrower’s Assets with Affiliates. The
Borrower shall not maintain funds or hold assets comprising Collateral in any
account other than the Custodial Account, and the Custodial Account shall not
contain any funds or assets owned by any Affiliate of the Borrower or any other
third party so as to commingle the funds or assets of the Borrower with those of
any such Affiliate or third party.

(t)                  Not a Corporation for Tax Purposes. The Borrower shall take
no action that would cause it to be treated as a corporation within the meaning
of Treasury Regulations Section 301.7701-2(b).

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01.             Events of Default. The term “Event of Default” shall
mean any of the events set forth in this Section 7.01.

(a)                 Non-Payment of Obligations. The Borrower fails to make a
payment of (i) principal when due (whether at stated maturity or by
acceleration, mandatory prepayment or otherwise), (ii) interest or Commitment
Fee within three (3) Business Days of when due or (iii) any other Obligation
when due and such failure is not cured within one (1) Business Day of the
Administrative Agent notifying the Borrower of such default.

(b)                 Overcollateralization Default Event. An
Overcollateralization Default Event occurs and such event is not cured (i) if
notice of such event is received (or deemed to be received) by the Borrower from
the Administrative Agent on or before 11:00 a.m. (New York time) on any day that
the Fedwire Funds Service (the “Fedwire”) is open, then by the close of the
Fedwire on such day or (ii) if notice of such event is received (or deemed to be
received) by the Borrower from the Administrative Agent after 11:00 a.m. (New
York time) on any day that the Fedwire is open, then by 12:00 p.m. (New York
time) on the next succeeding day that the Fedwire is open. For the avoidance of
doubt, if and for so long as an Overcollateralization Default Event is no longer
continuing, then this Event of Default shall also be deemed to be no longer
continuing.

 

-38-

 



(c)                 Certain Covenant Defaults. The Borrower shall fail to comply
with its obligations under (i) Section 6.01(a) (Overcollateralization Test
Calculation; Collateral Reports) and such failure is not cured within one (1)
Business Day, (ii) Section 6.01(b)(v)(A) (Information, etc.) and such failure is
not cured within three (3) Business Days following receipt (or deemed receipt)
by the Borrower of notice of such failure, (iii) Section 6.01(b)(v)(B) or
Section 6.01(b)(vi) (Information, etc.) and such failure is not cured within one
(1) Business Day following receipt (or deemed receipt) by the Borrower of notice
of such failure, (iv) Section 6.01(f) (Notice of Default, Litigation, etc.) or
Section 6.01(o) (Plan Collateral) and such failure is not cured within two (2)
Business Days or (v) Section 6.02 (Negative Covenants) (other than Section
6.02(o)) or Section 6.01(t) (Required Reserves on Certain Fund Investments)
(which failures shall, for the avoidance of doubt, not contain any cure period).

(d)                 Breach of Representation or Warranty. Any representation or
warranty of the Borrower hereunder or of the Borrower in any other Credit
Document or in any certificate delivered pursuant hereto or thereto is or shall
be incorrect in any material respect when made or deemed made.

(e)                 Non Performance of Other Obligations. The Borrower shall
default in the due performance and observance of any covenant (including any
covenant of payment), obligation, warranty or other agreement contained herein
or in any other Credit Document executed by it, and, if such default does not
otherwise constitute an Event of Default under this Article 7, such default is
not cured within thirty (30) days of the earlier of (i) notice thereof having
been given to the Borrower by the Administrative Agent and (ii) the first date
on which an Authorized Representative of the Borrower or a Responsible Officer
knew (or with reasonable inquiry should have known) of such default.

(f)                  Excluded Investments. The Borrower (i) purchases an
Excluded Investment enumerated in clauses (viii), (ix) or (x) of the definition
of Excluded Investments and fails to dispose of such Excluded Investment within
five (5) Business Days (A) after obtaining knowledge thereof or (B) earlier, if
using reasonable inquiry would have obtained such knowledge or (ii) purchases an
Excluded Investment enumerated in clauses (i), (xiii), (xiv), (xx), (xxii) or
(xxv) of the definition of Excluded Investments; provided that subject to the
limitations set forth in Section 6.02(q) (Purchases and Sales of Fund
Investments), this paragraph (f) shall not prohibit, and it shall not be an
Event of Default as a result of, the Borrower acquiring and holding any Excluded
Investment that the Borrower receives in connection with the workout or
restructuring of any Fund Investment.

(g)                 Illegality. It is (or, it is presently known that, due to a
change in Law, it will become) unlawful for the Borrower to perform or comply
with any one or more of its obligations under the Credit Documents, except for
obligations that the Administrative Agent has determined not to be material.

 

-39-

 



(h)                 Judgments. Any final judgments or orders (not subject to
appeal or otherwise non-appealable) by one or more courts of competent
jurisdiction for the payment of money in an aggregate amount in excess of
$1,500,000 (after giving effect to insurance, if any, available with respect
thereto) shall be rendered against the Borrower, and the same shall remain
unsatisfied, unvacated, unbonded or unstayed for a period of forty-five (45)
days after the date on which the right to appeal has expired.

(i)                   Bankruptcy, Insolvency, etc. The Borrower shall:

                                                 (i)                become
insolvent or generally fail to pay, or admit in writing its inability to pay,
Debts as they become due;

                                                 (ii)                apply for,
consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for the Borrower or any property of any thereof,
or make a general assignment for the benefit of creditors;

                                                (iii)                in the
absence of such application, consent or acquiescence, permit or suffer to exist
the appointment of a trustee, receiver, sequestrator or other custodian for the
Borrower or for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days;

                                               (iv)                permit or
suffer to exist the commencement of any bankruptcy, reorganization, Debt
arrangement or other case or proceeding under any bankruptcy or insolvency Law,
or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower and, if such case or proceeding is not commenced by the Borrower, such
case or proceeding shall be consented to or acquiesced in by the Borrower or
shall result in the entry of an order for relief or shall remain for sixty (60)
days undismissed; or

                                                (v)                take any
action authorizing, or in furtherance of, any of the foregoing.

(j)                  Failure of Valid, Perfected, First-Priority Lien. Any Lien
granted on any Collateral shall, at any time after delivery of the respective
Collateral Documents, cease to be fully valid and perfected as a first-priority
Lien except for Permitted Liens.

(k)                 Investment Company Act. The Borrower or its assets shall at
any time become required to be registered as an “investment company” under the
Investment Company Act.

(l)                   Dissolution or Termination of the Borrower. The Borrower
shall be dissolved or terminated and not reconstituted substantially
simultaneously therewith (and in no event later than the same day) in accordance
with the LLC Agreement.

(m)               Manager and Equity Owner Events.

                                                (i)                The Manager
sells, transfers or assigns its rights, duties or obligations under the
Management Agreement or is removed, replaced, terminated or resigns pursuant to
the Management Agreement (including as a result of the Borrower’s termination of
the Management Agreement) or FS Energy otherwise ceases to act as investment
manager to the Borrower for any reason;

 

-40-

 



                                                  (ii)                An event
specified in Section 7.01(i) (Bankruptcy, Insolvency, etc.) occurs with respect
to the Manager or the Equity Owner; or

                                                (iii)                The Manager
or the Equity Owner shall fail to pay any principal of or premium or interest on
any agreements, contracts or financial instruments with DBNY or its Affiliates
or any other Lender or their respective Affiliates or any other person having an
aggregate principal amount of $1,000,000 or greater, when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) or shall otherwise default in any material respect in its
obligations under any such agreements, contracts or financial instruments, and
such failure to pay or other material default shall continue after the
applicable grace period, if any, specified in the related agreement, contract or
financial instrument.

(n)                 Net Asset Value. The Net Asset Value of the Manager at any
time after the NAV Trigger Date declines below the Net Asset Value Floor.

(o)                 Anti-Terrorism and Anti-Money Laundering Events. The
occurrence of any event specified in Section 6.01(q) (Notification; Quarantine
Steps) with respect to the Equity Owner.

(p)                 Regulatory Events. A Regulatory Event has occurred.

(q)                 Defaults Under Agreements. The Borrower shall fail to pay
any principal of or premium or interest on any agreements, contracts or
financial instruments with DBNY or its Affiliates or any other Lender or their
respective Affiliates or any other person having an aggregate principal amount
of $250,000 or greater, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) or
shall otherwise default in any material respect in its obligations under any
such agreements, contracts or financial instruments, and such failure to pay or
other material default shall continue after the applicable grace period, if any,
specified in the related agreement, contract or financial instrument.

Section 7.02.             Action if Bankruptcy. If any Event of Default
described in Section 7.01(i) (Bankruptcy, Insolvency, etc.) shall occur with
respect to the Borrower, then the principal amount of all outstanding Loans and
all other Obligations shall automatically be and become immediately due and
payable, and the Commitment shall be automatically terminated, without further
notice, demand or presentment, all of which are expressly waived by the
Borrower.

Section 7.03.             Action if Other Event of Default. If any Event of
Default (other than any Event of Default described in Section 7.01(i)
(Bankruptcy, Insolvency, etc.)) shall occur and be continuing for any reason,
whether voluntary or involuntary, the Administrative Agent may, with the consent
of the Majority Lenders, and shall, at the request of the Majority Lenders, by
notice or demand to the Borrower, in addition to any other remedies available to
the Administrative Agent and the Lenders, including the remedies set forth in
the Security Agreement, take any of the following actions: (a) declare a
Commitment Termination Event, (b) declare the outstanding principal amount of
all or any portion of outstanding Loans and other Obligations to be due and
payable and/or terminate the Commitment, whereupon the full unpaid amount of
such Loans and Obligations shall be and become immediately due and payable,
without further notice, demand, or presentment, all of which are expressly
waived by the Borrower, in either case by delivery of a Commitment Termination
Notice substantially in the form of Exhibit L or (c) elect to cease making
additional Loans to the Borrower hereunder (without otherwise terminating the
Commitment), by delivery of a Loan Cessation Notice substantially in the form of
Exhibit M to the Borrower (with a copy to each Lender).

 

-41-

 



Section 7.04.             Additional Rights Upon Event of Default. Upon the
occurrence and during the continuance of an Event of Default hereunder (for the
avoidance of doubt, upon commencement by the Administrative Agent on behalf of
itself and the Lenders of any of the remedies set forth in this Agreement or in
any of the other Credit Documents or upon notice by the Administrative Agent to
the Borrower or the Manager that it intends to promptly commence the exercise of
any such remedies, such Event of Default shall be deemed to be continuing, and
may not be cured or curable by any subsequent actions or events other than a
waiver from the Required Lenders in accordance with Section 9.13), the
Administrative Agent and the Lenders shall have, in addition to the rights set
forth herein, the rights and remedies afforded in the Collateral Documents
(including, without limitation, the right of the Administrative Agent and the
Lenders to require the termination of the Management Agreement and the
replacement of the Manager), under any agreement, by law, at equity or
otherwise, including the rights and remedies of a secured party under the UCC.
The Borrower shall remain liable to the Administrative Agent and the Lenders for
any deficiency following any such sale of Collateral.

Section 7.05.             Notice of Default. If a Default or an Event of Default
occurs, the Borrower shall provide to the Administrative Agent and the Lenders
written notice (or telephonic notice promptly confirmed in writing) of such
Default or Event of Default promptly (and, in any event, within two (2) Business
Days) after the Borrower becomes aware of such Default or Event of Default.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.01.             Appointment. Each of the Lenders hereby irrevocably
appoint DBNY to act on its behalf as the Administrative Agent as specified
herein and in the other Credit Documents. The Lenders hereby irrevocably
authorize the Administrative Agent to take such action on their behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Credit Documents by or through its officers, directors, agents, employees or
affiliates. Except with respect to Section 8.08, the provisions on this Article
are solely for the benefit of the Administrative Agent and the Lenders and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

 

-42-

 



Section 8.02.             Nature of Duties. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Credit Documents and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein. Without limiting the generality of the foregoing, the Administrative
Agent:

(a)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, and the
duties of the Administrative Agent shall be mechanical and administrative in
nature;

(b)                 shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or Applicable Law; and

(c)                 shall not, except as expressly set forth herein and in the
other Credit Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.13 (Amendment or Waiver) and Section 7.03
(Action if Other Event of Default)) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower or a Lender.

Section 8.03.             Lack of Reliance on the Administrative Agent.
Independently and without reliance on the Administrative Agent, each Lender, to
the extent it has deemed appropriate, has made and shall continue to make
(i) its own independent investigations of the financial condition and affairs of
the Borrower in connection with the making and the continuance of any Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower and, except as expressly
provided in this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide the
Lenders with any credit or other information with respect thereto, whether
coming into its possession before the making of any Loans or at any time or
times thereafter. The Administrative Agent shall deliver to each Lender within
five (5) Business Days of receipt from or on behalf of the Borrower copies of
any written information furnished or delivered to it pursuant to Section
6.01(a), Section 6.01(b), Section 6.01(f), Section 6.01(n), Section 6.01(p) or
Section 6.01(q), from or on behalf of the Borrower. The Administrative Agent
shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
satisfaction of any of the conditions precedent set forth in Article 4
(CONDITIONS TO CREDIT EXTENSIONS) or the financial condition of the Borrower or
the existence or possible existence of any Default.

 

-43-

 



Section 8.04.             Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Majority Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Majority Lenders,
and the Administrative Agent shall not incur any liability to any Person by
reason of so refraining. Without limiting the foregoing, the Lenders shall not
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting hereunder or under
any other Credit Document in accordance with the instructions of the Majority
Lenders as is required pursuant to this Agreement.

Section 8.05.             Reliance. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, radiogram, order or other document or telephone message
signed, sent or made by any Person that the Administrative Agent believed to be
the proper Person. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.06.             Indemnification. Without duplication of Section
3.06(d), to the extent the Administrative Agent is not reimbursed and
indemnified by the Borrower, the Lenders shall, on a pro rata basis (based on
such Lender’s Applicable Percentage), reimburse and indemnify the Administrative
Agent for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Administrative Agent in performing its duties hereunder or under any
other Credit Document, in any way relating to or arising out of this Agreement
or any other Credit Document; provided that the Lenders shall not be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s bad faith, fraud, willful misconduct or gross negligence.

Section 8.07.             The Administrative Agent in its Individual Capacity.
With respect to its obligation to make Loans under this Agreement, the
Administrative Agent in its individual capacity shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not the Administrative Agent hereunder; and the terms “Lenders”,
“Majority Lenders” and “Required Lenders” or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent in its individual capacity and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with the Borrower or any Affiliate or
Subsidiary thereof as if such Person were not the Administrative Agent
hereunder, and may accept fees and other consideration from the Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

 

-44-

 



Section 8.08.             Resignation by the Administrative Agent. (a)  The
Administrative Agent may resign from the performance of all its functions and
duties hereunder and/or under the other Credit Documents at any time by giving
sixty (60) days’ prior written notice to the Borrower and the Lenders. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to Sections 8.08(b) and (c) (Resignation by the Administrative
Agent) below or as otherwise provided below.

(b)                 Upon any such notice of resignation, the Majority Lenders
shall appoint a successor Administrative Agent hereunder or thereunder who shall
be a commercial bank or trust company and, unless an Event of Default is then in
existence, shall be reasonably acceptable to the Borrower.

(c)                 If a successor Administrative Agent shall not have been so
appointed within such sixty (60) day period, the Administrative Agent, with
(unless an Event of Default is then in existence) the consent of the Borrower
(which consent shall not be unreasonably withheld), shall then appoint a
successor Administrative Agent who shall serve as Administrative Agent hereunder
or thereunder until such time, if any, as the Majority Lenders appoint a
successor Administrative Agent as provided above.

(d)                 If no successor Administrative Agent has been appointed
pursuant to Section 8.08(b) or (c) (Resignation by the Administrative Agent)
above by the seventy-fifth (75th) day after the date such notice of resignation
was given by the Administrative Agent, the Administrative Agent’s resignation
shall become effective and the Majority Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Credit
Document until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent as provided above.

ARTICLE 9

MISCELLANEOUS

Section 9.01.             Payment of Expenses, etc. The Borrower agrees to:
(a) pay all actual and reasonable out-of-pocket costs and expenses (i) of the
Administrative Agent and its Affiliates in connection with the syndication of
the Commitments or Loans, negotiation, preparation, execution and delivery of
the Credit Documents and the documents and instruments referred to therein and
any amendment, waiver or consent relating thereto and (ii) of the Administrative
Agent and any Lender in connection with any Event of Default or with the
enforcement of the Credit Documents and the documents and instruments referred
to therein (including the reasonable fees and disbursements of (x) one (1)
counsel for the Administrative Agent (which counsel shall be selected by the
Administrative Agent) and (y) one (1) counsel for the Lenders), (b) without
duplication of Section 3.06(b), pay and hold any Lender and the Administrative
Agent harmless from and against any and all actual present and future stamp and
other similar taxes with respect to the foregoing matters and hold such Lender
and the Administrative Agent harmless from and against any and all liabilities
with respect to or resulting from any delay or omission (other than to the
extent attributable to such Lender) to pay such taxes and (c) indemnify the
Administrative Agent and each Lender and their respective officers, directors,
employees, representatives and agents (each such Person an “Indemnitee”) from
and hold each Indemnitee harmless against any and all losses, liabilities,
claims, damages or expenses incurred by any Indemnitee as a result of, or
arising out of, or in any way related to, or by reason of, (i) any breach of a
representation, warranty or covenant contained herein or in any Credit Document,
(ii) any investigation, litigation or other proceeding (whether or not any
Lender is a party thereto) related to the entering into or performance of any
Credit Document, the use of the proceeds of any Loans hereunder or the
consummation of any transactions contemplated in any Credit Document, including
the reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding, but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred directly
by reason of the gross negligence, fraud, bad faith or willful misconduct of any
Indemnitee or (iii) the actual or alleged presence of Hazardous Materials in the
air, surface water, groundwater, surface or subsurface of any real property
owned or at any time operated by the Borrower, the generation, storage,
transportation or disposal of Hazardous Materials at any location whether or not
owned or operated by the Borrower, the noncompliance of any real property owned
or at any time operated by the Borrower with Federal, state and local Laws
(including applicable permits hereunder) applicable to any such real property,
or any Environmental Claim asserted against the Borrower, or any such real
property, including, in each case, the reasonable disbursements of counsel and
other consultants incurred in connection with any such investigation, litigation
or other proceeding but excluding in all cases any losses, liabilities, claims,
damages or expenses to the extent incurred by reason of the gross negligence,
fraud, bad faith or willful misconduct of the Indemnitee; provided, however,
that there will be no duplication of the amounts indemnified pursuant to Article
III. To the extent that the undertaking to indemnify, pay or hold harmless the
Indemnitee set forth in the preceding sentence may be unenforceable because it
is violative of any Law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under Applicable Law. This Section 9.01 (other
than clause (b)) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

-45-

 



Section 9.02.             Right of Setoff. In addition to any rights now or
hereafter granted under Applicable Law or otherwise, and not by way of
limitation of any such rights, if an Event of Default has occurred and is
continuing, each Lender is hereby authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or to any other Person, any such notice being hereby expressly waived, to set
off and to appropriate and apply any and all deposits (general or special) and
any other Debt at any time held or owing by such Lender (including by branches
and agencies of the Lenders wherever located) to or for the credit or the
account of the Borrower against and on account of the Obligations and
liabilities of the Borrower to such Lender under this Agreement or under any of
the other Credit Documents and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not such Lender shall have made any demand hereunder
and although such Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such set-off and application; provided
that the failure to give such notice shall not effect the validity of such
set-off and application.



-46-

 



Section 9.03.             Notices. (a)  Except as otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including e-mail or telecopier communication) and e-mailed, mailed,
telecopied or delivered, if to the Borrower, the Administrative Agent or any
Lender, at its address specified on Schedule 2 or, at such other address as
shall be designated by any party in a written notice to the other parties
hereto. Any notice or communication provided for hereunder shall be deemed to
have been given or made (i) as of the date so delivered, if delivered personally
or by overnight courier; (ii) on the date a transmission report confirming
transmission is generated by the sender’s telecopy machine, if telecopied;
(iii) on the date sent, if e-mailed, so long as the sender does not receive a
bounce-back message within a reasonable time after delivery; and (iv) five (5)
calendar days after mailing if sent by registered or certified mail (except that
a notice of change of address shall not be deemed to have been given until
actually received by the addressee).

(b)                 In addition to the provisions of clause (a) above, the
Administrative Agent shall be deemed to have notified the Borrower of the
occurrence of a default, Default or Event of Default (or any similar or related
event or condition), when required to do so by the terms of this Agreement or
any other Credit Document, when the Administrative Agent:

                                                   (i)                calls by
telephone any one of the designated persons listed below at the number set forth
opposite such person’s name; provided that if after placing a telephone call to
each of the designated persons listed below, the Administrative Agent is unable
to reach any of such persons (through no fault of the Administrative Agent,
i.e., whether because the Administrative Agent’s calls are unanswered, it
receives a “busy” signal for the call and/or each of the persons called is not
available to answer the call at the time the Administrative Agent calls), the
Administrative Agent shall be deemed to have provided the Borrower with
telephone notice; and

                                                  (ii)                in
addition to such telephone notice, sends an email notice with a subject line
specifying “Default Notice from Deutsche Bank” to each of the email addresses
listed below (whether or not such emails are actually received by any of such
persons):





Name Telephone Number Email Address Gerald F. Stahlecker (215) 495-1169
jerry.stahlecker@franklinsquare.com Michael C. Forman (215) 495-1160
michael.forman@franklinsquare.com Robert Haas (215) 495-1167
robert.haas@franklinsquare.com Ted Gallivan (215) 220-4531
ted.gallivan@franklinsquare.com Angelina Perkovic (212) 503-2146
angelina.perkovic@gsocap.com Alice Taormina (212) 503-2148
alice.taormina@gsocap.com Andrew Jordan (212) 503-2118 andrew.jordan@gsocap.com

For the avoidance of doubt, the inclusion of employees of GSO in this (b) shall
not be construed as GSO becoming a party to this Agreement or assuming any
rights or obligations of the Borrower under this Agreement or any other Credit
Document.

 

-47-

 



(c)                 Without in any way limiting the obligation of the Borrower
to confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may, prior to receipt of written confirmation, act without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from the Borrower or the Manager
(including an Authorized Representative or Responsible Officer thereof). In each
such case, the Borrower hereby waives the right to dispute the Administrative
Agent’s record of the terms of such telephonic notice absent manifest error.

Section 9.04.             Benefit of Agreement. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
the respective successors and assigns of the parties hereto to the extent
permitted under this Section 9.04; provided that except as provided in Section
6.02(f) (Merger, Consolidation; Successor Entity Substituted), the Borrower may
not assign or transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender.

Section 9.05.             Participations and Assignments.

(a)                 Participations.

                                                   (i)                Any Lender
may at any time grant participations in any of its rights hereunder or under the
Notes without the consent of the Borrower or any other Person to one or more
commercial banks, insurance companies, funds or other financial institutions;
provided that in the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation, except
that (1) the participant shall be entitled to the benefits of Section 3.04(a)
(Interest Rules and Calculations) to the extent that such Lender would be
entitled to such benefits if the participation had not been entered into or
sold; and (2) such participant shall be entitled to the benefits of Section
3.04(b) (Increased Costs, Illegality, etc.), and Section 3.06 (Net Payment;
Taxes) (subject to the requirements and limitations therein, including the
requirements under Section 3.06(f) (it being understood that the documentation
required under Section 3.06(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section; provided, that such
participant (A) agrees to be subject to the provisions of Sections 3.04(d)
(Change of Lending Office; Limitation on Indemnities) and 9.06 (Replacement of
Lenders) as if it were an assignee under paragraph (b) of this Section; and (B)
shall not be entitled to receive any greater payment under Sections 3.04(b)
(Increased Costs, Illegality, etc.) or 3.06 (Net Payment; Taxes), with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in any Applicable Law that occurs after the participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 9.06
(Replacement of Lenders) with respect to any participant. To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 9.02 (Right of Setoff) as though it were a Lender; provided that such
participant agrees to be subject to Section 3.07 (Sharing of Payments by
Lenders) as though it were a Lender. Notwithstanding anything herein to the
contrary, no Lender shall transfer, grant or assign any participation under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Documents except to the extent such amendment
or waiver would (i) extend the final scheduled maturity of any Loan or any Note
in which such participant is participating or waive any mandatory prepayment
thereof, or reduce the rate or extend the time of payment of interest or fees
thereon (except in connection with a waiver of the applicability of any
post-default increase in interest rates), or reduce the principal amount
thereof, or increase such participant’s participating interest in any Commitment
over the amount thereof then in effect (it being understood that a waiver of any
Default, Event of Default or mandatory prepayment shall not constitute a change
in the terms of the Commitment), (ii) release all or substantially all of the
Collateral (in each case except as expressly provided in the Credit Documents)
or (iii) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement (except as provided in Section
6.02(f) (Merger, Consolidation, Successor Entity Substituted); and provided,
further, that each participation shall be subject to the related participant
providing a representation and warranty to such Lender from which it is
acquiring its participation that it is a Qualified Purchaser. The Administrative
Agent on behalf of the applicable Lender shall promptly notify the Borrower of
any participation granted pursuant to this paragraph (a) and the identity of the
participant(s).



-48-

 

                                                  (ii)                Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the obligations under the Transaction Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any obligations under any Transaction Document) except
to the extent that such disclosure is necessary to establish that such
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(b)                 Assignments. Any Lender may, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed) and the
Administrative Agent, assign all or a portion of its rights and obligations
under this Agreement (including, such Lender’s Commitment (or any portion or
element thereof), the Loans, the Notes and other Obligations) to one or more
commercial banks, insurance companies, funds or other financial institutions
with the Required Ratings; provided that the consent of the Borrower and the
Administrative Agent for any assignment shall not be required if (i) a Default
or an Event of Default is continuing, (ii) such assignment is (A) to an
Affiliate of such Lender or (B) to another Person who at the time of such
assignment already is a party to this Agreement as a Lender or (iii) such
assignment is made to an Approved Selling Institution (it being agreed that the
Borrower shall have review and approval rights over the documents relating to
such assignment). Notwithstanding anything to the contrary herein, the Lenders
and the Administrative Agent shall not be permitted to make an assignment to a
Competitor unless (i) any Event of Default other than an Event of Default
described in Section 7.01(i) (Bankruptcy, Insolvency, etc.) has occurred and is
continuing and the Administrative Agent and/or the Lenders have declared the
outstanding principal amount of all or any portion of the outstanding Loans and
other Obligations to be due and payable in accordance with Section 7.03(b), (ii)
an Event of Default described in Section 7.01(i) (Bankruptcy, Insolvency, etc.)
has occurred or (iii) the Borrower has consented to such assignment. No
assignment pursuant to the immediately preceding sentences to an institution
other than another Lender shall be in an aggregate amount less than (unless the
entire Commitment and outstanding Loans of the assigning Lender is so assigned)
$5,000,000. If any Lender so sells or assigns all or a part of its rights
hereunder or under the Notes, any reference in this Agreement or the Notes to
such Lender shall thereafter refer to said Lender and to its respective assignee
to the extent of their respective interests and such assignee shall have, to the
extent of such assignment (unless otherwise provided therein), the same rights
and benefits as it would if it were such assigning Lender. Each assignment
pursuant to this paragraph (b) shall be effected by the assigning Lender and the
assignee Lender executing an Assignment Agreement (an “Assignment Agreement”),
which Assignment Agreement shall be substantially in the form of Exhibit C
(appropriately completed). At the time of any assignment pursuant to this
paragraph (b), this Agreement shall be deemed to be amended to reflect the
Commitment of the respective assignee (which shall result in a direct reduction
to the Commitment of the assigning Lender) and the Borrower shall, if requested
in writing by the assignee or assigning Lender, issue new Notes to the
respective assignee and to the assigning Lender (if it shall maintain any
Commitment following such assignment) in conformity with the requirements of
Section 3.02 (Note). To the extent of any assignment pursuant to this paragraph
(b), the assigning Lender shall be relieved of its obligations hereunder with
respect to its assigned Commitment. In connection with any such assignment, the
applicable Lender, the Administrative Agent and the Borrower agree to execute
such documents (including amendments to this Agreement and the other Credit
Documents) as shall be reasonably necessary to effect the foregoing. Nothing in
this Agreement shall prevent or prohibit any Lender from pledging the Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank.

 

-49-

 



(c)                 Notwithstanding any other provision of this Section 9.05,
any Lender may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of
principal and interest) under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank, without notice to or consent of the Borrower
or the Administrative Agent; provided that no such pledge or grant of a security
interest shall release such Lender from any of its obligations hereunder, or
substitute any such pledgee or grantee for such Lender as a party hereto.

Section 9.06.             Replacement of Lenders. If any Lender, other than an
Original Lender, seeks payment of additional amounts from the Borrower under
Section 3.04(b) (Increased Costs, Illegality, etc.) or if the Borrower is
required to pay any additional amount to any Lender other than an Original
Lender or any Governmental Authority for the account of any Lender other than an
Original Lender pursuant to Section 3.06 (Net Payments; Taxes), or if any Lender
other than an Original Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and with the written
consent of the Administrative Agent, require such Lender to assign and delegate
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.05 (Participations and Assignments)),
all of its interests, rights and obligations under this Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment)
provided that:

 

-50-

 



(a)                 such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Credit
Documents (including Section 3.04(c) (Compensation)) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower;

(b)                 in the case of any such assignment resulting from a claim
for compensation under Section 3.04(b) (Increased Costs, Illegality, etc.) or
payments required to be made pursuant to Section 3.06 (Net Payments; Taxes),
such assignment will result in a reduction in such compensation or payments
thereafter; and

(c)                 such assignment does not conflict with Applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 9.07.             No Waiver; Remedies Cumulative. No failure or delay on
the part of any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between the Borrower
and any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Lender would otherwise
have. No notice to or demand on the Borrower in any case shall entitle the
Borrower or any other Person to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

Section 9.08.             Calculations; Computations. (a)  The financial
statements to be furnished to the Administrative Agent to in turn furnish said
statements to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved.

 

-51-

 



(b)                 All computations of interest hereunder shall be made on the
actual number of days elapsed over a year of 360 days.

Section 9.09.             Governing Law; Submission to Jurisdiction; Venue;
Waiver of Jury Trial.

(a)                 THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH OF THE PARTIES HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURT LACKS JURISDICTION OVER IT, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID
COURTS, THAT ANY SUCH COURT LACKS JURISDICTION OVER IT. EACH OF THE PARTIES
HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY HAND DELIVERY,
AT ITS ADDRESS FOR NOTICES PURSUANT TO Section 9.03 (NOTICES). EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE LENDERS TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

(b)                 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
Section 9.09(a) (GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

-52-

 



(c)                 EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 9.10.             Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.

Section 9.11.             Effectiveness. This Agreement shall become effective
on the date hereof when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.

Section 9.12.             Headings Descriptive. The headings of the several
sections and subsections of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement.

Section 9.13.             Amendment or Waiver. This Agreement and any other
Credit Document and any terms hereof or thereof may be changed, waived,
discharged or terminated if such change, waiver, discharge or termination is in
writing signed by the Borrower, the Administrative Agent and the Required
Lenders (or other applicable party thereto as the case may be, it being
understood that, for any provision in any Credit Document that specifies that
the Administrative Agent, the Majority Lenders, or some other number or
percentage of agents or Lenders may change, waive, discharge or terminate such
provision or consent to certain actions thereunder, the consent of the Required
Lenders shall not be required unless otherwise specified), and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such change, waiver, discharge or
termination shall:

(a)                 waive any condition set forth in Section 4.01 (other than
Section 4.01(l)) or take any of the actions specified in Section 2.04 without
the written consent of each Lender with a Commitment or outstanding Loan, in
each case, greater than zero;

(b)                 extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated in accordance with this Agreement) without
the written consent of the Majority Lenders and such Lender;

(c)                 postpone any date fixed by this Agreement or any other
Credit Document for any payment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Credit Document
without the written consent of each Lender directly affected thereby;

(d)                 reduce the principal of, or the rate of interest specified
herein on, any Loan or any fees or other amounts payable hereunder or under any
other Credit Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Majority
Lenders shall be necessary to amend the amount of additional interest to be
added for any overdue payment pursuant to Section 3.04(a)(ii) above what it
would have been on amounts not so overdue pursuant to Section 3.04(a)(i) or to
waive any obligation of any Borrower to pay interest at such default rate to the
extent it exceeds the interest payable at the non-default rate;

 

-53-

 



(e)                 change Section 3.03 in a manner that would alter the order
of application of principal payments required thereby without the written
consent of each Lender directly affected thereby;

(f)                  change any provision of this Section or the definitions of
“Majority Lenders” or “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to change, waive,
discharge or terminate or otherwise modify any rights hereunder or make and
determination or grant any consent hereunder, without the written consent of
each Lender with a Commitment or outstanding Loan, in each case, greater than
zero;

(g)                 release all or substantially all of the Collateral in any
transaction or series of related transactions (other than in connection with
substitutions contemplated by the Agreement or any other Credit Document)
without the written consent of each Lender with a Commitment or outstanding
Loan, in each case, greater than zero;

(h)                 amend any provision or defined term in the Collateral
Valuation Schedule in any material respect without the consent of each Lender;
and

provided further, that the Administrative Agent and the Borrower may amend,
modify or supplement this Agreement to address any operational or administrative
changes, cure any ambiguity, provide clarity or to correct or supplement any
provision herein so long as such amendment, modification or supplement does not
materially adversely affect the rights of any Lender;

provided further, that no amendment, waiver, consent, discharge or termination
or other modification hereunder shall, unless agreed to in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any change, waiver,
discharge or termination hereunder, except that the Commitment of such Lender
may not be increased or extended without the consent of such Lender (and such
disqualification shall not apply to any Lender acting in a capacity other than
as Lender);

provided further, that, in the event of any amendment to increase the Aggregate
Commitment the Administrative Agent shall first give DBNY the opportunity to
determine whether to increase its Commitment and if so, the amount of such
increase (up to the full amount of the increase in the Aggregate Commitment).

Section 9.14.             Survival. All indemnities set forth herein including
in Section Section 3.04(c) (Compensation), Section 3.06 (Net Payments; Taxes),
Section 8.06 (Indemnification Payments) and Section 9.01 (Payment of Expenses,
etc.) shall survive the execution, delivery and termination of this Agreement
and the making and repayment of the Loans.

 

-54-

 



Section 9.15.             Domicile of Loans. Subject to the limitations of
Section 9.04 (Benefit of Agreement), any Lender may transfer and carry its Loans
at, to or for the account of any branch office, Subsidiary or Affiliate of such
Lender; provided that the Borrower shall not be responsible for costs arising
under Section 3.04(a) (Interest Rules and Calculations) resulting from any such
transfer (other than a transfer pursuant to Section 3.04(d) (Change of Lending
Office; Limitation on Indemnities)) to the extent not otherwise applicable to
such Lender prior to such transfer.

Section 9.16.             Confidentiality. (a)  Subject to Section 9.04 (Benefit
of Agreement) and paragraph (a) below, the Lenders and the Administrative Agent
shall hold all non-public information obtained pursuant to the requirements of,
or otherwise in connection with, this Agreement, in accordance with their
customary policies and procedures for handling confidential information of this
nature and in any event may make disclosures (i) to employees, officers,
directors and agents of any such Lender who need to review and monitor its
relationship with the Borrower, the Manager or the Equity Owner and
(ii) reasonably required by any bona fide actual or potential transferee or
participant in connection with the contemplated transfer of any Loans or
participation therein or an Affiliate of any Lender or the Administrative Agent
(including its or their attorneys, legal advisors, accountants and consultants)
(so long as such transferee, participant or Affiliate, agrees to be bound by the
provisions of this Section 9.16) or as required or requested by any governmental
agency, central bank, regulatory authority with jurisdiction over any Lender,
pursuant to legal process or as otherwise required by Law; provided that unless
specifically prohibited by Applicable Law, such Lender shall, if practicable,
notify the Borrower and the Administrative Agent promptly upon receipt thereof
of any request by any governmental agency, central bank, regulatory authority
with jurisdiction over such Lender, or representative thereof (other than any
such request in connection with an examination of the financial condition of
such Lender by such governmental agency, central bank or regulatory authority
with jurisdiction over such Lender or other routine examination or audit of such
Lender’s books and records by such governmental agency, central bank or
regulatory authority with jurisdiction over such Lender) for disclosure of any
such non-public information prior to disclosure of such information; and
provided, further, that in no event shall any Lender or any of its Affiliates be
obligated or required to return any materials furnished by the Borrower. A
Person that ceases to be a Lender shall continue to abide by the provisions of
this Section 9.16 for the duration of this Agreement.

(b)                 It is expressly understood by the Administrative Agent and
the Lenders that the information provided hereunder identifying the Fund
Investments, the Market Value Prices and Market Values, is intended solely for
use in connection with this Agreement. Each Lender agrees that it shall not use
any such information for trading purposes or furnish such information to trading
personnel (other than members of such Lender’s senior management for the purpose
of reviewing and monitoring the Commitment) or any other Person unless such
information is necessary for such Person to perform a function that is not
inconsistent with the purpose of this Agreement, and in each case for any
purpose which is inconsistent with the foregoing restrictions or this Agreement.

 

-55-

 



Section 9.17.             Register. The Borrower hereby designates the
Administrative Agent to serve as the Borrower’s agent, solely for purposes of
this Section 9.17 (Register), to maintain a register (the “Register”) on which
it shall record the names and addresses of each Lender, and the Commitments of,
and principal amounts (and stated interest) owing to each Lender. The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

Section 9.18.             Lender Affiliate Securities. The Administrative Agent
may from time to time give notice to the Borrower listing by name each person
who is an affiliate of a Lender for purposes of Section 23A.

Section 9.19.             Marshalling; Recapture. The Administrative Agent and
the Lenders shall not be under any obligation to marshal any assets in favor of
the Borrower or any other party or against or in payment of any or all of the
Obligations. To the extent the Administrative Agent on behalf of any Lender or
any Lender receives any payment by or on behalf of the Borrower, which payment
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to the Borrower or its estate,
trustee, receiver, custodian or any other party under any bankruptcy Law, state
or Federal Law, common law or equitable cause, then to the extent of such
payment or repayment, the obligation or part thereof which has been paid,
reduced or satisfied by the amount so repaid shall be reinstated by the amount
so repaid and shall be included within the liabilities of the Borrower to the
Lenders as of the date such initial payment, reduction or satisfaction occurred.

Section 9.20.             No Petition. Each of the parties hereto (other than
the Borrower) covenants and agrees that, prior to the date that is one year and
one day after the payment in full of all Obligations, no party hereto shall
institute against the Borrower any involuntary bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings.
This provision shall survive the termination of this Agreement.

Section 9.21.             Acknowledgment. The parties hereto hereby acknowledge
that none of the parties hereto has any fiduciary relationship with or fiduciary
duty to any the other party pursuant to the terms of this Agreement, and the
relationship between the Lenders and the Administrative Agent on the one hand,
and the Borrower, on the other hand, in connection herewith is solely that of
debtor and creditor.

Section 9.22.             Severability. If any provision of any Credit Document
is invalid or unenforceable in any jurisdiction, then, to the fullest extent
permitted by law, (i) the other provisions of the Credit Documents shall remain
in full force and effect in such jurisdiction and shall be liberally construed
in favor of the Lenders in order to carry out the intentions of the parties
thereto as nearly as may be possible and (ii) the invalidity or unenforceability
of such provision in such jurisdiction shall not affect the validity or
enforceability thereof in any other jurisdiction.

Section 9.23.             Restatement.

 



-56-

 



(a)                 Except as otherwise stated in this Section 9.23, as of the
A&R Effective Date, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Credit Agreement are
hereby amended and restated in their entirety, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement and the other
Transaction Documents, except that nothing herein or in the other Transaction
Documents shall impair or adversely affect the continuation of the liability of
the Borrower for the Obligations or any Lien heretofore granted, pledged and/or
assigned to the Administrative Agent or any Lender. The amendment and
restatement contained herein shall not, in any manner, be construed to
constitute payment of, or impair, limit, cancel or extinguish, or constitute a
novation in respect of, the Indebtedness and other obligations and liabilities
of the Borrower evidenced by or arising under the Existing Credit Agreement, and
the Liens and security interests securing such Indebtedness and other
obligations and liabilities, shall not in any manner be impaired, limited,
terminated, waived or released.

(b)                 All references to the “Credit Agreement” in the Transaction
Documents shall from and after the A&R Effective Date be references to this
Agreement, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

[Signatures begin on the next page.]

 

-57-

 



IN WITNESS WHEREOF, the parties hereto have caused this document to be executed
by their respective officers or signatories thereunto duly authorized as of the
day and year first above written.

 

  FSEP TERM FUNDING, LLC,   as Borrower         By: /s/ Gerald F. Stahlecker  
Name: Gerald F. Stahlecker   Title: Executive Vice President

 

 



  DEUTSCHE BANK AG, NEW YORK
  BRANCH, as Administrative Agent         By: /s/ Ian R. Jackson   Name: Ian R.
Jackson   Title: Director

 



By: /s/ David Dirvin   Name: David Dirvin   Title: Managing Director

 



 

 

 

  DEUTSCHE BANK AG, NEW YORK
  BRANCH, as Lender         By: /s/ Ian R. Jackson   Name: Ian R. Jackson  
Title: Director

 

By: /s/ David Dirvin   Name: David Dirvin   Title: Managing Director

 

The Commitment of the Lenders is as follows:

 

 

Lender

 

Amount of Commitment

Applicable Percentage on the
A&R Effective Date

Deutsche Bank AG, New York Branch $240,000,000 70.5882352941% State Street Bank
and Trust Company $100,000,000 29.4117647058%       Total Commitment
$340,000,000  

 

The Aggregate Outstanding Amount of the Loans as of the A&R Effective Date is as
follows:

 

Lender

Aggregate Outstanding Amount

Deutsche Bank AG, New York Branch $240,000,000 State Street Bank and Trust
Company $0



 

 

 



  STATE STREET BANK AND TRUST
COMPANY, as Lender         By: /s/ Emma Wallace   Name: Emma Wallace   Title:
Vice President

The Commitment of the Lenders is as follows:

 

Lender

 

Amount of Commitment

Applicable Percentage on the
A&R Effective Date

Deutsche Bank AG, New York Branch $240,000,000 70.5882352941% State Street Bank
and Trust Company $100,000,000 29.4117647058%       Total Commitment
$340,000,000  

The Aggregate Outstanding Amount of the Loans as of the A&R Effective Date is as
follows:

Lender

Aggregate Outstanding Amount

Deutsche Bank AG, New York Branch $240,000,000 State Street Bank and Trust
Company $0



 

 

 

ANNEX I

DEFINITIONS

Any defined terms used in this Agreement shall have the respective meanings set
forth herein.

“A&R Effective Date” means June 11, 2014

“Accreting Security” means, as of any date of determination, any Fund Investment
that by its terms accretes in value at a stated rate of accretion, which stated
rate shall be greater than the amount of cash interest paid on such Fund
Investment.

“Administrative Agent” means, DBNY in its capacity as administrative agent under
this Agreement or any successor administrative agent.

“Administrative Agent Fee” has the meaning set forth in Section 2.03(b)
(Administrative Agent Fee).

“Administrative Agent’s Office” means, the office of the Administrative Agent
located at 60 Wall Street, New York, New York, or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.

“Administrative Expenses” means, for any Interest Period, expenses and other
amounts due or accrued during such Interest Period and payable including the
expenses and other amounts payable to (a) the Independent accountants, any
administrators, agents (other than the Manager) and counsel of the Borrower for
fees and expenses, including the expenses (including indemnities) payable to the
Custodian under the Custodial Agreement; (b) the Manager, including reasonable
expenses of the Manager, but excluding the Management Fees; and (iii) any other
Person in respect of any other fees or expenses not prohibited under this
Agreement and the documents delivered pursuant to or in connection with this
Agreement; provided that (x) unless otherwise consented to in writing by the
Administrative Agent, the aggregate Administrative Expenses in any calendar year
shall not exceed $200,000 and (y) fees payable to the Custodian shall not be
considered Administrative Expenses.

“Administrative Expense Sub-account” has the meaning set forth in Section
4.01(g)(ii) (Custodial Account and Fund Investments).

“Advance Amount” has the meaning set forth in the Collateral Valuation Schedule.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person. As
used in this definition, the term “control” means the possession, directly or
indirectly, of the power (a) to vote more than 50% of the securities having
ordinary voting power for the election of directors of any such Person or (b) to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

 

Annex I-1

 



“Affiliate List” means a list of persons who are affiliates of the Lenders for
purposes of Section 23A, as the same may from time to time be delivered by the
Administrative Agent to the Borrower in accordance with Section 9.18 (Lender
Affiliate Securities) of this Agreement.

“Aggregate Commitments” means, the aggregate of the Commitments of each one of
the Lenders.

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Fund Investments, the sum of the Principal Balances of all or of such
portion of the Fund Investments.

“Agreement” has the meaning set forth in the preamble.

“Anti-Money Laundering Laws” has the meaning set forth in Section 5.20(a)(i)
(Compliance with Anti-Money Laundering Laws and Regulations).

“Anti-Terrorism Laws” has the meaning set forth in Section 5.19(a) (Compliance
with Anti-Terrorism Laws and Regulations).

“Applicable Law” means with respect to any Person or matter any Law relating to
such Person or matter and, where applicable, any interpretation thereof by any
Person having jurisdiction with respect thereto or charged with the
administration or interpretation thereof.

“Applicable Margin” means 1.80% per annum.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the tenth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 7.02 (Action if
Bankruptcy) or Section 7.03 (Action if Other Event of Default) or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the percentage (carried out to the tenth
decimal place) of the Loans held by such Lender at such time, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth on the signature page for such Lender or in the Assignment Agreement
pursuant to which such Lender becomes a party hereto.

“Approved Industry” has the meaning set forth in the Collateral Valuation
Schedule.

“Approved Selling Institution” has the meaning set forth in the Collateral
Valuation Schedule.

“Assignment Agreement” has the meaning set forth in Section 9.05(b)
(Assignments).

“Authorized Representative” means, relative to the Borrower, the Manager and
those of its and of the Manager’s partners, managers, members, officers,
representatives and agents whose signatures and incumbency shall have been
certified to the Lenders pursuant to Section 4.01(a)(i)(B) (Evidence of
Authority), or such other representatives or agents as are thereafter certified
in a similar manner from time to time.

 

Annex I-2

 



“Bank Loans” has the meaning set forth in the Collateral Valuation Schedule.

“Base Rate” means, for any period, a per annum rate equal to the greater of:
(a) the average daily Prime Lending Rate for each day during such period and
(b) the average daily Federal Funds Effective Rate for each day during such
period, plus 0.50%.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Base Rate.

“Borrower” has the meaning set forth in the preamble.

“Borrowing” means the Loans made by the Lenders on any Business Day in
accordance with Section 3.01 (Borrowing Procedure for Loans).

“Borrowing Request” means a Loan request and certificate duly executed by the
Borrower or the Manager substantially in the form of Exhibit A.

“BSA” has the meaning set forth in Section 5.20(a)(i) (Compliance with
Anti-Money Laundering Laws and Regulations).

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks are authorized or obligated by Law to close in New York City.

“Cash” has the meaning set forth in the Collateral Valuation Schedule.

“Cash Equivalents” has the meaning set forth in the Collateral Valuation
Schedule.

“CDO” means the issuer or issuance, as applicable, of CDO Securities.

“CDO Securities” has the meaning set forth in the Collateral Valuation Schedule.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. § 9601 et seq.

“Certificated Security” has the meaning set forth in Section 8-102(a)(4) of the
UCC.

“Change in Law” means the occurrence, after the Original Closing Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty (or any provision thereof) (including the Basel Accords issued by the
Basel Committee on Banking Supervision), (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof (including the introduction of new accounting standards, laws or
guidelines) by any Governmental Authority (including, without limitation, the
Basel Committee on Banking Supervision and any applicable authority with respect
to accounting standards) or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the Basel Accords
issued by the Basel Committee on Banking Supervision and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

Annex I-3

 



“Clearing Corporation” means (a) Clearstream, (b) DTC, (c) Euroclear and (d) any
entity included within the meaning of “clearing corporation” under Section
8-102(a)(5) of the UCC.

“Clearing Corporation Security” means a Fund Investment that is a Financial
Asset that is (a) in bearer form or (b) registered in the name of a Clearing
Corporation or the nominee of such Clearing Corporation and, if a Certificated
Security, is held in the custody of such Clearing Corporation.

“Clearstream” means Clearstream Banking Luxembourg, S.A., a corporation
organized under the Laws of the Grand Duchy of Luxembourg.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in the Security Agreement.

“Collateral Documents” means the Security Agreement, the Custodial Agreement and
any other agreement, instrument or document executed and delivered by or on
behalf of the Borrower in connection with the foregoing or pursuant to which a
Lien is granted in accordance with the terms of the Security Agreement as
security for any of the Senior Lender Indebtedness.

“Collateral Report” has the meaning set forth in Section 6.01(a)(i)
(Overcollateralization Test Calculation; Collateral Reports).

“Collateral Transaction Procedures” means Annex III, as amended or restated from
time to time.

“Collateral Valuation Schedule” means Annex II, as amended or restated from time
to time.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 (Commitment), in an aggregate principal amount
at any one time outstanding not to exceed the Dollar amount set forth on the
signature page for such Lender or in the Assignment Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Commitment Fee” means, for each day, the Unused Amount as of such day
multiplied by a fraction, the numerator of which is 0.75% and the denominator of
which is 360.

 

Annex I-4

 



“Commitment Reduction Amount” means the amount by which the Maximum Commitment
is being reduced pursuant to Section 2.02 (Voluntary Reductions or Termination
of the Maximum Commitment).

“Commitment Termination Date” means the earliest of (a) the Scheduled Commitment
Termination Date, (b) the effective date of the Borrower’s written notice to the
Administrative Agent to reduce the Maximum Commitment to zero, as specified in
Section 2.02 (Voluntary Reductions or Termination of the Maximum Commitment) and
(c) the date of occurrence of any Commitment Termination Event.

“Commitment Termination Event” means the earlier of (a) automatically and
without notice or further action, the occurrence of any Event of Default
described in Section 7.01(i) (Bankruptcy, Insolvency, etc.) with respect to the
Borrower and (b) the occurrence and continuation of any other Event of Default
under this Agreement pursuant to which either a Commitment Termination Event has
been expressly declared or a declaration of the Loan to be due and payable has
been given, in each case pursuant to Section 7.03 (Action if other Event of
Default).

“Competitor” means (a) any Person primarily engaged in the business of private
investment management as a business development company, mezzanine fund, private
debt fund, hedge fund or private equity fund, which is in direct or indirect
competition with the Borrower, the Manager, the sub-advisor of the Manager, or
any Affiliate thereof that is an investment advisor, (b) any Person controlled
by, or controlling, or under common control with, a Person referred to in
clause (a) above, or (c) any Person for which a Person referred to in clause (a)
above serves as an investment advisor with discretionary investment authority.
The term “Competitor” shall not include (i) a pension fund, (ii) a bank or (iii)
a CLO.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contractual Obligation” means, relative to any Person, any provision of any
security issued by such Person or of any material instrument, agreement or
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Credit Document” means this Agreement, the Notes, the Collateral Documents,
each Borrowing Request and any other agreement, instrument or document
(including amendments from time to time to any of the foregoing) executed and
delivered by or on behalf of the Borrower in connection with the foregoing.

“Custodial Account” means the “Accounts” as defined in the Custodial Agreement
(including any sub-accounts thereof).

“Custodial Agreement” means the Custodial Agreement dated as of June 24, 2011
among the Borrower, the Manager, DBNY and the Custodian, as such agreement may
be amended, modified or supplemented from time to time pursuant to the terms
hereof and thereof.

 

Annex I-5

 



“Custodian” means DBTCA, acting in its capacity as “Custodian” under the
Custodial Agreement and any successor thereto in such capacity.

“DBNY” has the meaning set forth in the preamble.

“DBTCA” means, Deutsche Bank Trust Company Americas.

“Debt” means, with respect to a Person at any date, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes, PIK Loans or other similar
instruments; (c) all obligations of such Person to pay the deferred purchase
price of property or services, except trade accounts payable arising in the
ordinary course of business; (d) all obligations of such Person as lessee under
capital leases; (e) all non-contingent obligations of such Person to reimburse
or prepay any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument; (f) all obligations of such
Person under any Swap Transaction (on a net basis, to the extent the same are
reported by such Person on a net basis); (g) all Debt of others secured by a
Lien on any asset of such Person, whether or not such Debt is assumed by such
Person; and (h) all Debt of others Guaranteed by such Person.

“Default” means, any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived in accordance with the provisions
of this Agreement, become an Event of Default.

“Defaulting Lender” means, any Lender that (a) has failed to fund any portion of
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, (c) has been deemed insolvent or become, or the
direct or indirect parent of such Lender becomes, the subject of a bankruptcy or
insolvency proceeding, or (d) provides notice or makes a public statement that
it does not intend to comply with its funding obligations.

“Delayed Drawdown Loan” has the meaning set forth in the Collateral Valuation
Schedule.

“deliver”, “delivered” or “delivery” means the taking of the following steps:

(a)                 in the case of each Certificated Security or Instrument
(other than a Clearing Corporation Security or an instrument referred to in
clause (g) below), (i) causing the delivery of such Certificated Security or
Instrument to the Securities Intermediary registered in the name of the
Securities Intermediary or its affiliated nominee or endorsed, by an effective
endorsement, to the Securities Intermediary or in blank, (ii) causing the
Securities Intermediary to continuously identify on its books and records that
such Certificated Security or Instrument is credited to the Custodial Account
and (iii) causing the Securities Intermediary to maintain continuous possession
of such Certificated Security or Instrument;

 

Annex I-6

 



(b)                 in the case of each Uncertificated Security (other than a
Clearing Corporation Security), (i) causing such Uncertificated Security to be
continuously registered on the books of the issuer thereof to the Securities
Intermediary and (ii) causing the Securities Intermediary to continuously
identify on its books and records that such Uncertificated Security is credited
to the Custodial Account;

(c)                 in the case of each Clearing Corporation Security, causing
(i) the relevant Clearing Corporation to continuously credit such Clearing
Corporation Security to the securities account of the Securities Intermediary at
such Clearing Corporation and (ii) the Securities Intermediary to continuously
identify on its books and records that such Clearing Corporation Security is
credited to the Custodial Account;

(d)                 in the case of each Government Security, causing (i) the
continuous crediting of such Government Security to a securities account of the
Securities Intermediary at any Federal Reserve Bank and (ii) the Securities
Intermediary to continuously identify on its books and records that such
Government Security is credited to the Custodial Account;

(e)                 in the case of each Financial Asset not covered by the
foregoing clauses (a) through (e), causing the transfer of such Financial Asset
to the Securities Intermediary in accordance with Applicable Law and causing the
Securities Intermediary to continuously credit such Financial Asset to the
Custodial Account;

(f)                  in the case of each general intangible (including any
Participation Interest that is not, or the debt underlying which is not,
evidenced by an Instrument or Certificated Security) (i) if required by
Applicable Law, notifying the Obligor thereunder of the Grant to the
Administrative Agent, (ii) causing a UCC financing statement naming the Borrower
as debtor and the Administrative Agent, for its benefit and the benefit of the
Lenders, as secured party and covering such asset to be filed (or remain
effective, as the case may be) in the appropriate filing office and (iii) in the
case of each Bank Loan, delivering to the Custodian a pre-signed assignment
agreement or other instrument of transfer executed in blank, together with all
supporting documentation with respect thereto;

(g)                 in the case of a Participation Interest as to which the
underlying debt is represented by an Instrument, obtaining the acknowledgment of
the Person in possession of such Instrument (which may not be the Borrower) that
it holds the Borrower’s interest in such Instrument on behalf of and for the
benefit of the Administrative Agent; and

(h)                 any such other manner of delivery acceptable to the
Administrative Agent in its sole and absolute discretion and, if so requested by
the Administrative Agent, accompanied by an opinion of counsel reasonably
satisfactory to the Administrative Agent specifying that any such other manner
of delivery will result in a valid, perfected security interest in favor of the
Administrative Agent in such asset).

“Designated Person” has the meaning set forth in Section 5.19(b) (Compliance
with Anti-Terrorism Laws and Regulations).

 

Annex I-7

 



“Determination Date” means the seventh (7th) Business Day immediately preceding
each Payment Date.

“Deutsche Bank” means Deutsche Bank, AG (including any branch thereof), together
with all of its current and future Affiliates and Subsidiaries.

“DIP Fund Investment” means a loan acquired directly by way of assignment made
to a debtor-in-possession as described in Section 1107 of the U.S. Bankruptcy
Code or a trustee (if appointment of such trustee has been ordered pursuant to
Section 1104 of the U.S. Bankruptcy Code) (a “Debtor”) organized under the Laws
of the United States or any state therein, the terms of which have been approved
by an order of a court of competent jurisdiction, which order provides that
(a) such DIP Fund Investment is secured by liens on the Debtor’s otherwise
unencumbered assets pursuant to 364(c)(2) of the U.S. Bankruptcy Code, (b) such
DIP Fund Investment is secured by liens of equal or senior priority on property
of the Debtor’s estate that is otherwise subject to a lien pursuant to Section
364(d) of the U.S. Bankruptcy Code, (c) such DIP Fund Investment is secured by
junior liens on the Debtor’s encumbered assets (so long as such DIP Fund
Investment is fully secured based upon a current valuation or appraisal report),
or (d) if the DIP Fund Investment or any portion thereof is unsecured, the
repayment of such DIP Fund Investment retains priority over all other
administrative expenses pursuant to Section 364(c)(1) of the U.S. Bankruptcy
Code; provided that in the case of the acquisition of any DIP Fund Investment,
the Borrower and the Manager do not have actual knowledge that the order set
forth above is subject to any pending contested matter or proceeding (as such
terms are defined in the Federal Rules of Bankruptcy Procedure).

“Dollar” or “$” means dollars in lawful currency of the United States of
America.

“Domicile” means, with respect to the Obligor of any Fund Investment, either
(a) its country of organization or (b) if it is organized in Bermuda, the Cayman
Islands, the British Virgin Islands or Luxembourg, the country in which the most
substantial portion of its operations are located or from which the most
substantial portion of its revenue is derived, in each case directly or through
subsidiaries.

“DTC” means The Depository Trust Company, its nominees, and their respective
successors.

“Eligible Investments” has the meaning set forth in the Collateral Valuation
Schedule.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, administrative investigations or proceedings relating in any way
to any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereafter, “Claims”), including (a) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (b) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from Hazardous Materials arising from alleged injury or threat of
injury to health, safety or the environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, Law, rule of common law or written and binding policy or guide, now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or Hazardous Materials, including CERCLA; RCRA; the Federal Water Pollution
Control Act, as amended, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. § 7401 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 3808 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; and any applicable state and local or foreign
counterparts or equivalents.

 

Annex I-8

 



“Equity Owner” means FS Energy, in its capacity as sole equity member of the
Borrower, and its successors and permitted assigns.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute from time to time, and the regulations promulgated and
rulings issued thereunder. Section references to ERISA are to ERISA, as in
effect at the date of this Agreement and any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which,
together with the Borrower, would be deemed to be a “single employer” within the
meaning of Section 414 of the Code.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system
and any successor or successors thereto.

“Event of Default” has the meaning set forth in Section 7.01 (Events of
Default).

“Excluded Security” means any security or debt obligation which at the time of
acquisition, receipt, conversion or exchange does not satisfy the requirements
of a Fund Investment and is not an Eligible Investment.

“Excluded Investments” has the meaning set forth in the Collateral Valuation
Schedule.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Obligations pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Obligations (other than pursuant to Section 9.06) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
3.06, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.06(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

Annex I-9

 



“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any applicable regulation
promulgated thereunder or published administrative guidance implementing such
Sections and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the preceding Business Day) by the FRB, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions (rounded up, if necessary,
to the nearest 1/8 of 1%) received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fedwire” has the meaning set forth in Section 7.01(b) (Overcollateralization
Default Event).

“Financial Asset” has the meaning set forth in Section 8-102(a)(9) of the UCC.

“Fixed Rate Fund Investment” means each Fund Investment held by the Borrower
that accrues interest at a fixed rate of interest.

“Floating Rate Fund Investment” means each Fund Investment held by the Borrower
that is not a Fixed Rate Fund Investment.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Federal Reserve Bank of New York.

“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.

“FS Advisor” means FS Investment Advisor, LLC, a Delaware limited liability
company.

“FS Energy” means FS Energy and Power Fund, a Delaware statutory trust.

“Fully Pre-funded Revolving Loan” has the meaning set forth in the Collateral
Valuation Schedule.

 

Annex I-10

 



“Fund Investments” has the meaning set forth in the Collateral Valuation
Schedule.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, as applied from time to time by the
Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Grant” means to grant, bargain, sell, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of setoff against,
deposit, set over and confirm. A Grant of the Fund Investments or any other
Collateral shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Collateral, and all other monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

“GSO” means GSO Capital Partners L.P.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, radon gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation and transformers or other equipment that contained
electric fluid containing levels of polychlorinated biphenyls; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous waste,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority.

 

Annex I-11

 



“Incur,” “Incurred” and “Incurrence” have the meaning set forth in Section
6.02(b) (Limitations on Debt) of this Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.01(b) (Payment of Expenses,
etc.)

“Independent” means, as to any Person, any other Person (including, in the case
of an accountant or lawyer, a firm of accountants or lawyers, and any member
thereof, or an investment bank and any member thereof) who (a) does not have and
is not committed to acquire any material direct or any material indirect
financial interest in such Person or in any Affiliate of such Person, and (b) is
not connected with such Person as an officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants.

“Instrument” has the meaning set forth in Section 9-102(a)(47) of the UCC.

“Interest Period” means, with respect to each Loan, the period from and
including the date of the Borrowing of such Loan to but excluding the
Determination Date immediately following the date of such Borrowing and each
succeeding period from and including a Determination Date to but excluding the
immediately following Determination Date.

“Interest Reset Date” means the seventh (7th) Business Day prior to the 20th day
of each calendar month.

“Interest Reset Period” means, with respect to each Loan, the period from and
including the date of the Borrowing of such Loan to but excluding the Interest
Reset Date immediately following the date of such Borrowing and each succeeding
period from and including an Interest Reset Date to but excluding the
immediately following Interest Reset Date.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“IRS” means the United States Internal Revenue Service.

“Key Person” means each of Bennett J. Goodman, Doug Ostrover and Tripp Smith.

“Key Person Event” means, on any date, at least two of the three Key Persons are
no longer directors, principals, officers or investment managers of GSO.

 

Annex I-12

 



“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative rules, regulations, orders, directed duties, requests,
licenses, authorizations, restrictions and permits of, and agreements with, any
Governmental Authority, in each case whether or not having the force of law.

“Lender” has the meaning set forth in the preamble.

“Lender Affiliate Security” means any security issued by a Person who is (a) an
affiliate of a Lender for purposes of Section 23A, and (b) listed in the most
recent Affiliate List provided by the Administrative Agent to the Borrower.

“LIBOR Rate” means, with respect to any Interest Period, the rate per annum
shown by the Bloomberg Professional Service as the London interbank offered rate
for deposits in U.S. dollars for a period equal to such Interest Period as of
11:00 a.m., London time, two Business Days prior to the first day of such
Interest Period; provided, that in the event no such rate is shown, the LIBOR
Rate shall be the rate per annum based on the rates at which Dollar deposits for
a period equal to such Interest Period are displayed on page “LIBOR” of the
Reuters Monitor Money Rates Service or such other page as may replace the LIBOR
page on that service for the purpose of displaying London interbank offered
rates of major banks as of 11:00 a.m., London time, two Business Days prior to
the first day of such Interest Period (it being understood that if at least two
such rates appear on such page, the rate will be the arithmetic mean of such
displayed rates); provided, further, that in the event fewer than two such rates
are displayed, or if no such rate is relevant, the LIBOR Rate shall be a rate
per annum at which deposits in Dollars are offered by the principal office of
the Administrative Agent in London, England, to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for delivery on such first day and for a period
equal to such Interest Period.

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale, sale subject to a
repurchase obligation or other title retention agreement relating to such
asset).

“Lists” has the meaning set forth in Section 5.19(a) (Compliance with
Anti-Terrorism Laws and Regulations).

“LLC Agreement” means the Limited Liability Company Agreement of FSEP Term
Funding, LLC dated as of June 24, 2011, among FS Energy, as sole equity member,
and Orlando Figueroa and Albert Fioravanti, as independent managers, as may be
amended, supplemented or otherwise modified from time to time pursuant to the
terms thereof and Section 6.02(g) (Modification of Certain Instruments; Organic
Documents, Agreements, etc.).

“Loans” has the meaning set forth in Section 2.01 (Commitment).

 

Annex I-13

 



“Majority Lenders” means, as of any date of determination, the Lenders having
more than 50% of the Aggregate Commitments or, if the commitments of each Lender
to make Loans has been terminated pursuant to Section 7.02 or Section 7.03,
Lenders holding in the aggregate more than 50% of the then outstanding Loans;
provided that the Commitment, and outstanding Loans, of any Defaulting Lender
shall be excluded for purposes of making a determination of the Majority
Lenders.

“Make Whole Fee” means with respect to any reduction in the Maximum Commitment,
the difference of (1) the product of (a) the Commitment Reduction Amount
multiplied by (b) 0.75% multiplied by (c) (i) the number of days remaining until
the Scheduled Commitment Termination Date, divided by (ii) 360, less (2) solely
with respect to DBNY and its Affiliates, any Make Whole Fee Rebate; provided
that in no event shall the Make Whole Fee be less than zero.

“Make Whole Fee Rebate” means (a) if the Borrower exercises its right to reduce
or terminate the Commitment (in whole or in part) in order to enter into a CDO
transaction with the Global Markets Structuring Group of Deutsche Bank whereby
(some or all of) the Fund Investments are sold or transferred to such CDO (as
confirmed in writing by the Global Markets Structuring Group of Deutsche Bank),
the product of (i) the market value of the Collateral sold or transferred by the
Borrower to such CDO (excluding the amount of any “equity” tranche thereof) and
(ii) 0.25%, and (b) otherwise, zero.

“Management Agreement” means the Investment Management Agreement dated as of
June 24, 2011, between the Borrower and the Manager relating to the management
of the investment portfolio of the Borrower, as may be amended, supplemented or
otherwise modified from time to time pursuant to the terms thereof and Section
6.02(g) (Modification of Certain Instruments; Organic Documents, Agreements,
etc.).

“Management Fees” means all amounts payable by the Borrower to the Manager as
management fees pursuant to the Management Agreement.

“Manager” means FS Energy, in its capacity as Manager under the Management
Agreement, unless and until a replacement manager shall have become manager
pursuant to the Management Agreement, Section 6.02(g) (Modification of Certain
Instruments; Organic Documents, Agreements, etc.) or Section 7.04 (Additional
Rights Upon Event of Default), and thereafter “Manager” shall mean such
replacement manager.

“Margin Stock” means “margin stock” as defined in Regulations T and U of the FRS
Board, as amended from time to time.

“Market Value” has the meaning set forth in the Collateral Valuation Schedule.

“Market Value Price” has the meaning set forth in the Collateral Valuation
Schedule.

“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), a materially adverse effect on:

 

Annex I-14

 



(a)                 the financial condition or operations of the Borrower taken
as a whole;

(b)                 the ability of the Borrower to timely and fully perform any
of its payment or other material obligations under this Agreement or any other
Credit Document to which it is a party; or

(c)                 the perfected security interest of the Administrative Agent
in the Collateral.

“Maturity Date” shall mean the date that is the Scheduled Commitment Termination
Date or, if such date is not a Business Day, the next preceding Business Day.

“Maximum Advance Amount” means, at any date of determination, the maximum
Advance Amount for which the Overcollateralization Test is satisfied as of such
date.

“Maximum Borrowed Amount” means, as of any date of determination, the maximum
principal amount of Loans outstanding at any time on or prior to such date.

“Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $340,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Commitment Reduction and Termination) and (b) on
and after the Commitment Termination Date, zero.

“Maximum Unfunded Amount” has the meaning set forth in the Collateral Valuation
Schedule.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“NAV Trigger Date” means the first day after the Original Closing Date when the
Net Asset Value of the Manager is at least $50,000,000.

“Net Asset Value” means, with respect to a party as of any date of
determination, all assets of such party less all liabilities of such party as of
such date, in each case as would generally be classified as such in accordance
with GAAP for balance sheet purposes.

“Net Asset Value Floor” means the sum of (i) $50,000,000 and (ii) 50% of any
equity capital raised by the Manager in excess of $50,000,000 after the Original
Closing Date.

“Notes” has the meaning set forth in Section 3.02 (Notes).

“Number of Pricing Sources” has the meaning set forth in the Collateral
Valuation Schedule.

“Obligations” means all obligations and liabilities of the Borrower to the
Administrative Agent or any Lender, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, under or in connection with this Agreement or any other
Credit Document.

 

Annex I-15

 



“Obligor” means, for any Fund Investment, the borrower thereunder or the issuer
thereof.

“OFAC” has the meaning set forth in Section 5.19(a) (Compliance with
Anti-Terrorism Laws and Regulations).

“Organic Documents” of any Person means its trust agreement or declaration of
trust, certificate of formation, limited liability company agreement, memorandum
and articles of association, charter and by-laws, partnership agreement or
similar constitutive documents and includes all agreements, voting trusts and
similar arrangements with or among the holders of such Person’s capital stock or
other equity.

“Original Closing Date” means June 24, 2011.

“Original Lender” means Deutsche Bank AG, New York Branch and any of its
Affiliates.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 9.06).

“Outstanding Facility Size” has the meaning set forth in the Collateral
Valuation Schedule.

“Overcollateralization Default Event” means, at any time, the failure to satisfy
the Overcollateralization Test, as determined by the Administrative Agent.

“Overcollateralization Test” has the meaning set forth in the Collateral
Valuation Schedule.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

Annex I-16

 



“Participant Register” has the meaning set forth in Section 9.05.

“Participation Interest” means a participation interest in a loan that at the
time of acquisition is represented by a contractual obligation of the related
Approved Selling Institution.

“Payment Date” means the 20th day of each February, May, August and November of
each calendar year (or, if such date is not a Business Day, then the next
following Business Day).

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
ERISA Affiliate of the Borrower may have any liability, including any liability
by reason of having been a substantial employer within the meaning of section
4063 of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.

“Permitted Liens” has the meaning set forth in Section 6.02(c) (Liens).

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or any agency or instrumentality thereof.

“Plan Assets” means such term within the meaning of the Department of Labor
Regulation 29 C.F.R. § 2510.3-101, as amended, and the advisory opinions and
rulings issued thereunder.

“Portfolio Limitations” has the meaning set forth in the Collateral Valuation
Schedule.

“Prime Lending Rate” means the rate which Deutsche Bank announces from time to
time as its prime lending rate; the Prime Lending Rate to change when and as
such prime lending rate changes. The Prime Lending Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Deutsche Bank may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.

“Principal Balance” has the meaning set forth in the Collateral Valuation
Schedule.

“Proceeding” means the making of a trust, mortgage or assignment for the benefit
of creditors; the voluntary or involuntary dissolution, winding up, total or
partial liquidation, reorganization, bankruptcy, insolvency, receivership or
marshalling of assets or liabilities of the Borrower; or any other statutory,
common law or contractual proceeding or arrangement for the postponement or
adjustment of all or a substantial part of the liabilities of the Borrower.

“Qualified Purchaser” means “qualified purchaser” within the meaning of Section
2(a)(51) of the Investment Company Act and the rules promulgated thereunder.

 

Annex I-17

 



“RCRA” means the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§ 6901 et seq.

“Recipient” means (a) the Administrative Agent, and (b) any Lender.

“Register” has the meaning set forth in Section 9.17 (Register).

“Regulation D” means, unless otherwise indicated, Regulation D of the FRS Board
as from time to time in effect and any successor to all or a portion thereof
establishing reserve requirements.

“Regulatory Event” means the Manager, the Equity Owner, FS Advisor, the Borrower
or GSO (or any replacement sub-advisor) or any of their directors, principals or
officers, as the case may be, when acting in their official capacities in
providing investment advice, is formally investigated, officially charged,
indicted or convicted by a court, prosecutor or regulatory or self-regulatory
governmental authority or agency for fraud, misconduct, embezzlement, money
laundering, racketeering, insider trading, market manipulation or other similar
illegality or breach of similar regulation.

“Related Fund” means any hedge fund, investment fund, CDO or any other
investment vehicle for which the Manager or an Affiliate of the Manager serves
as an investment manager, general partner, managing member or similar material
role or of which the Manager or any Affiliate of the Manager controls or owns
15% or more of any class of equity securities (or options or warrants to
purchase any class of equity securities).

“Reporting Date” means the seventh Business Day prior to the 20th day of each
calendar month.

“Required Lenders” means, as of any date of determination, if there are two or
more Lenders at such time, at least two Lenders having more than 50% of the
Aggregate Commitments or, if the commitments of each Lender to make Loans has
been terminated pursuant to Section 7.02 or Section 7.03, if there are two or
more Lenders at such time, at least two Lenders holding in the aggregate more
than 50% of the then outstanding Loans; provided that any Defaulting Lender, and
its Commitment and outstanding Loans shall be excluded for purposes of making a
determination of the Required Lenders.

“Required Ratings” means, with respect to any Person, long-term senior unsecured
credit ratings of A- by S&P and A3 by Moody’s (or, if lower, the then current
ratings of the Administrative Agent); provided that if an Event of Default has
occurred and is continuing, no ratings from S&P or Moody’s shall be required.

“Responsible Officer” means any authorized representative of the Manager with
knowledge of and responsibility for the investment decisions and, as applicable,
other investment and financing activities of the Borrower.

“Restricted Payment” means

 

Annex I-18

 



                                                   (i)                any
payment or other distribution (whether or not in kind) to the Equity Owner in
respect of its equity ownership interests in the Borrower; or

                                                  (ii)                any
payment or other distribution (whether or not in kind) on account of the
purchase, redemption, retirement or acquisition of any equity ownership interest
in the Borrower.

“Revolving Loan” has the meaning set forth in the Collateral Valuation Schedule.

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc., a
New York corporation, or any successor thereto.

“Schedule of Fund Investments” means the schedule of Fund Investments attached
as Schedule 3, which schedule shall include the Obligor or issuer, Principal
Balance or shares outstanding, Stated Maturity (if applicable), Approved
Industry, Outstanding Facility Size (if applicable), Spread to Maturity (if
applicable) and Number of Pricing Sources.

“Scheduled Commitment Termination Date” means June 11, 2015.

“SDB List” has the meaning set forth in Section 5.19(a) (Compliance with
Anti-Terrorism Laws and Regulations).

“Section 23A” means Section 23A of the Federal Reserve Act, 12 USC 371c, and any
related regulations, interpretations, rulings and opinions of the FRS Board.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Securities Intermediary” means DBTCA, acting in its capacity as “Securities
Intermediary” under the Custodial Agreement and any successor thereto in such
capacity.

“Security Agreement” means the Security Agreement dated as of June 24, 2011,
between the Borrower and the Administrative Agent, as the same may be amended,
modified or supplemented from time to time pursuant to the terms hereof and
thereof.

“Senior Lender Indebtedness” means all Debt and other payment obligations
(including interest that would accrue but for the filing of a petition
initiating a Proceeding, whether or not a claim for such interest is allowed in
the Proceeding) of the Borrower arising under or in respect of this Agreement or
other related agreements, whether currently outstanding or thereafter created or
incurred and any obligations of the Borrower arising under the Collateral
Documents.

“Senior Secured Loan” has the meaning set forth in the Collateral Valuation
Schedule.

“Spread To Maturity” has the meaning set forth in the Collateral Valuation
Schedule.

 

Annex I-19

 



“Stated Maturity” means, with respect to any Fund Investment, the maturity date
specified in such security or applicable underlying instrument, and, with
respect to the Notes, the Maturity Date.

“Sub-Advisory Agreement” means the Investment Sub-Advisory Agreement dated as of
April 28, 2011, between FS Advisor and GSO.

“Subsidiary” means at any time, with respect to any Person (the “parent”), any
corporation, association, partnership or other business entity (a) of which
securities or other ownership interests representing more than 50% of the
ordinary voting power to elect the board of directors, general partner or
comparable body of such corporation, association, partnership or other business
entity or, in the case of a partnership, ownership interests representing more
than 50% of the interests of such partnership (irrespective of whether at the
time securities or other ownership interests of any other class or classes of
such corporation, association, partnership or other business entity shall or
might have voting power solely upon the occurrence of any contingency) are, at
such time owned directly or indirectly by the parent, by one or more
Subsidiaries of the parent or by the parent and one or more Subsidiaries of the
parent and (b) which is also required at such time under GAAP to be consolidated
with the parent.

“Super-Collateralization Event” has the meaning set forth in the Collateral
Valuation Schedule.

“Super-Collateralization Percentage” has the meaning set forth in the Collateral
Valuation Schedule.

“Swap Transaction” has the meaning set forth in the Collateral Valuation
Schedule.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tranche A Commitment” means each Commitment that existed immediately prior to
the A&R Effective Date.

“Tranche A Lender” means each Lender from time to time having a Tranche A
Commitment. As of the A&R Effective Date, the only Tranche A Lender is Deutsche
Bank AG, New York Branch.

“Tranche A Loans” has the meaning set forth in Section 2.01 (Commitment).

“Tranche B Commitment” means each Commitment that became effective on the A&R
Effective Date.

“Tranche B Lender” means each Lender from time to time having a Tranche B
Commitment. As of the A&R Effective Date, the only Tranche B Lender is State
Street Bank and Trust Company.

 

Annex I-20

 



“Tranche B Loans” has the meaning set forth in Section 2.01 (Commitment).

“Transaction Documents” means this Agreement, the other Credit Documents, the
Management Agreement, the LLC Agreement and any other agreement, instrument or
document executed and delivered by the Borrower in connection with the
foregoing.

“UCC” means, with respect to any jurisdiction, the Uniform Commercial Code as
from time to time in effect in such jurisdiction.

“Uncertificated Security” has the meaning set forth in Section 8-102(a)(18) of
the UCC.

“United States” or “U.S.” means the United States of America, its 50 States, the
District of Columbia, Guam, Saipan, the U.S. Virgin Islands and the Commonwealth
of Puerto Rico.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 3.06(f).

“Unpaid Amount” means, as of any date and without duplication, an amount equal
to the Administrative Agent’s or any Lender’s, as the case may be, good faith
estimate of the aggregate amount of accrued and unpaid (a) fees and expenses
(including indemnities that are due) of the Borrower, including any
Administrative Expenses and (b) interest and other Obligations of the Borrower
hereunder (which, for purposes of this definition, excludes the aggregate
outstanding principal amount of the Loans that is not then due and payable). Any
such amounts not payable in Dollars shall be converted into Dollars by the
Administrative Agent at the then current spot rate.

“Unused Amount” means, as of any day, the excess of (x) the Maximum Commitment
over (y) the aggregate principal amount of Loans outstanding on such day
(including Loans made on such day).

“Weighted Average Rate” means, for any period, the rate determined by the
Custodian with reference to (a) LIBOR Rate for an interest period reasonably
close to the weighted average LIBOR Rate for an interest period with respect to
the Fund Investments, computed based on the face amount of each Fund Investment
and the interest period(s) in effect with respect to such Fund Investments and
(b) the maximum rate of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves) applicable to any member
bank of the Federal Reserve System in respect of LIBOR Rate liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D) (collectively, the “WAR Criteria”); provided that (w) if the
Administrative Agent in its sole and absolute discretion believes that the rate
determined by the Custodian does not reflect the WAR Criteria, then the
Administrative Agent shall determine the rate with reference to the WAR
Criteria, (x) if the benchmark rate for any Fund Investment has a LIBOR Rate for
an interest period of less than one (1) month, then the LIBOR Rate for an
interest period with respect to such Fund Investment shall be deemed to be one
(1) month, (y) if the benchmark rate for any Fund Investment is not based on the
LIBOR Rate, then the LIBOR Rate interest period with respect to such Fund
Investment shall be deemed to be three (3) months and (z) if no Loans are
outstanding, a Default or an Event of Default has occurred or the Administrative
Agent is otherwise unable to calculate the Weighted Average Rate for any reason,
then the Weighted Average Rate shall be deemed to be the LIBOR Rate for an
interest period of three (3) months.

 

Annex I-21

 



“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(l)
of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Zero Coupon Security” means any Fund Investment that at the time of purchase
does not by its terms provide for the payment of cash interest; provided that
if, after such purchase, such Fund Investment provides for the payment of cash
interest it shall cease to be a Zero Coupon Security.

 



Annex I-22

 

ANNEX II

COLLATERAL VALUATION SCHEDULE

Capitalized terms used but not otherwise defined in this Schedule shall have the
respective meanings set forth in the Credit Agreement to which this Schedule is
attached. In accordance with Section 6.02(q) of the Credit Agreement, the
Borrower shall not purchase any investment other than Fund Investments.

SECTION 1. Calculation of Advance Amount; Description of Overcollateralization
Test

(a) “Advance Amount” means, as of any date of determination under the
Overcollateralization Test (as described in this Section 1), (a) the sum for all
Eligible Investments of the product of (i) the Market Value (determined as
described in Section 4 below) of such Eligible Investment (determined as
described in Section 2 below) and (ii) one minus the Margin Requirement for such
Eligible Investment minus (b) the Unpaid Amount as of such date.

“Base Margin Requirement” means, as of any date of determination and prior to
the occurrence and continuation of a Net Asset Value Floor Event, (a) with
respect to any Cash or Cash Equivalent, the percentage specified in Annex
II-A-1, (b) with respect to any Bank Loan, the percentage specified in Annex
IIB-1, determined based upon the Spread To Maturity, Outstanding Facility Size
and Number of Pricing Sources for such Bank Loan, and (c) with respect to any
Corporate Bond Security, the percentage specified in Annex II-C-1, determined
based upon the Spread to Maturity and Maturity for such Corporate Bond Security,
(d) with respect to any Convertible Security, the percentage specified in Annex
IID-1, determined based on the delta for such Convertible Security, and (e) with
respect to any Equity Security, the percentage specified in Annex II-E-1,
determined based on the inclusion of such Equity Security in a Major Index.

“Additional Margin Requirement” means, as of any date of determination and prior
to the occurrence and continuation of a Net Asset Value Floor Event, with
respect to each Fund Investment, the sum of each of the following (where
applicable):

                                                   (i)                in the
case of a Bank Loan that has a Principal Balance greater than $10 million, the
percentage specified in Annex II-B-2, determined based upon the Principal
Balance, Outstanding Facility Size and Number of Pricing Sources for such Bank
Loan;

                                                  (ii)                the
greater of (A) or (B), where (A) and (B) are as follows:

(A)                in the case of Bank Loans and Corporate Bond Securities of a
single Obligor that have an aggregate Market Value which exceeds 5%, but is no
greater than 25%, of the aggregate Market Value of all Eligible Investments, the
percentage specified in Annex II-B-3, determined based upon such Bank Loan’s
Market Value; and

 

Annex II-1

 



(B)                in the case of a Bank Loan that has an Obligor Industry (when
summing up the industry concentration across the entire portfolio) whereby the
aggregate Market Value of all Eligible Investments that have been categorized
with such Approved Industry exceeds 25% of the aggregate Market Value of all
Eligible Investments, the percentage specified in Annex II-B-4, determined based
upon the aggregate Market Value of all Eligible Investments categorized with
such Approved Industry;

                                                (iii)                in the case
of a Bank Loan that has a Principal Balance greater than 5%, but no greater than
50%, of the Outstanding Facility Size for such Bank Loan, the percentage
specified in Annex II-B-5, determined based upon the Principal Balance of such
Bank Loan;

                                                (iv)                in the case
of a Covenant-Lite Loan, a PIK Loan or a Subordinated Loan, if the aggregate
Market Value of all such Covenant-Lite Loans, PIK Loans and Subordinated Loans
exceeds 15%, but is no greater than 50%, of the aggregate Market Value of all
Eligible Investments, the percentage specified in Annex II-B-6, determined based
upon the aggregate Market Value of all such Covenant-Lite Loans, PIK Loans and
Subordinated Loans;

                                                 (v)                in the case
of a Bank Loan, Corporate Bond Security or Convertible Security where the Number
of Pricing Sources for such Bank Loan, Corporate Bond Security or Convertible
Security equals 2, the percentage specified in Annex II-B-7;

                                                (vi)                in the case
of each Bank Loan, Corporate Bond Security or Eligible Convertible Security for
which (i) the Number of Pricing Sources equals 2 or (ii) the Outstanding
Facility Size is greater than or equal to $75,000,000 and less than
$150,000,000, the percentage specified in Annex II-B-8 determined based upon the
Market Value of all such Bank Loans, Corporate Bond Securities or Eligible
Convertible Securities;

                                              (vii)                in the case
of each Corporate Bond Security which has a Credit Spread greater than 20.00%
and a maturity less than one year, the percentage specified in Annex II-C-2,
determined based upon such Corporate Bond Security’s Market Value;

                                             (viii)                in the case
of each Corporate Bond Security which has an issue size less than $200,000,000,
the percentage specified in Annex II-C-3, determined based upon such Corporate
Bond Security’s Market Value;

                                                (ix)                in the case
of a Corporate Bond Security that has a Principal Balance greater than 5%, but
no greater than 50%, of the Outstanding Facility Size for such Corporate Bond
Security, the percentage specified in Annex II-C-4, determined based upon the
Principal Balance of such Corporate Bond Security;

                                                 (x)                in the case
of Corporate Bond Securities or Bank Loans of a single Obligor that have an
aggregate Market Value which exceeds 5%, but is no greater than 25%, of the
aggregate Market Value of all Eligible Investments, the percentage specified in
Annex II-C-5, determined based upon such Corporate Bond Security’s or Bank
Loan’s, as applicable, Market Value;

 

Annex II-2

 



                                                (xi)                in the case
of Corporate Bond Securities, for positions in the same Obligor Industry (when
summing up the industry concentration across the entire portfolio) which have an
aggregate Market Value greater than the specified percentage of the aggregate
Market Value of Eligible Investments, the applicable Additional Margin
Requirement applies to the portion of such Corporate Bond Securities with a
Market Value above such specified threshold, the percentage specified in Annex
II-C-6, determined based upon such Corporate Bond Security’s Market Value;
provided that the percentage applicable, under this paragraph (xi), to any
Corporate Bond Security to which a non-zero percentage under paragraph (x) above
has also been applied, shall be 0%;

                                              (xii)                in the case
of a Eligible Convertible Bond that has a Principal Balance greater than 5%, but
no greater than 50%, of the Outstanding Facility Size for such Corporate Bond
Security, the percentage specified in Annex II-D-2, determined based upon the
Principal Balance of such Corporate Bond Security;

                                             (xiii)                in the case
of Convertible Securities of a single Obligor that have an aggregate Market
Value which exceeds 10% of the aggregate Market Value of all Eligible
Investments, the percentage specified in Annex II-D-3, determined based upon
such Convertible Securities’ Market Value;

                                            (xiv)                in the case of
a Convertible Security that has an Obligor Industry whereby the aggregate Market
Value of all Eligible Investments that have been categorized with such Approved
Industry exceeds 25% of the aggregate Market Value of all Eligible Investments,
the percentage specified in Annex II-D-4, determined based upon the aggregate
Market Value of all Eligible Investments categorized with such Approved
Industry; provided that the percentage applicable, under this subsection (xiv),
to any Eligible Convertible Security to which a nonzero percentage under
subsection (xiii) above has also been applied, shall be 0%;

                                              (xv)                in the case of
Equity Securities, the greater of:

(A)                for positions which have a Market Value greater than the
specified percentage of the aggregate Market Value of all Eligible Investments,
the applicable Additional Margin Requirement applies to the portion of such
equity securities with a Market Value above such specified threshold, the
percentage specified in Annex II-E-2, determined based upon such Equity
Security’s Market Value, and

(B)                for positions in the same Obligor Industry which have an
aggregate Market Value greater than the specified percentage of the aggregate
Market Value of Eligible Investments, the applicable Additional Margin
Requirement applies to the portion of such equity securities with a Market Value
above such specified threshold, the percentage specified in Annex II-E-3,
determined based upon such Equity Security’s Market Value;

 

Annex II-3

 



                                            (xvi)                in the case of
Equity Securities for which the annualized volatility (as determined by the
Administrative Agent) exceeds 45%, the percentage specified in Annex II-E-4,
determined based upon such Equity Security’s Market Value; and

                                           (xvii)                in the case of
Equity Security positions as a multiple of daily trading volume of such Equity
Security, the percentage specified in Annex II-E-5, determined based upon such
Equity Security’s Market Value.

“Margin Requirement” means, for the purposes of determining the
Overcollateralization Test, with respect to each Eligible Investment, as of any
date of determination, the greater of (i) the Rules of the Road Margin
Requirements and (ii) 100% minus the fraction (expressed as a percentage) with
(A) a numerator of an amount equivalent to the sum of: (x) with respect to any
Loans made by Lender to Borrower secured by “margin stock” (as such term is
defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System), the then current percentage of market value assigned under
Section 221.7 of Regulation U to “margin stock”, plus (y) with respect to any
Loans made by Lender to Borrower in respect of any other Collateral, the loan
value which Lender notifies Borrower that Lender, exercising sound credit
judgment, would lend against all such other Collateral; and (B) a denominator of
the Market Value of all Collateral.

“Overcollateralization Test” means a test that is satisfied as of any Business
Day if (a) the sum, as of such Business Day, of (i) the outstanding principal
amount of Senior Indebtedness and (ii) solely with respect to a determination of
the Overcollateralization Test under Section 6.02(k) (Payment of Management
Fees), the Minimum Overcollateralization Amount, is less than or equal to
(b) the Advance Amount calculated as of such Business Day.

(b) Upon the occurrence and continuation of a Net Asset Value Floor Event, the
Administrative Agent may at any time and from time to time modify the Base
Margin Requirements and the Additional Margin Requirements specified in the
Annexes to the Collateral Valuation Schedule with the consent of the Required
Lenders.

“Rules of the Road Margin Requirement” means, for the purposes of determining
the Overcollateralization Test, with respect to each Eligible Investment, as of
any date of determination, the lesser of (1) 100% and (2) the product of (x) the
sum of (a) the Base Margin Requirement and (b) the Additional Margin Requirement
for such Fund Investment and (y) the Super-Collateralization Percentage as of
such date; provided that with respect to Revolving Loans (excluding Fully
Pre-funded Revolving Loans) and Delayed Drawdown Loans (excluding the funded
portions of Funded Delayed Drawdown Loans) that the Administrative Agent (with
the consent of the Required Lenders) has agreed in writing are not Excluded
Investments, the percentage specified in writing by the Administrative Agent
(which may be in the form of an email).

SECTION 2. Determination of Fund Investments Constituting Eligible Investments.

“Eligible Investments” means, at any date, all Fund Investments in the
Collateral on such date other than Excluded Investments.

 

Annex II-4

 



“Excluded Investments” means (without duplication):

                                                   (i)                Fund
Investments to the extent that they (a) are not subject to a perfected security
interest in favor of the Administrative Agent or (b) are subject to any Liens
(other than Permitted Liens) or (c) have been acquired other than in compliance
with the Collateral Transaction Procedures (or, in each case, applicable written
waiver thereof by the Administrative Agent);

                                                  (ii)                Excess
Fund Investments;

                                                (iii)                Fund
Investments denominated in any currency other than Dollars;

                                                (iv)                Bank Loans
and Corporate Bond Securities of a single Obligor which have a Market Value in
excess of 25% of the aggregate Market Value of all Eligible Investments;

                                                 (v)                Bank Loans
and Corporate Bond Securities which have a Principal Balance greater than 50% of
the Outstanding Facility Size for such Bank Loan or Corporate Bond Securities;

                                                (vi)                in the case
where the aggregate Market Value of all Covenant-Lite Loans, PIK Loans and
Subordinated Loans is in excess of 50% of the aggregate Market Value of all
Eligible Investments, then the portion of such Covenant-Lite Loans, PIK Loans
and Subordinated Loans that exceeds 50% of the aggregate Market Value of all
Eligible Investments;

                                              (vii)                Bank Loans
for which, on any date of determination, the Number of Pricing Sources is equal
to one or zero, unless the Administrative Agent or an Affiliate of the
Administrative Agent makes an active market in such Bank Loans;

                                             (viii)                Fund
Investments which have an Obligor Country that does not fall within the
definition of Designated Country;

                                                (ix)                Fund
Investments which have an Obligor Industry that does not fall within the
definition of Approved Industry;

                                                 (x)                reserved;

                                                (xi)                Bank Loans
that are purchased at a price below 45% of par;

                                              (xii)                Corporate
Bond Securities that are purchased at a price below 30% of par;

                                             (xiii)                all Lender
Affiliate Securities;

                                            (xiv)                Fund
Investments in amounts less than the minimum transfer increments or minimum
holding increments thereof;

 

Annex II-5

 



                                              (xv)                unless
otherwise agreed to in writing by the Administrative Agent (which may be in the
form of an email), Revolving Loans and Delayed Drawdown Loans; provided that
(a) the funded portion (which may be 100%) of any Funded Delayed Drawdown Loan
and (b) Fully Pre-funded Revolving Loans shall not be Excluded Investments;

                                            (xvi)                Synthetic
Letters of Credit for which the applicable administrative agent is not an
Approved Bank;

                                           (xvii)                Cash and Cash
Equivalents on deposit in the Revolving Loan Collateral Sub-account;

                                         (xviii)                Cash and Cash
Equivalents included in the cash reserve specified in Section 6.02(k)(ii)
(Payment of Management Fees);

                                            (xix)                Any Equity
Security other than an Eligible Equity Security;

                                              (xx)                Any Eligible
Equity Security that is a “restricted share” under Rule 144 under the Securities
Act or not otherwise freely transferable or where the Borrower, any Affiliate of
Borrower or any Borrower Affiliate Group is an Affiliate of the issuer of such
Equity Security;

                                            (xxi)                Any Eligible
Equity Security that is subject to any written shareholders agreement, investor
rights agreements or any other similar written agreements or any voting or other
written contractual restrictions;

                                           (xxii)                Any portion of
an Eligible Equity Security that exceeds 9% of the free float of the issuer of
such Equity Security;

                                         (xxiii)                Any Eligible
Equity Security that is a “penny stock” (valued at less than $1);

                                         (xxiv)                Any Convertible
Security other than an Eligible Convertible Security;

                                          (xxv)                Any Eligible
Convertible Security, or where the Equity Security into which such Eligible
Convertible Security is convertible, is a “restricted share” under Rule 144
under the Securities Act or not otherwise freely transferable or where the
Borrower, any Affiliate of Borrower or any Borrower Affiliate Group is an
Affiliate of the issuer of such Eligible Convertible Security or Equity Security
into which such Eligible Convertible Security is convertible, as applicable;

                                         (xxvi)                Any Eligible
Convertible Security, or Equity Security into which such Eligible Convertible
Security is convertible, as applicable, that is subject to any written
shareholders agreement, investor rights agreements or any other similar written
agreements or any voting or other written contractual restrictions; and

                                       (xxvii)                any investment not
included in the definition of “Fund Investments” unless the Required Lenders
have expressly consented in writing to treating such investment as a Fund
Investment and communicated a Margin Requirement for such financial asset, in
writing to the Borrower and the Manager.

 

Annex II-6

 



SECTION 3. Application of Portfolio Limitations.

“Portfolio Limitations” means, as of any date of determination (determined
without duplication):

                                                   (i)                the
aggregate Market Value of Second Lien Loans may not exceed 33% of the aggregate
Market Value of all Eligible Investments;

                                                  (ii)                the
aggregate Market Value of all Corporate Bond Securities with (a) a Spread To
Maturity in excess of 20% and (b) a Margin Requirement less than 100%, may not
exceed 20% of the aggregate Market Value of all Eligible Investments;

                                                (iii)                the
aggregate Market Value of all Bank Loans that are Revolving Loans or Delayed
Drawdown Loans may not exceed 15% of the aggregate Market Value of all Eligible
Investments; and

                                                (iv)                the
aggregate Market Value of all Participation Interests in Bank Loans may not
exceed 10% of the aggregate Market Value of all Eligible Investments.

The Administrative Agent shall have discretion at all times to determine which
Fund Investments (or portion of any Fund Investment) will be considered Eligible
Investments and which will be considered Excess Fund Investments, when
determining compliance with the Overcollateralization Test.

Notwithstanding the foregoing, under no circumstances shall any Cash, Cash
Equivalent or U.S. Government Securities be excluded from Eligible Investments
based upon the Portfolio Limitations set forth above.

SECTION 4. Determination of the Market Value of Fund Investments. (i) The
Borrower shall on each Interest Reset Date and (ii) the Administrative Agent may
at any time and from time to time calculate the Market Value of each Fund
Investment as set forth in the definition of “Market Value” below.

“Market Value” means

(a)                 with respect to Cash, the current balance thereof;

(b)                 with respect to any Cash Equivalents, the current balance or
aggregate net asset value thereof, as applicable; and

(c)                 with respect to any Fund Investment (other than Cash and
Cash Equivalents) at any date, an amount determined by the Borrower or the
Administrative Agent, as applicable, that is not in excess of the product of
(x) the Market Value Price for each unit of such Fund Investment on such date
(and, with respect to any Corporate Bond Securities which have an amortizing
principal amount, the then current factor related thereto, if applicable) and
(y) the number of units of such Fund Investment held by the Borrower; provided
that for any (A) Fully Pre-funded Revolving Loan, the number of units shall be
the maximum commitment of the Borrower in respect of such Fully Pre-funded
Revolving Loan (whether drawn or undrawn at such time), (B) Funded Delayed
Drawdown Loan, the number of units shall be considered to exclude the Maximum
Unfunded Amount (if any) of such Funded Delayed Drawdown Loan and (C) Synthetic
Letter of Credit, the number of units shall be the pre-funded amount thereof.

 

Annex II-7

 



For purposes of the definition of Market Value, accrued interest on any
interest-bearing Fund Investment shall be excluded in the determination of
Market Value by the party making such determination.

“Market Value Price” means, at any date:

(A) with respect to any Bank Loan:

(1) the lower of:

(a) the bid indication sourced from the Deutsche Bank trading desk; and

(b) for each Approved Pricing Service, the average bid indication reported by
such Approved Pricing Service; or

(2) if no such price is available pursuant to clause (A)(1) above, or if the
Administrative Agent reasonably believes that such price is not indicative of
the secondary market value of such Bank Loan, the price determined by the
Administrative Agent in its commercially reasonable discretion; the
Administrative Agent may, but is not obliged to, take into consideration other
traded debt of the Obligor, or if the Obligor has no other traded debt, traded
debt of similarly rated Obligors in the same industry, in both cases, using
generally accepted cash flow valuation methods; and

(B) with respect to any other Fund Investment:

(1) the bid price for such Fund Investment, as reported in the official price
dissemination mechanism for the relevant exchange on which such Fund Investment
is listed; or

(2) if such Fund Investment is not listed on an exchange or if the
Administrative Agent, in its commercially reasonable discretion, determines that
such price is unavailable (whether due to illiquidity, disruption or otherwise),
the price determined by the Administrative Agent in its commercially reasonable
discretion, in good faith and in accordance with standard industry practice; the
Administrative Agent may, but is not obliged to, take into consideration other
traded debt of the Obligor, or if the Obligor has no other traded debt, traded
debt of similarly rated Obligors in the same industry, in both cases, using
generally accepted cash flow valuation methods.

 

Annex II-8

 



Other than in connection with a notice to the Borrower of the occurrence of an
Overcollateralization Default Event, the Borrower will have two (2) hours from
receiving the Administrative Agent’s calculation of the Market Value of any Fund
Investment to notify the Administrative Agent of any disagreement regarding such
calculation. Upon giving notice of any such disagreement to the Administrative
Agent, the Administrative Agent shall make itself available to the Borrower to
discuss the Administrative Agent’s calculation of such Market Value; provided
that any such disagreement and discussion shall have no effect on the
Administrative Agent’s original calculation of the Market Value of such Fund
Investment (which calculation shall be binding on the Borrower absent the
written agreement of the Administrative Agent). In addition, if, in determining
that the Overcollateralization Test is not satisfied on any Business Day, the
Administrative Agent has determined the Market Value Price of any Fund
Investment pursuant to clauses (A)(1)(a), (A)(2) or (B)(2) above, then, for a
period of one (1) hour following the Administrative Agent’s notification to the
Borrower of such Overcollateralization Default Event, the Borrower shall have
the right to consult with the Administrative Agent regarding such determination
of Market Value Price.

SECTION 5. Definitions. For purposes of this Schedule, the following terms have
the following meanings:

“Adjusted Leverage Factor” means the quotient of the Aggregate Market Value of
all Eligible Investments by the overall weighted average Margin Requirement for
all Eligible Investments excluding the portion of Additional Margin Requirement
for Eligible Equity Securities and Obligor Industry add-ons, calculated pursuant
to the following clauses of the definition of Additional Margin Requirement:
(ii)(B), (xiv), (xv), (xvi), or (xvii).

“Approved Bank” means each entity listed in Schedule 4; provided that for each
such entity the Administrative Agent determines in its reasonable business
discretion that such entity is not subject to a material risk of insolvency.

“Approved Bond Dealers” means each of dealers as set forth in Schedule 8 as
revised by the Majority Lenders from time to time.

“Approved Industry” means a single industry category that is listed in Schedule
6 or any other industry category designated by the Borrower in writing and
approved by the Majority Lenders in their reasonable discretion.

“Approved Pricing Service” means a pricing or quotation service set forth in
Schedule 7 (or any successor to any such listed pricing service) or any other
pricing or quotation service designated by the Borrower in writing and approved
by the Majority Lenders in their reasonable discretion.

“Approved Selling Institution” means each entity listed in Schedule 5; provided
that for each such entity the Administrative Agent determines in its reasonable
business discretion that such entity is not subject to a material risk of
insolvency.

“Asset-Backed Security” means any fixed income security that is (a) backed by
and paid primarily from the proceeds (or payments or proceeds of a disposition)
of Eligible Assets, and (b) issued in a transaction structured to (i) isolate
the security and the Eligible Assets backing the security from the credit risk
of the sponsor of the transaction and (ii) result in the creditworthiness of
such security being primarily dependent upon (A) the creditworthiness of the
Eligible Assets backing such security and (B) any credit support provided with
respect to the creditworthiness of such Eligible Assets; provided, however, that
in no event shall an “Asset-Backed Security” include any of the following: (a) a
security issued to provide debtor-in-possession financing, (b) a CDO Security or
(c) a Structured Product Transaction.

 

Annex II-9

 



“Bank Loans” means direct purchases of, assignments of and other interests in
(a) any bank loan or (b) any loan made by an investment bank, investment fund or
other financial institution; provided that such loan under this clause (b) is
similar to those typically made, syndicated, purchased or participated by a
commercial bank or institutional loan investor in the ordinary course of
business. For the avoidance of doubt, “Bank Loans” shall include any
Participation Interest in a Bank Loan.

“Cash” means any immediately available funds in Dollars (including amounts held
in the Custodial Account or on deposit with the Custodian pursuant to “sweep”
arrangements linked to the Custodial Account).

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations or Corporate Bond Securities:

                                                   (i)                U.S.
Government Securities; or

                                                  (ii)                Money
Market Funds;

provided that in each case, as at the date such investment is purchased by the
Borrower, the Maturity of such investment is less than 2 years.

“CDO Securities” means any Corporate Bond Securities issued by a special purpose
vehicle that entitle the holders thereof to receive payments that depend
primarily on cash flow from, or proceeds upon the sale of, a pool of bank loans
or high yield securities.

“Convertible Security” means a security that is convertible into or exchangeable
for Equity Securities.

“Corporate Bond Securities” means corporate bonds and other corporate debt
securities, but not including Bank Loans, Non-Credit Risk Securities,
Convertible Securities, Structured Finance Obligations or any security, note or
other structure to the extent that the same provides synthetic exposure to the
relevant corporate credit.

“Covenant-Lite Loans” means any Bank Loan that either (i) does not contain any
financial covenants or (ii) requires the borrower to comply with an Incurrence
Covenant but no Maintenance Covenant.

“Credit Spread” means, with respect to any Corporate Bond Security, the
difference between the yield to maturity (based on the price and coupon for such
Corporate Bond Security) for such Corporate Bond Security and the interpolated
yield curve for US. Treasury Securities, as reasonably determined by the
Administrative Agent.

 

Annex II-10

 



“Delayed Drawdown Loan” means a Fund Investment (including letter of credit
facilities, unfunded commitments under specific facilities and other similar
loans and investments) that pursuant to its terms may require one or more future
advances to be made to the Obligor by the Borrower, which may not permit the
re-borrowing of any amount previously repaid; provided that any such Fund
Investment shall be considered a “Delayed Drawdown Loan” only until all
commitments to make advances to the Obligor expire or are terminated or reduced
to zero.

“Designated Country” means (i) each of Canada and the United States of America
and (ii) each other country identified by the Borrower from time to time and
confirmed in writing as acceptable by the Majority Lenders.

“Eligible Assets” means financial assets, either fixed or revolving, that by
their terms convert into cash within a finite time period plus any rights or
other assets designed to assure the servicing or timely distribution of proceeds
to security holders.

“Eligible Equity Securities” means Equity Securities of U.S. domestic issuers
forming part of a Major Index.

“Eligible Convertible Security” means a Convertible Security converting into an
Eligible Equity Security.

“Equity Security” means any class of preferred stock (if exchange listed) or
common stock or an equivalent interest, including but not limited to preferred
stock (if exchange listed) or common stock of a corporation or a company and a
unit of beneficial ownership in a trust, limited liability company or limited
partnership interest.

“Excess Fund Investments” means any Fund Investments or portion thereof having a
Market Value in excess of the percentages set forth in the definition of
Portfolio Limitations (in each case determined using the most recent Market
Value for the applicable Fund Investments).

“FT Interactive Data” means the price/quotation reporting service provided by
the Interactive Data Corporation or any successor service thereto as determined
by Administrative Agent.

“Fully Pre-funded Revolving Loan” means a fully pre-funded Revolving Loan for
which (1) the pre-funded amount has been deposited with the applicable
administrative agent and (2) the applicable administrative agent is an Approved
Bank.

“Funded Delayed Drawdown Loan” means a Delayed Drawdown Loan for which a portion
(which may be 100%) has been funded.

“Fund Investments” means all Cash, Cash Equivalents, Bank Loans, Corporate Bond
Securities, Convertible Securities and Equity Securities owned by the Borrower,
together with any other financial asset that the Administrative Agent and the
Required Lenders have expressly agreed to in writing may be included as a “Fund
Investment”. After the Original Closing Date, Fund Investments which the
Borrower has contracted to purchase shall be deemed for purposes of the Credit
Agreement to be owned by the Borrower (i) in the event that (a) the selling
institution is an Approved Selling Institution or (b) if the selling institution
is not an Approved Selling Institution, (1) the aggregate Market Value of all
transactions for which the Borrower has entered into a binding commitment to
purchase the relevant investment but for which closing has not occurred is 10%
or less of the current Market Value of all the Fund Investments from the date
the Borrower enters into a binding commitment for such purchase and (2) not more
than 50% of the aggregate Market Value of such transactions is with a single
selling institution and (ii) otherwise, only from the date of settlement of such
purchase, and Fund Investments which the Borrower has contracted to sell shall
cease to be Fund Investments for purposes of the Credit Agreement from the date
the Borrower enters into a binding commitment for such sale. For the avoidance
of doubt, “Fund Investments” shall not include Trade Claims.

 

Annex II-11

 



“Incurrence Covenant” means a covenant by the Obligor under a Bank Loan to
comply with one or more financial covenants only upon the occurrence of certain
actions of the borrower including, but not limited to, a debt issuance, dividend
payment, share purchase, merger, acquisition or divestiture.

“Maintenance Covenant” means a covenant by the Obligor under a Bank Loan to
comply with one or more financial covenants that test for either a cash
component (interest coverage ratio, fixed charge ratio, etc.) or a leverage
covenant (net debt ratio, total debt ratio, etc.) during each reporting period
regardless of whether or not the borrower has taken any specific action.

“Major Index” means NASDAQ-100 Index, Russell 1000® Index, S&P 500® and the Dow
Jones STOXX Americas 600 Me.

“Maturity” means, for each Fund Investment, the number of years (which may be
expressed as a fraction) from the date of such determination to the scheduled
maturity date of such Fund Investment.

“Maximum Number of Price Indications” means, on each Business Day, the greater
of the Number of Price Indications for each Approved Pricing Service on such
date.

“Maximum Unfunded Amount” means, as of any date of determination with respect to
any Revolving Loan or Delayed Drawdown Loan, the maximum amount of Cash that the
Borrower is committed to advance in respect thereof that is undrawn as of such
date of determination.

“Minimum Overcollateralization Amount” means, as of any date of determination,
an amount equal to the greater of (a) 5% of the aggregate Market Value of all
Eligible Investments on such date and (b) $5,000,000.

“Money Market Funds” means investments in money market funds, which satisfy the
conditions set forth in Rule 2a-7 of the Investment Company Act of 1940.

“Net Asset Value Floor Event” means, as of any date of determination, the Net
Asset Value of the Manager on such day declines below the Net Asset Value Floor.

 

Annex II-12

 



“Non-Credit Risk Security” means a security with respect to which an
institutional money manager would evaluate its value primarily by reference to
factors other than (a) the coupon (or the coupon as adjusted for any purchase
discount or premium) in relation to prevailing market yields, (b) the credit
worthiness of the issuing entity or (c) the adequacy of the underlying financial
assets supporting such security to ensure the repayment of the security
according to its terms (which adequacy may be measured by a credit analysis of
the likelihood of the obligors of such underlying assets to pay according to the
terms of such underlying assets or an analysis of the sufficiency of the income
streams thereon to meet the payment terms of the security).

“Number of Price Indications” means, on each Business Day, with respect to each
Approved Pricing Service, the number of bid indications reported as being used
to calculate the average bid indication reported by such Approved Pricing
Service on such Business Day.

“Number of Pricing Sources” means, as of any date of determination, (i) for each
Bank Loan, the arithmetic average, over the five Business Days immediately
preceding such date of determination, of the Maximum Number of Price Indications
on such Business Day, and (ii) for Corporate Bond Securities, the number of
unique daily bid-side quotations that the Administrative Agent receives directly
from the list of Approved Bond Dealers, except that (x) if the Administrative
Agent believes in its sole discretion that any quotation reported on FT
Interactive Data or TRACE is duplicative of another quoting dealer, then that
quote will be excluded from the calculation, and (y) if any of the quoting
dealers’ 5 Year Ask CDS Spread is greater than 350 basis points, then their
quotes will also be excluded from the analysis. On each date of determination,
the Number of Pricing Sources shall be rounded up to the nearest whole number.

If DBNY is the source of one of the price indications for Bank Loans or is the
source of one of the bid-side daily quotations for Corporate Bond Securities and
(i) there is only one other price indication or quotation, as applicable, then
the Number of Pricing Sources will count as 3 instead of 2, or (ii) there is no
other price indication or quotation, as applicable, then the Number of Pricing
Sources will count as two instead of one, provided that the Administrative Agent
can change the margin requirement for these positions in its sole discretion
upon 8 business days notice to the Borrower.

“Obligor Country” means, for any Fund Investment, the country from which the
Obligor derives the majority of its revenue and assets, as determined by the
Administrative Agent in its reasonable business judgment.

“Obligor Industry” means, for any Fund Investment, the industry from which the
Obligor derives the majority of its revenue and assets, as determined by the
Administrative Agent in its reasonable business judgment.

“Obligor Sector” means, for any Fund Investment, the sector from which the
Obligor derives the majority of its revenue and assets, as determined by the
Administrative Agent in its reasonable business judgment.

 

Annex II-13

 



“Outstanding Facility Size” means, on any date of determination, (i) with
respect to any Bank Loan, the then aggregate outstanding principal amount of
such Bank Loan and (ii) with respect to any Corporate Bond Security, the then
outstanding notional amount in issuance of such Corporate Bond Security, each as
determined in the reasonable business judgment of the Administrative Agent. For
purposes of the definition of “Outstanding Facility Size,” if a facility for
Bank Loans or for the issuance of Corporate Bond Securities offers different
tranches or issuances, then each such tranche or issuance shall be deemed to be
a separate Bank Loan or Corporate Bond Security; provided that an add-on of any
existing tranche shall be deemed to be the same Bank Loan as the existing
tranche with similar terms.

“PIK Loan” means a Fund Investment on which all or a portion of the interest
accrued for a specified portion of time or until the maturity thereof is, or at
the option of the Obligor may be, added to the principal balance of such Fund
Investment or otherwise deferred rather than being paid in cash; provided that a
Fund Investment that, in addition to any capitalized interest, requires by the
terms of its applicable documentation interest to be paid in cash at a rate of
(in the case of a PIK Loan that is a Fixed Rate Fund Investment) at least 3.50%
and (in the case of a PIK Loan that is a Floating Rate Fund Investment) at least
LIBOR plus 2.50% per annum shall be deemed not to be a PIK Loan hereunder.

“Principal Balance” means, at any time, with respect to any Fund Investment, the
outstanding principal amount of such Fund Investment, including with respect to
any Revolving Loans or Delayed Drawdown Loans, the Maximum Unfunded Amount
thereunder.

“Revolving Loan” means any Fund Investment (other than a Delayed Drawdown Loan),
including revolving loans, funded and unfunded portions of revolving credit
lines and letter of credit facilities, unfunded commitments under specific
facilities and other similar loans and investments, that by its terms may
require one or more future advances to be made to the Obligor by the Borrower;
provided that any such Fund Investment will be considered a “Revolving Loan”
only until all commitments to make advances to the Obligor expire or are
terminated or irrevocably reduced to zero.

“Second Lien Loan” means a secured Bank Loan that, at the time of its purchase
by the Borrower, (a) is secured solely by equity interests issued by one or more
Persons or (b) has collateral (i) that is also pledged to secure an obligation
senior to such Bank Loan or (ii) with a value (determined by the Administrative
Agent in its reasonable judgment) that is less than the sum of the outstanding
principal amount of such Bank Loan and the outstanding principal amount of all
other indebtedness secured by such collateral that is prior to or pari passu
with such Bank Loan’s claim with respect to such collateral.

“Senior Indebtedness” means all Senior Lender Indebtedness together with any
other obligations of the Borrower that have a Lien in any Collateral ranked
senior to, or pari passu with, the Administrative Agent’s Lien or that ranks
senior in right of payment to the Senior Lender Indebtedness (whether by
operation of Law or agreement of the Administrative Agent).

“Senior Secured Loan” means a Bank Loan that (a) is not (and by its terms is not
permitted to become) subordinate in right of payment to any other obligation of
the Obligor thereof and (b)(i) is secured by a valid first priority perfected
security interest or lien on specified collateral securing such Obligor’s
obligations thereunder, (ii) in the Administrative Agent’s reasonable judgment
(at the time of the relevant trade), the value of such collateral at the time of
its acquisition is not less than the outstanding principal balance of such Bank
Loan plus the aggregate outstanding principal balances of all other loans of
equal seniority secured by a pari passu lien or security interest in such
collateral and (iii) such Bank Loan is not secured solely or primarily by the
common stock of, or other equity interests in, such Obligor or any of its
Affiliates; or solely by intangible assets.

 

Annex II-14

 



“Spread To Maturity” means, for any Fund Investment, the zero discount margin,
expressed as a percentage, as calculated by the Administrative Agent, in its
reasonable business discretion, by using the Z-DM field of the YA screen of
Bloomberg (incorporating the effects of all terms of such Fund Investment,
including any “LIBOR floors”); provided that in the event that the
Administrative Agent, in its reasonable business determination, does not believe
that such calculation methodology provides an accurate reflection of the “Spread
To Maturity” for such Fund Investment, then the “Spread To Maturity” for such
Fund Investment will be as calculated by the Administrative Agent in a
commercially reasonable manner, at its sole and absolute discretion.

“Structured Finance Obligations” means (a) Asset-Backed Securities, (b) CDO
Securities and (c) Structured Product Transactions.

“Structured Product Transaction” means (a) any Swap Transaction between the
Borrower and a counterparty pursuant to which (i) the counterparty is entitled
to receive from the Borrower an amount equal to (A) periodic payments based on
the notional amount of such transaction for the term thereof at a specified rate
(which may be fixed or floating) or (B) the decrease over the term of such
transaction in the market value of a designated pool of more than one Bank Loan,
Corporate Bond Security or other asset or any combination of the foregoing; and
(ii) the counterparty is obligated to make payment to the Borrower in an amount
equal to (A) the interest, fees and other cash flows paid on such designated
pool of Bank Loans, Corporate Bond Securities or other assets for the term of
such transaction or (B) the increase over the term of such transaction in the
market value of such designated pool of Bank Loans, Corporate Bond Securities or
other assets or (iii) the counterparty and the issuer agree to pay a net amount
calculated by reference to (i) and (ii) above; (b) any transaction commonly
referred to as a “total return swap” involving more than one asset; and (c) any
transaction that is substantially similar to the transactions described in
clauses (a) and (b) above.

“Subordinated Loan” means any Bank Loan, other than a PIK Loan, that is not a
Senior Secured Loan or a Second Lien Loan.

“Super-Collateralization Event” means the occurrence of any of the following
events or conditions:

                                                   (i)                a Key
Person Event;

                                                  (ii)                an event
specified in Section 7.01(i) (Bankruptcy, Insolvency, etc.) with respect to GSO
or FS Advisor;

 

Annex II-15

 



                                                (iii)                (A) GSO is
removed, replaced, terminated or resigns as sub-advisor pursuant to the
Sub-Advisory Agreement (including as a result of termination of the Sub-Advisory
Agreement) or otherwise ceases for any reason to act as sub-advisor in respect
of or to be the exclusive provider of investment advisory services, directly or
indirectly, in connection with this Agreement or (B) FS Advisor is removed,
replaced, terminated or resigns as adviser pursuant to the Investment Advisory
and Administrative Services Agreement between FS Energy and FS Advisor, dated
April 28, 2011 (as amended); or

                                                (iv)                an event
specified in Section 7.01(m) (Manager and Equity Owner Events), Section 7.01(n)
(Net Asset Value), Section 7.01(o) (Anti-Terrorism and Anti-Money Laundering
Events) or Section 7.01(p) (Regulatory Events).

“Super-Collateralization Percentage” means:

                                                   (i)                prior the
occurrence of a Super-Collateralization Event, 100%;

                                                  (ii)                from and
including the date a Super-Collateralization Event occurs to but excluding the
eighth (8th) Business Day thereafter, 105%;

                                                (iii)                from and
including the eighth (8th) Business Day following such Super-Collateralization
Event to but excluding the 17th Business Day thereafter, 110%;

                                                (iv)                from and
including the 17th Business Day following such Super-Collateralization Event to
but excluding the 26th Business Day thereafter, 115%;

                                                 (v)                from and
including the 26th Business Day following such Super-Collateralization Event to
but excluding the 35th Business Day thereafter, 120%; and

                                                (vi)                from and
including the 35th Business Day following such Super-Collateralization Event to
and including the Commitment Termination Date, 125%.

“Swap Transaction” means: (i) any rate, basis, commodity, currency, debt, credit
or equity swap; (ii) any put, cap, collar or floor agreement; (iii) any rate,
basis, commodity, currency, debt, credit or equity futures or forward agreement;
(iv) any rate, basis, commodity, currency, debt, credit or equity option
representing an obligation to buy or sell a security, commodity, currency, debt,
credit or equity; (v) any instrument that could be considered to be a “commodity
interest” under the Commodity Exchange Act, as amended, and the rules and
regulations promulgated thereunder and (vi) any other similar agreement;
provided that “Swap Transaction” shall not include any transaction in which the
Borrower has satisfied in full all of its payment and delivery obligations
thereunder and has no future payment or delivery obligations, whether absolute
or contingent, thereunder.

“Synthetic Letter of Credit” means any letter of credit facility that requires a
lender party thereto to pre-fund in full its obligations thereunder; provided
that any such lender shall (a) have no further funding obligation thereunder and
(b) have a right to be reimbursed or repaid by the borrower its pro rata share
of any draws on a letter of credit issued thereunder.

 

Annex II-16

 



“TRACE” means the Trade Reporting and Compliance Engine developed by the
Financial Industry Regulatory Authority (“FINRA”) or any successor service
thereto as determined by Lender.

“Trade Claims” means all trade payables (all “accounts” and “chattel paper” as
such terms are used in §§ 9-102(a)(2) and 9-102(a)(11), respectively, of the
UCC) and trade claims (i.e., secured and unsecured obligations incurred in
connection with the acquisition of goods or services, including participations
therein).

“U.S. Government Securities” means securities that are direct obligations of, or
fully guaranteed by, the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America and in the
form of conventional bills, bonds and notes. For the avoidance of doubt, all
“U.S. Government Securities” will be required to fall within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940. In no event shall U.S.
Government Securities include: (i) any security providing for the payment of
interest only, (ii) any Swap Transaction or (iii) any obligation on which all or
any portion of the payments thereunder is based, directly or indirectly, on any
Swap Transaction.

 



Annex II-17

 

Annex II-A-1

Base Margin Requirement – Cash and Cash Equivalents

Fund Investment

 

Base Margin
Requirement

Cash   0.0% Cash Equivalents   2.0%

 



Annex II-18

 

Annex II-B-1

Base Margin Requirement – Bank Loans

   

Greater than or equal to
$400 million

 

Greater than or equal to
$150 million and less than
$400 million

 

Greater than or equal to $75 million and less than $150 million

Spread To Maturity

 

Greater
than 5

 

2, 3, 4 or 5

 

Greater
than 5

 

2, 3, 4 or 5

 

Greater than 2

Less than or equal to 2.50%   15%   17%   24%   26%   43% Greater than 2.50% and
less than or equal to 6.00%   20%   21%   28%   30%   43% Greater than 6.00% and
less than or equal to 9.00%   24%   26%   32%   34%   44% Greater than 9.00% and
less than or equal to 12.00%   30%   32%   39%   42%   46% Greater than 12.00%
and less than or equal to 15.00%   34%   37%   43%   45%   49% Greater than
15.00% and less than or equal to 18.00%   38%   41%   47%   49%   54% Greater
than 18.00% and less than or equal to 20.00%   42%   43%   50%   52%   TBA
Greater than
20.00%   TBA   TBA   TBA   TBA   TBA

 

“TBA” means as advised to the Manager/Borrower, in writing, by the
Administrative Agent (with the approval of the Required Lenders) on a case by
case basis and, until so advised, 100%.

 

Annex II-19

 

 

Annex II-B-2

Additional Margin Requirement – Bank Loans

   

Outstanding Facility Size

   

Greater than or equal to
$400 million

 

Greater than or equal to $150
million and less than $400 million

 

Greater than or equal to $75 million and less than $150 million

   

Number of Approved Sources

Principal Balance

 

Greater
than 7

 

5, 6 or 7

 

2, 3 or 4

 

Greater
than 7

 

5, 6 or 7

 

2, 3 or 4

 

Greater
than 2

Greater than $5 million and less than or equal to $10 million   0%   0%   0%  
0%   0%   3%   3% Greater than $10 million and less than or equal to $15 million
  2%   3%   3%   3%   3%   4%   6% Greater than $15 million and less than or
equal to $20 million   3%   3%   4%   4%   4%   5%   9% Greater than $20 million
and less than or equal to $30 million   4%   7%   7%   7%   9%   12%   TBA
Greater than $30 million and less than or equal to $40 million   4%   7%   9%  
7%   12%   TBA   TBA Greater than $40 million and less than or equal to $50
million   7%   7%   12%   9%   12%   TBA   TBA Greater than $50 million and less
than or equal to $150 million   7%   9%   TBA   12%   TBA   TBA   TBA Greater
than $150 million   TBA   TBA   TBA   TBA   TBA   TBA   TBA

“TBA” means as advised, in writing, by the Administrative Agent (with the
approval of the Required Lenders) on a case by case basis, and until so advised,
100%.

 



Annex II-20

 

Annex II-B-3

Additional Margin Requirement – Bank Loans

Aggregate Market Value for such Bank Loans and Corporate
Bond Securities of a single Obligor as a percentage of the
aggregate Market Value for all Eligible Investments

 

Additional Margin
Requirement

Greater than 5% and less than or equal to 15%   4.5% Greater than 15% and less
than or equal to 25%   13% Greater than 25%   100%

 



Annex II-21

 

Annex II-B-4

Additional Margin Requirement – Bank Loans

Aggregate Market Value for all Bank Loans with such Obligor
Industry (when summing up the industry concentration across
the entire portfolio) as a percentage of the aggregate Market
Value for all Eligible Investments

 

Additional Margin
Requirement

Greater than 25% and less than or equal to 50%   4.5% Greater than 50%   25%

 



Annex II-22

 

Annex II-B-5

Additional Margin Requirement – Bank Loans

Market Value for such Bank Loan as a percentage
of the Outstanding Facility Size

 

Additional Margin
Requirement

Greater than 5% and less than or equal to 10%   6.5% Greater than 10% and less
than or equal to 25%   13% Greater than 25% and less than or equal to 50%   43%
Greater than 50%   100%

 

Annex II-23

 



Annex II-B-6

Additional Margin Requirement – Bank Loans

Aggregate Market Value for all Covenant-Lite Loans, PIK
Loans and Subordinated Loans as a percentage of the
aggregate Market Value of all Eligible Investments

 

Additional Margin
Requirement

Greater than 10% and less than or equal to 15%   4% Greater than 15% and less
than or equal to 20%   9% Greater than 20% and less than or equal to 25%   13%
Greater than 25% and less than or equal to 50%   26% Greater than 50%   100%

*Covenant-Lite Loans (i) with more than $400 million principal amount
outstanding, (ii) that have five or more daily acceptable pricing sources (or
three or more, so long as the lead arranger is an Approved Covenant-Lite Bank),
and (iii) that have an issuance date post 2009, will be excluded from the
Aggregate Covenant-Lite, PIK and Subordinated Loans concentration calculations
for purposes of this Annex II-B-6 as long as (x) the Market Value of such
Covenant-Lite Loans constitute less than 50% of the Market Value of all Eligible
Investments and (y) no single such Covenant-Light Loan position exceeds $20
million in notional amount.

Approved Covenant-Lite Banks: Bank of America/Merrill Lynch, Barclays,
Citigroup, Credit Suisse, Deutsche Bank, Goldman Sachs, JP Morgan, Morgan
Stanley, Royal Bank of Canada, Royal Bank of Scotland, and UBS.

 



Annex II-24

 

Annex II-B-7

Additional Margin Requirement – Bank Loans, Corporate Bond Securities,
Convertible Securities

Bank Loans, Corporate Bond Securities, Convertible
Securities with only 2 Approved Pricing Sources

 

Additional Margin
Requirement

If the lead arranger or administrative agent of the Bank Loan, Corporate Bond or
Convertible Security is an Approved Bank   13% If the lead arranger or
administrative agent of the Bank Loan, Corporate Bond or Convertible Security is
not an Approved Bank   100%

 





*

If Deutsche Bank is one of the pricing sources, then one source will equal 2 and
two sources will equal three.

 

Annex II-25

 

 

Annex II-B-8

Additional Margin Requirement – Bank Loans, Corporate Bond Securities,
Convertible Securities

Aggregate Market Value for all Bank Loans, Corporate
Bonds, Convertible Securities with only 2 Approved Pricing
Sources AND Bank Loans with Outstanding Facility Size
greater than or equal to $75 million and less than $150 million
as a percentage of the aggregate Market Value of all Eligible
Investments

 

Additional Margin
Requirement

Less than or equal to 25%   0% Greater than 25% and Less than or equal to 50%  
15% Greater than 50%   100%

 



Annex II-26

 

Annex II-C-1

Base Margin Requirement – Corporate Bond Securities

   

Maturity

Spread To Maturity

 

Equal to
3 years

 

Equal to
5 years

 

Equal to
12 years

 

Equal to
17 years

 

Equal to
30 years

Less than or equal to 0.50%   6.8%   6.8%   7.2%   8.1%   10.8% Equal to 1.25%  
6.8%   6.8%   10.8%   12.6%   15.3% Equal to 4.00%   8.1%   12.6%   20.7%  
23.4%   27.0% Equal to 6.00%   13.5%   19.8%   29.7%   32.4%   33.3% Equal to
9.00%   18.9%   26.1%   35.1%   36.9%   37.8% Equal to 12.00%   23.4%   30.6%  
38.7%   39.6%   39.6% Less or Equal to 20.00%   32.4%   39.6%   43.2%   43.2%  
43.2%

*Base margin rates in the following tables depend on both the Credit Spread of
the corporate bond (vertical axis) and the maturity of the corporate bond
(horizontal axis). The base rates are bi-linearly interpolated within the table
boundaries. For bonds with (i) maturity less than 3 years, the Base Margin Rate
shall be based on a maturity equal to 3 years, (ii) Credit Spread less than
0.50%, the Base Margin Rate shall be based on the Spread to Maturity equal to
0.50% or (iii) maturity greater than 30 years, the Base Margin Rate will be as
agreed on a case by case basis by the Administrative Agent and the Borrower.

 



Annex II-27

 

 

Annex II-C-2

Base Margin Requirement – Corporate Bond Securities

Bond Price (Credit Spread Larger than 20.00%,
Maturity Less than 1 year)

 

Margin Rate

Larger than 75   43% Larger than 60 and less or equal to 75   48% Less than 60  
100%

*Corporate Bond Securities with Credit Spreads greater than 20% will only be
financed up to 20% of the aggregate Market Value of all Eligible Investments.

 



Annex II-28

 

Annex II-C-3

Additional Margin Requirement – Corporate Bond Securities

Issue Size

 

Additional Margin
Requirement

Less than $200 Million   10%

 



Annex II-29

 

Annex II-C-4

Additional Margin Requirement – Corporate Bond Securities

Market Value for such Corporate Bond Securities
as a percentage of the Outstanding Facility Size

 

Additional Margin
Requirement

Greater than 5% and less than or equal to 10%   7.5% Greater than 10% and less
than or equal to 25%   15% Greater than 25% and less than or equal to 50%   50%
Greater than 50%   100%

 



Annex II-30

 

Annex II-C-5

Additional Margin Requirement – Corporate Bond Securities

Aggregate Market Value for such Corporate Bond Securities
of a single Obligor as a percentage of the aggregate Market
Value for all Eligible Investments

 

Additional Margin
Requirement

Greater than 5% and less than or equal to 25%   5% Greater than 25%   100%

 



Annex II-31

 

Annex II-C-6

Additional Margin Requirement – Corporate Bond Securities

LMV for such Corporate Bond Securities with one
Obligor Industry (when summing up the industry
concentration across the entire portfolio) as a
percentage of the GMV along with Floor condition

 

LMV Floor

 

Additional Margin
Requirement

160% divided by Adjusted Leverage Factor   20%   22.5%

 



Annex II-32

 

Annex II-D-1

Base Margin Requirement – Convertible Securities

Convert Type

 

Margin Rate

Delta is less than or equal to 30%   Corporate Bond Margin Delta is larger than
30% and less than 55%   Interpolated Delta is larger than or equal to 55% and
less than 85%   15% Delta is greater than or equal to 85%   {Maximum value of
5%,
(Minimum value of 15% and
Premium)}

*The margin requirements apply to the delta-hedged portions of convertibles.
Unhedged portions of convertibles are margined at the same rates plus the
applicable equities margin requirement on the unhedged delta equivalent
underlying shares.

The Premium refers to the conversion premium expressed as a percentage of the
convertible market value.

If contingent/not immediately convertible securities make up more than 20% of
the total Market Value of Eligible Convertible Securities, they will be margined
at the applicable corporate bond margin rate.

 



Annex II-33

 

Annex II-D-2

Additional Margin Requirement – Convertible Securities

Market Value for such Convertible Securities as a percentage
of the Outstanding Facility Size

 

Additional Margin
Requirement

Greater than 10% and less than or equal to 25%   10% Greater than 25% and less
than or equal to 50%   25% Greater than 50%   50%

 



Annex II-34

 

Annex II-D-3

Additional Margin Requirement – Convertible Securities

Aggregate Market Value for such Convertible
Securities of a single Obligor as a percentage of the
aggregate Market Value for all Eligible Investments

 

Percentage of Amount
Outstanding

 

Additional Margin
Requirement

Greater than 10% and less than or equal to 25%   Less than 10%   5% Greater than
25% and less than or equal to 50%   Less than 10%   10% Greater than 50% and
less than or equal to 100%   Less than 10%   20% Greater than 10% and less than
or equal to 50%   Greater than or equal to 10%   10% Greater than 50% and less
than or equal to 100%   Greater than or equal to 10%   20%

 



Annex II-35

 

Annex II-D-4

Additional Margin Requirement – Convertible Securities

Aggregate Market Value for all Convertible Securities with
such Obligor Industry as a percentage of the aggregate Market
Value for all Eligible Investments

 

Additional Margin
Requirement

Greater than 25% and less than or equal to 50%   10% Greater than 50%   20%

 



Annex II-36

 

Annex II-E-1

Base Margin Requirement – Equities Securities

Selection Universe

 

Base Margin
Requirement

Major Index Equity Issuers   30%

*Equity Securities that are not included in a Major Index and Excluded
Investments.

 



Annex II-37

 

Annex II-E-2

Additional Margin Requirement – Equity Securities

Market Value for such Equity Securities as a
percentage of the aggregate Market Value of all
Eligible Investments along with Floor condition

 

Threshold

 

Additional Margin
Requirement

80% divided by Adjusted Leverage Factor   10%   19% 160% divided by Adjusted
Leverage Factor   20%   100%

 



Annex II-38

 

Annex II-E-3

Additional Margin Requirement – Equity Securities

LMV for such Equity Securities with one Obligor
Industry as a percentage of the GMV along with
Floor condition

 

LMV Floor

 

Additional Margin
Requirement

160% divided by Adjusted Leverage Factor   20%   22.5%

 



Annex II-39

 

Annex II-E-4

Additional Margin Requirement – Equity Securities

Volatility of Equity Securities

 

Additional Margin
Requirement

Greater than or equal to 45% and less than 65%   2.5% Greater than or equal to
65% and less than or equal to 85%   4% Greater than 85%   7.5%

 



Annex II-40

 

Annex II-E-5

Additional Margin Requirement – Equity Securities

Number of Days
Volume for trading a number of such Equity Security included in the Fund
Investments

 

Additional Condition

 

Additional Margin
Requirement

Greater than or equal to 1 and less than 2.5   Individual position in such
Equity Security is less than 2% of the aggregate Market Value of all Eligible
Investments and the aggregate Market Value of positions in Equity Securities
with greater than five days trading volume is less than 15% of the aggregate
Market Value of all Eligible Investments   2.5% Greater than or equal to 2.5 and
less than 5   Individual position in such Equity Security is less than 2% of the
aggregate Market Value of all Eligible Investments and the aggregate Market
Value of positions in Equity Securities with greater than five days trading
volume is less than 15% of the aggregate Market Value of all Eligible
Investments   15% Greater than or equal to 5 and less than 15   Individual
position in such Equity Security is less than 2% of the aggregate Market Value
of all Eligible Investments and the aggregate Market Value of positions in
Equity Securities with greater than five days trading volume is less than 15% of
the aggregate Market Value of all Eligible Investments   25% Greater than 15  
Individual position in such Equity Security is less than 2% of the aggregate
Market Value of all Eligible Investments and the aggregate Market Value of
positions in Equity Securities with greater than five days trading volume is
less than 15% of the aggregate Market Value of all Eligible Investments   100%
Greater than or equal to 1 and less than 2.5   Individual position in such
Equity Security is less than 2% of the aggregate Market Value of all Eligible
Investments or the aggregate Market Value of positions in Equity Securities with
greater than five days trading volume is less than 15% of the aggregate Market
Value of all Eligible Investments   5% Greater than or equal to 2.5 and less
than 5   Individual position in such Equity Security is less than 2% of the
aggregate Market Value of all Eligible Investments or the aggregate Market Value
of positions in Equity Securities with greater than five days trading volume is
less than 15% of the aggregate Market Value of all Eligible Investments   20%
Greater than or equal to 5 and less than 15   Individual position in such Equity
Security is less than 2% of the aggregate Market Value of all Eligible
Investments or the aggregate Market Value of positions in Equity Securities with
greater than five days trading volume is less than 15% of the aggregate Market
Value of all Eligible Investments   30% Greater than 15   Individual position in
such Equity Security is less than 2% of the aggregate Market Value of all
Eligible Investments or the aggregate Market Value of positions in Equity
Securities with greater than five days trading volume is less than 15% of the
aggregate Market Value of all Eligible Investments   100%

 

*

The Margin Requirement will be 100% for any Equity Security (and any Equity
Security position into which Convertible Securities may be converted) for which
the ratio of trading volume to the free float of such Equity Security exceeds
5%.

 



Annex II-41

 

Annex III

COLLATERAL TRANSACTION PROCEDURES

The following procedures are required to be followed (a) in connection with the
purchase or sale of a Bank Loan, Corporate Bond Security, Convertible Security
or Equity Security to qualify as a “Fund Investment” and (b) to satisfy the
covenants set forth in Sections 6.01(s) and 6.02(1) of the Credit Agreement that
the Borrower not to enter into any purchase or sale with respect to any Fund
Investment other than in compliance with the then applicable Collateral
Transaction Procedures. Capitalized terms used but not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement or the
Collateral Valuation Schedule.

I. Trade Approval Process

(a) The Borrower may request a trade (a “Trade”) of a Fund Investment by sending
the proposed trade details, including the credit description, price, quantity,
trade date, par/distressed, counterparty, counterparty contact details, delayed
compensation and any other non-standard terms (a “Trade Request”), as
applicable, by email to the Administrative Agent (with a copy to the Custodian).

(b) If a Trade Request is received by the Administrative Agent by 4:30 p.m. (New
York time) on any Business Day, the Administrative Agent shall be required to
consent to such Trade by 5:30 p.m. (New York time) on such Business Day (such
consent not to be withheld or delayed if prior to and immediately following such
Trade no Default or Event of Default shall have occurred). Any Trade Request
received by the Administrative Agent after 4:30 p.m. (New York time) shall be
deemed to have been received by the Administrative Agent on the following
Business Day.

(c) If the Administrative Agent approves a Trade:

(i) the Borrower shall send the related trade ticket (the “Trade Ticket”) by
email to the Custodian (with a copy to the Administrative Agent); and

(ii) the Borrower shall negotiate and prepare all applicable documentation
relating to the Trade with the counterparty, including the related purchase and
sale, assignment and transfer agreements (as applicable) and a funding memo (the
“Assignment Documentation”) and obtain any necessary approvals from the Obligor
or administrative or other agent relating to such Trade (the “Agent”).

(d) The Borrower shall send drafts of such Assignment Documentation to the
Custodian (with a copy to the Administrative Agent), which the Custodian shall
approve or reject based on (i) a comparison with the related Trade Ticket and
(b) the availability of funds (whether on deposit in the Custodial Account or
availability under the Commitment).

 

Schedule 8-1

 



(e) Prior to the settlement date of any Trade, the Borrower shall provide the
Administrative Agent (with a copy to the Custodian) with:

(i) acknowledgments of all filings or recordations necessary to perfect its
Liens in the relevant Fund Investment, as well as UCC and Lien searches, as
applicable, and other evidence reasonably satisfactory to the Administrative
Agent that the only Liens on the Borrower’s interest in the Fund Investment are
Permitted Liens;

(ii) evidence that all applicable consents and approvals (including of the Agent
or Obligor for any Bank Loan) have been obtained by the Borrower;

(iii) evidence that (a) where the Borrower is the buyer or purchaser of a
distressed Bank Loan, the Borrower has received any relevant upstream
documentation and (b) where the Borrower is the buyer or purchaser of any Bank
Loan, the seller of such Bank Loan is the lender of record with respect to such
Bank Loan;

(iv) reasonably satisfactory evidence that the Borrower has instructed an
Obligor under the relevant Fund Investment to make all payments relating thereto
to the Custodial Account and the Borrower shall otherwise cause all proceeds
relating to any sale of such Fund Investment to be deposited into the Custodial
Account; and

(v) the contact details of the Agent for any proposed Bank Loan, so as to permit
the Administrative Agent (or the Custodian) to verify the Borrower’s position.

II. Trade Closing and Settlement Process

(a) Unless otherwise agreed to in writing by the Administrative Agent, all
Trades relating to Bank Loans shall be settled on:

(i) if a shift date has not occurred with respect to a Bank Loan (as evidenced
by a poll published by LSTA or otherwise), LSTA par documentation; and

(ii) if a shift date has occurred with respect to a Bank Loan (as evidenced by a
poll published by LSTA or otherwise), LSTA distressed documentation.

(b) Unless otherwise agreed to in writing by the Administrative Agent, the
Borrower shall not make any step-up representations in connection with the
settlement of the sale of any Bank Loan.

(c) Cash in the amount specified in the Assignment Documentation may not be paid
by the Borrower in connection with its purchase of a Fund Investment (other than
a Bank Loan) unless at such time the Administrative Agent shall have received
evidence reasonably satisfactory to it that all such Assignment Documentation
has been executed and delivered to the Borrower and the Custodian.

(d) If a Bank Loan is traded as a distressed loan, then, prior to closing any
such Trade, the Administrative Agent shall have completed an independent
verification of the Assignment Documentation with the Agent for the relevant
Bank Loan.

 

Schedule 8-2

 



(e) If the Agent of a proposed Bank Loan is not an Approved Bank, then, prior to
closing the related Trade, the Administrative Agent shall have completed its
“know your customer” and similar counterparty due diligence with respect to such
Agent.

(f) Unless the seller of a Bank Loan is an Approved Selling Institution, the
Borrower shall not deliver Cash to such seller until the Assignment
Documentation is fully executed and delivered to the Borrower and the Custodian.

(g) The Borrower shall not, absent notice to and prior written consent of the
Administrative Agent, execute any “big boy” letters in connection with any
purchase or sale of any Fund Investments.

 

Schedule 8-3



 

 

